


Exhibit 10.1
 

 
Published CUSIP Number: 98310TAH8 Deal
 
Published CUSIP Number: 98310TAJ4 Revolver



$1,500,000,000


CREDIT AGREEMENT


Dated as of May 22, 2013


among


WYNDHAM WORLDWIDE CORPORATION,
as Borrower


THE LENDERS REFERRED TO HEREIN,


BANK OF AMERICA, N.A.,
as Administrative Agent,


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,


THE BANK OF NOVA SCOTIA,
DEUTSCHE BANK SECURITIES INC.,
THE ROYAL BANK OF SCOTLAND PLC,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
COMPASS BANK, U.S. BANK NATIONAL ASSOCIATION,
and SUNTRUST BANK,
as Co-Documentation Agents


WELLS FARGO BANK, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
and GOLDMAN SACHS BANK USA,
as Managing Agents


 



J.P. MORGAN SECURITIES LLC and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners


J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF NOVA SCOTIA, DEUTSCHE BANK SECURITIES INC.,
RBS SECURITIES INC., CREDIT SUISSE SECURITIES (USA) LLC, COMPASS BANK,
U.S. BANK NATIONAL ASSOCIATION, and SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers


 







--------------------------------------------------------------------------------




TABLE OF CONTENT
 
 
Page
1.
DEFINITIONS
1
 
 
 
2.
THE LOANS
25
 
 
 
 
SECTION 2.1. Revolving Commitments
25
 
SECTION 2.2. Loans
25
 
SECTION 2.3. Revolving Credit Borrowing Procedure
26
 
SECTION 2.4. Use of Proceeds
27
 
SECTION 2.5. Swingline Commitment
27
 
SECTION 2.6. Procedure for Swingline Borrowing; Refunding of Swingline Loans
28
 
SECTION 2.7. Competitive Bid Procedure – Competitive Loans
29
 
SECTION 2.8. Refinancings
31
 
SECTION 2.9. Fees
32
 
SECTION 2.10. Repayment of Loans; Evidence of Debt
33
 
SECTION 2.11. Interest on Loans
34
 
SECTION 2.12. Interest on Overdue Amounts
34
 
SECTION 2.13. Alternate Rate of Interest
35
 
SECTION 2.14. Termination, Reduction and Increase of Revolving Commitments
36
 
SECTION 2.15. Prepayment of Loans
37
 
SECTION 2.16. Eurocurrency Reserve Costs
38
 
SECTION 2.17. Reserve Requirements; Change in Circumstances
38
 
SECTION 2.18. Change in Legality
41
 
SECTION 2.19. Reimbursement of Lenders
41
 
SECTION 2.20. Pro Rata Treatment
43
 
SECTION 2.21. Right of Setoff
43
 
SECTION 2.22. Manner of Payments
44
 
SECTION 2.23. Taxes
44
 
SECTION 2.24. Certain Pricing Adjustments
47
 
SECTION 2.25. Prepayments Required Due to Currency Fluctuation
48
 
SECTION 2.26. Letters of Credit
48
 
SECTION 2.27. New Local Facilities
55
 
SECTION 2.28. Incremental Term Loans
57
 
SECTION 2.29. Loan Modification Offers
58
 
SECTION 2.30. Cash Collateral
59
 
SECTION 2.31. Defaulting Lenders
60
 
 
 
3.
REPRESENTATIONS AND WARRRANTIES OF BORROWER
62
 
 
 
 
SECTION 3.1. Corporate Existence and Power
62
 
SECTION 3.2. Corporate Authority, No Violation and Compliance with Law
63
 
SECTION 3.3. Governmental and Other Approval and Consents
63
 
SECTION 3.4. Financial Statements of Borrower
63
 
SECTION 3.5. No Change
63
 
SECTION 3.6. Copyrights, Patents and Other Rights
64
 
SECTION 3.7. Title to Properties
64
 
SECTION 3.8. Litigation
64


i

--------------------------------------------------------------------------------




 
SECTION 3.9. Federal Reserve Regulations
64
 
SECTION 3.10. Investment Company Act
64
 
SECTION 3.11. Enforceability
64
 
SECTION 3.12. Taxes
65
 
SECTION 3.13. Compliance with ERISA
65
 
SECTION 3.14. Disclosure
65
 
SECTION 3.15. Environmental Liabilities
65
 
SECTION 3.16. Material Subsidiaries
66
 
SECTION 3.17. OFAC
66
 
 
 
4.
CONDITIONS OF LENDING
66
 
 
 
 
SECTION 4.1. Conditions Precedent to Closing
66
 
SECTION 4.2. Conditions Precedent to Each Extension of Credit
68
 
 
 
5.
AFFIMATIVE COVENANTS
68
 
 
 
 
SECTION 5.1. Financial Statements, Reports, etc.
68
 
SECTION 5.2. Corporate Existence; Compliance with Statutes
70
 
SECTION 5.3. Insurance
71
 
SECTION 5.4. Taxes and Charges
71
 
SECTION 5.5. ERISA Compliance and Reports
71
 
SECTION 5.6. Maintenance of and Access to Books and Records; Examinations
71
 
SECTION 5.7. Maintenance of Properties
72
 
SECTION 5.8. Changes in Character of Business
72
 
 
 
6.
NEGATIVE COVENATNS
72
 
 
 
 
SECTION 6.1. Limitation on Indebtedness
72
 
SECTION 6.2. Consolidation, Merger, Sale of Assets
73
 
SECTION 6.3. Limitations on Liens
74
 
SECTION 6.4. [Intentionally Omitted]
75
 
SECTION 6.5. Consolidated Leverage Ratio
75
 
SECTION 6.6. Consolidated Interest Coverage Ratio
75
 
SECTION 6.7. Accounting Practices
75
 
 
 
7.
EVENTS OF DEFAULT
75
 
 
 
8.
THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER
78
 
 
 
 
SECTION 8.1. Administration by Administrative Agent
78
 
SECTION 8.2. Advances and Payments
78
 
SECTION 8.3. Sharing of Setoffs and Cash Collateral
79
 
SECTION 8.4. Notice to the Lenders
79
 
SECTION 8.5. Liability of Administrative Agent and each Issuing Lender
80
 
SECTION 8.6. Reimbursement and Indemnification
80
 
SECTION 8.7. Rights of Administrative Agent
81


ii

--------------------------------------------------------------------------------




 
SECTION 8.8. Independent Investigation by Lenders
81
 
SECTION 8.9. Notice of Transfer
81
 
SECTION 8.10. Successor Administrative Agent
82
 
SECTION 8.11. Resignation of an Issuing Lender or the Swingline Lender.
82
 
SECTION 8.12. Agents Generally
83
 
 
 
9.
GUARNTY OF SUBSIDIARY BORROWER OBLIGATIONS
83
 
 
 
 
SECTION 9.1. Guaranty
83
 
SECTION 9.2. No Subrogation
84
 
SECTION 9.3. Amendments, etc. with respect to the Obligations; Waiver of Rights
84
 
SECTION 9.4. Guaranty Absolute and Unconditional
85
 
SECTION 9.5. Reinstatement
85
 
 
 
10.
MISCELLANEOUS
86
 
 
 
 
SECTION 10.1. Notices
86
 
SECTION 10.2. Survival of Agreement, Representations and Warranties, etc.
87
 
SECTION 10.3. Successors and Assigns; Syndications; Loan Sales; Participations
88
 
SECTION 10.4. Expenses
91
 
SECTION 10.5. Indemnity
92
 
SECTION 10.6. CHOICE OF LAW
92
 
SECTION 10.7. No Waiver
92
 
SECTION 10.8. Extension of Maturity
92
 
SECTION 10.9. Amendments, etc
93
 
SECTION 10.10. Severability
94
 
SECTION 10.11. SERVICE OF PROCESS; WAIVER OF JURY TRIAL
94
 
SECTION 10.12. Heading
95
 
SECTION 10.13. Execution in Counterparts
96
 
SECTION 10.14. Entire Agreement
96
 
SECTION 10.15. Confidentiality
96
 
SECTION 10.16. USA PATRIOT Act
97
 
SECTION 10.17. Replacement of Lenders
97
 
SECTION 10.18. No Advisory or Fiduciary Responsibility
98
 
SECTION 10.19. Judgment Currency
98


iii

--------------------------------------------------------------------------------




SCHEDULES
 
 
 
 
 
2.1
Commitments
 
2.26
Existing Letters of Credit
 
3.16
Material Subsidiaries
 
 
 
EXHIBITS
 
 
 
 
 
A
Form of Opinion of Kirkland & Ellis LLP
 
B
Form of Assignment and Acceptance
 
C
Form of Compliance Certificate
 
D-1
Form of Competitive Bid Request
 
D-2
Form of Competitive Bid Invitation
 
D-3
Form of Competitive Bid
 
D-4
Form of Competitive Bid Accept/Reject Letter
 
E
Form of Revolving Credit Borrowing Request
 
F
Form of Joinder Agreement
 
G-1
Form of New Revolving Lender Supplement
 
G-2
Form of New Incremental Lender Supplement
 
H
Form of Commitment Increase Supplement
 
I
Form of Australian Local Facility Amendment
 
J
Form of Solvency Certificate
 
K
Form of U.S. Tax Compliance Certificates


iv

--------------------------------------------------------------------------------




CREDIT AGREEMENT, dated as of May 22, 2013, among WYNDHAM WORLDWIDE CORPORATION,
a Delaware corporation (the “Borrower”), the lenders party to this Agreement
from time to time (the “Lenders”), JPMORGAN CHASE BANK, N.A., as syndication
agent (the “Syndication Agent”), THE BANK OF NOVA SCOTIA, DEUTSCHE BANK
SECURITIES INC., THE ROYAL BANK OF SCOTLAND PLC, CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, COMPASS BANK, U.S. BANK NATIONAL ASSOCIATION, and SUNTRUST BANK,
as co-documentation agents (the “Co-Documentation Agents”), and BANK OF AMERICA,
N.A., as administrative agent (the “Administrative Agent”; together with the
Syndication Agent, and the Co-Documentation Agents, the “Agents”) for the
Lenders.
The parties hereto hereby agree as follows:
1.
DEFINITIONS

For the purposes hereof unless the context otherwise requires, the following
terms shall have the meanings indicated, all accounting terms not otherwise
defined herein shall have the respective meanings accorded to them under GAAP
and all terms defined in the New York Uniform Commercial Code and not otherwise
defined herein shall have the respective meanings accorded to them therein:
“Act” shall have the meaning assigned to such term in Section 10.16.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Section 2.
“Administrative Agent” is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 8.10.
“Affiliate” shall mean as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” another if such latter Person possesses, directly or indirectly,
power either to (i) vote 10% or more of the securities having ordinary voting
power for the election of directors of such controlled Person or (ii) direct or
cause the direction of the management and policies of such controlled Person
whether by contract or otherwise.
“Agents” is defined in the preamble.
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to the sum of (i) the amount of such Lender’s Revolving Commitment
then in effect or, if the Revolving Commitments have been terminated, the amount
of such Lender’s Revolving Extensions of Credit then outstanding and (ii) the
aggregate unpaid principal amount of the Incremental Term Loans, if any, of such
Lender then outstanding.
“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
“Agreement” shall mean, on any date, this Credit Agreement as originally in
effect on the Closing Date and as thereafter from time to time amended,
supplemented, amended and restated or otherwise modified and in effect on such
date.




--------------------------------------------------------------------------------

2

“Agreement Currency” shall have the meaning assigned to such term in Section
10.19.
“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
equal to the highest of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” (“Prime Rate”) and (c) LIBOR plus 1%. The Prime
Rate is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any changes in such price
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Applicable Law” shall mean, with respect to any Person, all provisions of
statutes, rules, regulations and orders of governmental bodies or regulatory
agencies applicable to such Person, and all binding orders and decrees of all
courts and arbitrators in proceedings or actions in which the Person in question
is a party or is subject.
“Assignment and Acceptance” shall mean an agreement in the form of Exhibit B
hereto, executed by the assignor, assignee and the other parties as contemplated
thereby.
“Australian Dollars” or “A$” shall mean lawful money of Australia.
“Australian Local Facility Amendment” shall mean Local Facility Amendment No. 1,
dated as of the Closing Date, between the Borrower and the Lenders party
thereto, in the form of Exhibit I hereto.
“Auto-Reinstatement Letter of Credit” shall have the meaning assigned to such
term in Section 2.26(j).
“Bank Bill Reference Rate” means, with respect to any Interest Period, the rate
per annum equal to the Bank Bill Reference Rate or the successor thereto
approved by the Administrative Agent (“BKBM”) as published by Reuters (or such
other page or commercially available source providing BKBM quotations as may be
designated by the Administrative Agent from time to time) at or about 10:45 a.m.
(Auckland, New Zealand time) two (2) Business Days prior to the commencement of
such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent) with a term equivalent to such Interest Period.
“Bank Bill Swap Reference Rate” means, with respect to any Interest Period, the
rate per annum equal to the Bank Bill Swap Reference Rate (Bid price) or the
successor thereto approved by the Administrative Agent (“BBSY”) as published by
Reuters (or such other page or commercially available source providing BBSY
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a.m. (Melbourne, Australia time) two (2) Business Days prior
to the commencement of such Interest Period (or such other day as is generally
treated as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent) with a term equivalent to such Interest
Period.
“Bank of America” shall mean Bank of America, N.A.
“Basis Point” shall mean 1/100th of 1%.




--------------------------------------------------------------------------------

3

“Board” shall mean the Board of Governors of the Federal Reserve System.
“Bookrunners” shall mean, collectively, J.P. Morgan Securities LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated in their capacities as joint
bookrunners.
“Borrower” is defined in the preamble.
“Borrower Materials” shall have the meaning assigned to such term in the last
paragraph of Section 5.1.
“Borrowing” shall mean a group of Loans of a single Interest Rate Type made by
the Lenders (or in the case of a Competitive Borrowing, by the Lender or Lenders
whose Competitive Bids have been accepted pursuant to Section 2.7) on a single
date and as to which a single Interest Period is in effect.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in the State of New York are permitted to close, and:
(a) if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such LIBOR Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such LIBOR Loan,
means any such day that is also a London Banking Day;
(b) if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such LIBOR Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such LIBOR Loan, means
any such day that is also a TARGET Day;
(c) if such day relates to any interest rate settings as to a LIBOR Loan
denominated in a currency other than Dollars or Euro, means any such day that is
also a day on which dealings in deposits in the relevant currency are conducted
by and between banks in the London or other applicable offshore interbank market
for such currency;
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a LIBOR Loan denominated
in a currency other than Dollars or Euro, or any other dealings in any currency
other than Dollars or Euro to be carried out pursuant to this Agreement in
respect of any such LIBOR Loan (other than any interest rate settings), means
any such day that is also a day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency; and
(e) if such day relates to any Local Competitive Loan, means any such day that
is also a day on which banks are open for general business in the principal
financial center of the relevant jurisdiction.
“Calculation Time” shall have the meaning assigned to such term in Section
2.25(a).
“Canadian Dollars” or “C$” shall mean lawful money of Canada.




--------------------------------------------------------------------------------

4

“Capital Lease” shall mean as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Cash Collateral Account” shall mean a collateral account established with the
Administrative Agent, in the name of the Administrative Agent and under its sole
dominion and control, into which the Borrower or any Subsidiary Borrower shall
from time to time deposit Dollars, or Cash Equivalents, in the case of any such
deposit made pursuant to Section 2.26(g), pursuant to the express provisions of
this Agreement requiring such deposit.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender or Swingline Lender
(as applicable) and the Lenders, as collateral for L/C Exposure, Obligations in
respect of Swingline Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), into a Cash Collateral
Account cash or deposit account balances or, if the Issuing Lender or Swingline
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the
Issuing Lender or the Swingline Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Equivalents” shall mean any of the following, to the extent acquired for
investment and not with a view to achieving trading profits: (i) obligations
fully backed by the full faith and credit of the United States of America
maturing not in excess of twelve months from the date of acquisition,
(ii) commercial paper maturing not in excess of twelve months from the date of
acquisition and rated at least “P-1” by Moody’s or “A-1” by S&P on the date of
such acquisition, (iii) the following obligations of any Lender or any domestic
commercial bank having capital and surplus in excess of $500,000,000, which has,
or the holding company of which has, a commercial paper rating meeting the
requirements specified in clause (ii) above: (a) time deposits, certificates of
deposit and acceptances maturing not in excess of twelve months from the date of
acquisition, or (b) repurchase obligations with a term of not more than thirty
days for underlying securities of the type referred to in clause (i) above, (iv)
money market funds that invest exclusively in interest bearing, short-term money
market instruments and adhere to the minimum credit standards established by
Rule 2a-7 of the Investment Company Act of 1940 (17 C.F.R. §270.2A-7 (April 1,
2004), and (v) municipal securities: (a) for which the pricing period in effect
is not more than twelve months long and (b) rated at least “P-1” by Moody’s or
“A-1” by S&P. Notwithstanding the foregoing, auction rate securities shall not
constitute Cash Equivalents.
“CDOR Rate” means, with respect to any Interest Period, the rate per annum equal
to the average of the annual yield rates applicable to Canadian Dollar banker’s
acceptances at or about 10:00 a.m. (Toronto, Ontario time) two (2) Business Days
prior to the commencement of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as determined by the Administrative Agent) on the “CDOR Page” (or any
display substituted therefor) of Reuters Monitor Money Rates Service (or such
other page or commercially available source displaying Canadian interbank bid
rates for Canadian Dollar bankers’ acceptances as may be designated by the
Administrative Agent from time to time) with a term equivalent to such Interest
Period.
“Cendant” shall mean Cendant Corporation, a Delaware corporation.




--------------------------------------------------------------------------------

5

“Change in Control” shall mean (i) the acquisition by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the Closing Date),
directly or indirectly, beneficially or of record, of ownership or control of in
excess of 35% of the voting common stock of the Borrower on a fully diluted
basis at any time or (ii) if at any time, individuals who on the Closing Date
constituted the Board of Directors of the Borrower (together with any new
directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Borrower, as the case may be, was approved
by a vote of the majority of the directors then still in office who were either
directors on the Closing Date or whose election or a nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Borrower then in office.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 4.1 have been satisfied or waived.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Co-Documentation Agents” is defined in the preamble.
“Commitment Increase Notice” shall have the meaning assigned to such term in
Section 2.14(d).
“Competitive Bid” shall mean an offer by a Revolving Lender to make a
Competitive Loan pursuant to Section 2.7, in the form of Exhibit D‑3.
“Competitive Bid Accept/Reject Letter” shall mean a notification made by the
Borrower or any Subsidiary Borrower pursuant to Section 2.7(d) in the form of
Exhibit D‑4.
“Competitive Bid Rate” shall mean as to any Competitive Bid for a Competitive
Loan made by a Revolving Lender pursuant to Section 2.7(b), (a) in the case of a
LIBOR Loan, the Margin and (b) in the case of a Fixed Rate Competitive Loan, the
fixed rate of interest offered by the Revolving Lender making such Competitive
Bid.
“Competitive Bid Request” shall mean a request made pursuant to Section 2.7 in
the form of Exhibit D‑1.
“Competitive Borrowing” shall mean a Borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Revolving Lender or Revolving Lenders
whose Competitive Bids for such Borrowing have been accepted by the Borrower or
any Subsidiary Borrower under the bidding procedure described in Section 2.7.
“Competitive Loan” shall mean a Loan from a Revolving Lender to the Borrower or
any Subsidiary Borrower pursuant to the bidding procedure described in Section
2.7. Each Competitive Loan shall be a LIBOR Competitive Loan or a Fixed Rate
Competitive Loan.
“Confidential Information” shall mean information concerning the Borrower, its
Subsidiaries or its Affiliates which is non-public, confidential or proprietary
in nature, or any information that is marked or designated confidential by or on
behalf of the Borrower, which is furnished to any Lender by the Borrower or any
of its Affiliates directly or through the Administrative Agent in connection
with this Agreement or the transactions contemplated hereby (at




--------------------------------------------------------------------------------

6

any time on, before or after the date hereof), together with all analyses,
compilations or other materials prepared by such Lender or its respective
directors, officers, employees, agents, auditors, attorneys, consultants or
advisors which contain or otherwise reflect such information.
“Consolidated Assets” shall mean, at any date of determination, the total assets
of the Borrower and its Consolidated Subsidiaries determined in accordance with
GAAP.
“Consolidated Audited Financial Statements” shall have the meaning assigned to
such term in Section 3.4(a).
“Consolidated EBITDA” shall mean, without duplication, for any period for which
such amount is being determined, the sum of the amounts for such period of
(i) Consolidated Net Income, (ii) provision for taxes based on income,
(iii) depreciation expense, (iv) Consolidated Interest Expense, (v) amortization
expense, (vi) payments in an aggregate amount not to exceed $35,000,000 during
any Rolling Period that arise out of or in connection with the Spin-Off
including those made in respect of legacy Cendant expense reimbursement
obligations, (vii) cash restructuring charges in an aggregate amount not to
exceed $35,000,000 after the Closing Date taken in connection with publicly
announced business and operation restructurings provided that any such
restructuring charges taken in any fiscal quarter shall, for purposes of
calculating Consolidated EBITDA, be deemed to be taken 25% in such fiscal
quarter and 25% in each of the following three fiscal quarters and (viii) other
non-cash items reducing Consolidated Net Income, minus (plus) (ix) any
non-recurring gains (losses) on business exit activities outside the ordinary
course of business if such gains (losses) are included in Consolidated Net
Income) minus (x) any cash expenditures during such period in excess of
$25,000,000 to the extent such cash expenditures (A) did not reduce Consolidated
Net Income for such period and (B) were applied against reserves that
constituted non-cash items which reduced Consolidated Net Income during prior
periods (including reserves established upon the consummation of the Spin-Off),
all as determined on a consolidated basis for the Borrower and its Consolidated
Subsidiaries in accordance with GAAP; provided that to the extent the aggregate
amount of cash expenditures referred to in clause (x) above exceeds $50,000,000
in any period of measurement, such amounts may be spread ratably over the period
being measured and the periods of measurement for the subsequent three fiscal
years, provided, however, that in any annual measurement period the maximum
amount being spread may not exceed $100,000,000 and any excess over that amount
must be reflected fully in the relevant measurement period. Notwithstanding the
foregoing, in calculating Consolidated EBITDA pro forma effect shall be given to
each (1) acquisition of a Consolidated Subsidiary or any other entity acquired
by the Borrower or any of its Consolidated Subsidiaries in a merger, where the
purchase price or merger consideration exceeds $25,000,000 during such period
and (2) disposition property by the Borrower and its Consolidated Subsidiaries
yielding gross profits in excess of $25,000,000 during such period as if such
acquisition or disposition had been made on the first day of such period.
“Consolidated Financial Statements” shall have the meaning assigned to such term
in Section 3.4(b).
“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
“Consolidated Interest Expense” shall mean for any period for which such amount
is being determined, total interest expense paid or payable in cash (including
that properly attributable to Capital Leases in accordance with GAAP but
excluding in any event (x) all capitalized interest and




--------------------------------------------------------------------------------

7

amortization of debt discount and debt issuance costs and (y) debt
extinguishment costs) of the Borrower and its Consolidated Subsidiaries on a
consolidated basis including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net cash costs (or minus net profits) under Interest
Rate Protection Agreements minus, without duplication, any interest income of
the Borrower and its Consolidated Subsidiaries on a consolidated basis during
such period. Notwithstanding the foregoing, interest expense in respect of any
Securitization Indebtedness or any Non-Recourse Indebtedness shall not be
included in Consolidated Interest Expense.
“Consolidated Leverage Ratio” shall mean, as of the last day of any period, the
ratio of (a) Consolidated Total Indebtedness on such day to (b) Consolidated
EBITDA for such period.
“Consolidated Net Income” shall mean, for any period for which such amount is
being determined, the net income (or loss) of the Borrower and its Consolidated
Subsidiaries during such period determined on a consolidated basis for such
period taken as a single accounting period in accordance with GAAP, provided
that there shall be excluded (i) income (loss) of any Person (other than a
Consolidated Subsidiary of the Borrower) in which the Borrower or any of its
Consolidated Subsidiaries has any equity investment or comparable interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or its Consolidated Subsidiaries by such Person during such
period, (ii) the income of any Consolidated Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
that Consolidated Subsidiary of the income is not at the time permitted by
operation of the terms of its charter, or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Consolidated Subsidiary, (iii) any extraordinary after-tax gains and (iv) any
extraordinary or unusual pretax losses (including indemnity obligations incurred
or liabilities assumed in connection with the Spin-Off).
“Consolidated Net Worth” shall mean, as of any date of determination, all items
which in conformity with GAAP would be included under shareholders’ equity on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.
“Consolidated Subsidiaries” shall mean all Subsidiaries of the Borrower that are
required to be consolidated with the Borrower for financial reporting purposes
in accordance with GAAP.
“Consolidated Total Indebtedness” shall mean (i) the total amount of
Indebtedness of the Borrower and its Consolidated Subsidiaries determined on a
consolidated basis using GAAP principles of consolidation, which is, at the
dates as of which Consolidated Total Indebtedness is to be determined,
includable as liabilities on a consolidated balance sheet of the Borrower and
its Subsidiaries, plus (ii) without duplication of any items included in
Indebtedness pursuant to the foregoing clause (i), Indebtedness of others which
the Borrower or any of its Consolidated Subsidiaries has directly or indirectly
assumed or guaranteed (but only to the extent so assumed or guaranteed) or
otherwise provided credit support therefor, including without limitation,
Guaranty Obligations; provided that, for purposes of this definition,
Indebtedness shall not include (1) Guaranty Obligations and contingent
liabilities incurred or assumed in connection with the Spin-Off (including those
determined in accordance with FIN 45 and SFAS), (2) Securitization Indebtedness,
(3) the aggregate undrawn amount of outstanding Letters of Credit,
(4) Non-Recourse Indebtedness, or (5) obligations incurred under any derivatives
transaction entered into in the ordinary course of business pursuant to hedging
programs. In addition, for purposes of this




--------------------------------------------------------------------------------

8

definition, the amount of Indebtedness at any time shall be reduced (but not to
less than zero) by the amount of Excess Cash.
“Consolidated Unaudited Financial Statements” shall have the meaning assigned to
such term in Section 3.4(b).
“Currency” shall mean Dollars or any Optional Currency.
“Debtor Relief Law” shall mean the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States or other applicable
jurisdictions form time to time in effect and affecting the rights of creditors
generally.
“Default” shall mean any event, act or condition, which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean, subject to Section 2.31, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be




--------------------------------------------------------------------------------

9

deemed to be a Defaulting Lender (subject to Section 2.31(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower, the Issuing Lender, the Swingline Lender and each other Lender
promptly following such determination.
“Disclosed Matters” shall mean public filings with the Securities and Exchange
Commission made by the Borrower or any of its Subsidiaries on Form S-4, Form
8-K, Form 10-Q, Form 10-K or Form 10 (as filed at least three days prior to the
Closing Date, as applicable) or any successor form.
“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to an
amount denominated in any Optional Currency, the equivalent in Dollars of such
amount determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the date of determination of such
equivalent. In making any determination of the Dollar Equivalent (for purposes
of calculating the amount of Loans to be borrowed from the respective Lenders on
any date or for any other purpose), the Administrative Agent shall use the
relevant Exchange Rate in effect on the date on which the Borrower or any
Subsidiary Borrower delivers a Borrowing Request for Loans or on such other date
upon which a Dollar Equivalent is required to be determined pursuant to the
provisions of this Agreement. As appropriate, amounts specified herein as
amounts in Dollars shall be or include any relevant Dollar Equivalent amount.
“Dollars” and “$” shall mean lawful money of the United States of America.
“Domestic LIBOR Competitive Loan” shall mean any LIBOR Competitive Loan made to
the Borrower or any Subsidiary Borrower in the United States.
“Domestic Fixed Rate Competitive Loan” shall mean any Fixed Rate Competitive
Loan made to the Borrower or any Subsidiary Borrower in the United States.
“Domestic Subsidiary Borrower” shall mean any Subsidiary Borrower organized
under the laws of the United States or any political subdivision thereof.
“Eligible Assignee” shall mean (i) any Lender, (ii) an Affiliate of any Lender
and (iii) any other Person approved by the Administrative Agent, the relevant
Issuing Lender, the Swingline Lender and the Borrower (such approvals not to be
unreasonably withheld or delayed) provided the consent of the Borrower shall not
be required so long as an Event of Default has occurred and is continuing;
provided that “Eligible Assignee” shall not include (x) any natural person,
(y) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (y), or (z) with respect to any revolving facility
under this Agreement (including any Revolving Commitment) the Borrower or any of
its Subsidiaries or controlled Affiliates.
“EMU Legislation” shall mean the legislative measures of the European Council
(including without limitation the European Council regulations) for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Environmental Law” shall mean all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, judgments, injunctions, notices or requirements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to




--------------------------------------------------------------------------------

10

health and safety matters, including without limitation, the Clean Water Act
also known as the Federal Water Pollution Control Act (“FWPCA”) 33 U.S.C. § 1251
et seq., the Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq., the Federal
Insecticide, Fungicide and Rodenticide Act (“FIFRA”), 7 U.S.C. §§ 136 et seq.,
the Surface Mining Control and Reclamation Act (“SMCRA”), 30 U.S.C. §§ 1201
et seq., the Comprehensive Environmental Response, Compensation and Liability
Act (“CERCLA”), 42 U.S.C. § 9601 et seq., the Superfund Amendment and
Reauthorization Act of 1986 (“SARA”), Public Law 99‑499, 100 Stat. 1613, the
Emergency Planning and Community Right to Know Act (“ECPCRKA”), 42 U.S.C.
§ 11001 et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C.
§ 6901 et seq., the Occupational Safety and Health Act as amended (“OSHA”),
29 U.S.C. § 655 and § 657, together, in each case, with any amendment thereto,
and the regulations adopted and binding publications promulgated thereunder and
all substitutions thereof.
“Environmental Liabilities” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as such
Act may be amended from time to time, and the regulations promulgated
thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder as in effect on the date hereof
(other than an event for which the 30‑day notice period is waived pursuant to
regulations as in effect on the date hereof) with respect to a Plan; (b) the
failure by any Plan to satisfy the minimum funding standards (within the meaning
of Sections 412 or 430 of the Code or Section 302 of ERISA) applicable to such
Plan, whether or not waived; (c) a determination that any Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (d) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
Insolvent, in Reorganization, or in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA).




--------------------------------------------------------------------------------

11

“Euro” and “€” shall mean the single currency of Participating Member States
introduced in accordance with the provisions of Article 123 of the Treaty and,
in respect of all payments to be made under this Agreement in Euro, means
immediately available, freely transferable funds in such currency.
“Event of Default” shall have the meaning given such term in Section 7 hereof.
“Excess Cash” shall mean all cash and Cash Equivalents of the Borrower and its
Consolidated Subsidiaries at such time determined on a consolidated basis in
accordance with GAAP in excess of $10,000,000.
“Exchange Rate” shall mean, on any day, with respect to any Optional Currency,
the rate at which such currency may be exchanged into Dollars, as set forth at
approximately 11:00 a.m. Eastern time, on such day on the Bloomberg Benchmark
Currency Rates page for such Optional Currency, and provided that the Issuing
Lender may use such exchange rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Optional Currency.  In the event that such rate does not appear on any
Bloomberg Benchmark Currency Rates page, the Exchange Rate shall be determined
by reference to such publicly available service for displaying exchange rates as
may be agreed upon in writing between the Borrower and the Administrative Agent.
“Excluded Taxes” shall mean, with respect to any Lender, the Administrative
Agent or any other recipient of payment to be made by or on account of any
obligation of the Borrower or any Subsidiary Borrower hereunder or under any
Fundamental Document, (a) income taxes and franchise taxes based on (or measured
by) its net income or net profits (or franchise taxes imposed in lieu of net
income taxes) imposed on such Lender or other recipient as a result of a present
or former connection between such Lender or such recipient and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment hereunder, or enforced, this
Agreement), (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any jurisdiction described in clause (a) above,
(c) any withholding tax that is imposed on amounts payable to such Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Domestic Subsidiary Borrower hereunder, at the time such
Lender becomes a party to this Agreement (or designates a new Lending Office),
except to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower or any Domestic
Subsidiary Borrower with respect to such withholding tax pursuant to Section
2.23(a), (d) Taxes attributable to such Lender’s failure to comply with Section
2.23(e), (e) any Taxes imposed as a result of such Lender’s gross negligence or
willful misconduct and (f) any U.S. federal withholding Taxes imposed pursuant
to FATCA.
“Existing Issuing Lender” shall mean any issuer of an Existing Letter of Credit.
“Existing Letters of Credit” shall mean the letters of credit described on
Schedule 2.26 hereto.
“Facility Fee” shall have the meaning given such term in Section 2.9(a) hereof.




--------------------------------------------------------------------------------

12

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.
“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate
Competitive Loans.
“Fixed Rate Competitive Loan” shall mean a Competitive Loan (either a Domestic
Fixed Rate Competitive Loan or a Local Fixed Rate Competitive Loan) bearing
interest at a fixed percentage rate per annum (expressed in the form of a
decimal to no more than four decimal places) specified by the Lender making such
Loan in its Competitive Bid.
“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender or Administrative Agent that is not a U.S. Person, and (b)
if such Borrower is not a U.S. Person, a Lender or Administrative Agent that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to the Issuing Lender, such Defaulting Lender’s Revolving
Percentage of the L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s percentage of
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fundamental Documents” shall mean this Agreement, any Notes and any Compliance
Certificate which is required to be executed by the Borrower or any Subsidiary
Borrower pursuant to Section 5.1(c) and delivered to the Administrative Agent in
connection with this Agreement.
“Funding Office” shall mean the office of the Administrative Agent specified in
Section 10.1 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time. In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree upon written request




--------------------------------------------------------------------------------

13

of the Borrower or Administrative Agent, as applicable, to enter into
negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
If an agreement to amend cannot be made after 45 days following delivery of such
written request, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the Securities and Exchange
Commission.
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Granting Lender” shall have the meaning assigned to such term in Section
10.3(k).
“Guaranty” shall mean the guaranty of the Subsidiary Borrower Obligations
provided by the Borrower pursuant to Section 9.
“Guaranty Obligation” shall mean any obligation, contingent or otherwise, of the
Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Indebtedness; provided, however, that in calculating the amount
of any Guaranty Obligation for any purpose under this Agreement, the amount of
such Guaranty Obligation shall be limited to the extent necessary so that such
amount does not exceed the value of the assets of such Person (as reflected on a
consolidated balance sheet of such Person prepared in accordance with GAAP) to
which any creditor or beneficiary of such Guaranty Obligation would have
recourse. Notwithstanding the foregoing definition, the term “Guaranty
Obligation” shall not include any direct or indirect obligation of a Person as a
general partner of a general partnership or a joint venturer of a joint venture
in respect of Indebtedness of such general partnership or joint venture, to the
extent such Indebtedness is contractually non‑recourse to the assets of such
Person as a general partner or joint venturer (other than assets comprising the
capital of such general partnership or joint venture). The term “Guaranty
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.




--------------------------------------------------------------------------------

14

“Incremental Amendment” shall have the meaning assigned to such term in
Section 2.28(a).
“Incremental Lender” shall have the meaning assigned to such term in Section
2.28(a).
“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.28(a).
“Indebtedness” shall mean (without double counting), at any time and with
respect to any Person, (i) indebtedness of such Person for borrowed money
(whether by loan or the issuance and sale of debt securities) or for the
deferred purchase price of property or services purchased (other than amounts
constituting account payables arising in the ordinary course and payable within
180 days); (ii) indebtedness of others of the type described in clause (i),
(iii), (iv) or (v) of this definition of Indebtedness, which such Person has
directly or indirectly assumed or guaranteed (but only to the extent so assumed
or guaranteed) or otherwise provided credit support therefor, including without
limitation, Guaranty Obligations; (iii) indebtedness of others secured by a Lien
on assets of such Person, whether or not such Person shall have assumed such
indebtedness (but only to the extent of the fair market value of such assets);
(iv) obligations of such Person in respect of letters of credit, acceptance
facilities, or drafts or similar instruments issued or accepted by banks and
other financial institutions for the account of such Person (other than account
payables arising in the ordinary course and payable within 180 days); or
(v) obligations of such Person under Capital Leases.
“Indemnified Party” shall have the meaning assigned to such term in Section
10.5.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes and (b) to
the extent not otherwise described in clause (a), Other Taxes.
“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.
“Interest Payment Date” shall mean, with respect to any Borrowing, the last day
of the Interest Period applicable thereto and, in the case of a LIBOR Borrowing
with an Interest Period of more than three months’ duration or a Fixed Rate
Borrowing with an Interest Period of more than 90 days’ duration, each day that
would have been an Interest Payment Date had successive Interest Periods of
three months duration or 90 days’ duration, as the case may be, been applicable
to such Borrowing, and, in addition, the date of any refinancing or conversion
of a Borrowing with, or to, a Borrowing of a different Interest Rate Type;
provided, that as to any Swingline Loan, “Interest Payment Date” shall mean the
day that such Loan is required to be repaid.
“Interest Period” shall mean (a) as to any LIBOR Borrowing, the period
commencing on the date of such Borrowing, and ending on the numerically
corresponding day (or, if there is no numerically corresponding day or if the
date of the LIBOR Borrowing is the last day of any month, on the last day) in
the calendar month that is 1, 2, 3, 6 or, subject to each Lender’s approval, 12
months thereafter, as the Borrower or any applicable Subsidiary Borrower may
elect, (b) as to any ABR Borrowing, the period commencing on the date of such
Borrowing and ending on the earliest of (i) the next succeeding March 31, June
30, September 30 or December 31, (ii) with respect to each Revolving Credit Loan
and Swingline Loan, the Maturity Date, (iii) with respect to any Incremental
Term Loan, the maturity date applicable thereto and (iv) the date such Borrowing
is refinanced with a Borrowing of a different Interest Rate Type in accordance
with Section 2.8 or is prepaid in accordance with Section 2.15 and (c) as to any
Fixed Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the date specified in the Competitive Bids in which the offer to make
the Fixed Rate Competitive Loans comprising such Borrowing were




--------------------------------------------------------------------------------

15

extended, which shall not be earlier than one day after the date of such
Borrowing or later than 360 days after the date of such Borrowing; provided,
however, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of LIBOR Loans only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) no Interest Period
may be selected which would extend beyond the Maturity Date. Interest shall
accrue from, and including, the first day of an Interest Period to, but
excluding, the last day of such Interest Period.
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement or other similar financial agreement or
arrangement.
“Interest Rate Type” when used in respect of any Loan or Borrowing, shall refer
to the Rate by reference to which interest on such Loan or on the Loans
comprising such Borrowing is determined. For purposes hereof, “Rate” shall
include LIBOR, the Alternate Base Rate and the Fixed Rate.
“Issuance” shall mean with respect to any Letter of Credit, the issuance,
amendment, renewal or extension of such Letter of Credit, provided that the
reinstatement of any Letter of Credit shall not constitute an issuance of such
Letter of Credit.
“Issuing Lender” shall mean, either JPMorgan Chase Bank or Bank of America (in
the case of Letters of Credit that are denominated in Dollars and issued for the
account of the Borrower or any Domestic Subsidiary Borrower), and such other
Lenders or Affiliates thereof as may be designated in writing by the Borrower
and consented to in writing by the Administrative Agent (such consent not to be
unreasonably withheld) which agree in writing to act as such in accordance with
the terms hereof (including any Existing Issuing Lender).
“Joinder Agreement” shall have the meaning assigned to such term in Section
10.9(b).
“JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, N.A.
“Judgment Currency” shall have the meaning assigned to such term in Section
10.19.
“L/C Exposure” shall mean, at any time, the amount expressed in Dollars of the
aggregate face amount of all drafts which may then or thereafter be presented by
beneficiaries under all Letters of Credit then outstanding plus (without
duplication) the face amount of all drafts which have been presented under
Letters of Credit but have not yet been paid or have been paid but not
reimbursed; provided that L/C Exposure shall not exceed $350,000,000 at any
time.
“Lender and “Lenders” is defined in the preamble and includes any assignee of a
Lender permitted pursuant to Section 10.3(b).
“Lending Office” shall mean, with respect to any of the Lenders, the branch or
branches (or affiliate or affiliates) from which any such Lender’s LIBOR Loans,
Fixed Rate Competitive Loans or ABR Loans, as the case may be, are made or
maintained and for the account of which all payments of principal of, and
interest on, such Lender’s LIBOR Loans, Fixed Rate Competitive Loans or ABR
Loans are made, as notified to the Administrative Agent from time to time.
“Letter of Credit” shall have the meaning assigned to such term in Section 2.26.




--------------------------------------------------------------------------------

16

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the Issuing Lender.
“Letter of Credit Fee” shall have the meaning assigned to such term in Section
2.26.
“LIBOR” shall mean:
(a) for any Interest Period with respect to a LIBOR Loan:
(i)    in the case of a LIBOR Loan denominated in a LIBOR Quoted Currency, the
rate per annum equal to (x) the British Bankers Association LIBOR Rate or the
successor thereto if the British Bankers Association is no longer making a LIBOR
rate available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or (y) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in the relevant
currency for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Loan being made, continued or converted
and with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London interbank market for such currency (or, if such currency is
not offered in the London interbank market on such day, such other offshore
interbank market for such currency as may be designated by the Administrative
Agent) at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period; and
(ii)     in the case of Non-LIBOR Quoted Currencies:
(x)    denominated in Canadian Dollars, the rate per annum equal to the CDOR
Rate; provided that if such rate is not available at such time for such term for
any reason, the rate per annum determined by the Administrative Agent to be the
discount rate (calculated on an annual basis and rounded upward, if necessary,
to the nearest whole multiple of 1/100 of 1%, with 5/1,000 of 1% being rounded
up) at or about 10:00 a.m. (Toronto, Ontario time) two (2) Business Days prior
to the commencement of such Interest Period (or such other day as is generally
treated as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent) at which Bank of America (or any Person
who succeeds Bank of America as Administrative Agent hereunder) is then offering
to purchase bankers’ acceptances accepted by it having an aggregate face amount
equal to the aggregate face amount of, and with a term equivalent to such
Interest Period;
(y)    denominated in Australian Dollars, the rate per annum equal to the Bank
Bill Swap Reference Rate (Bid price) or the successor thereto as approved by the
Administrative Agent (“BBSY”) as published by Reuters (or such other page or
commercially available source providing BBSY quotations as may be designated by
the Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) two (2) Business Days prior to the commencement of such Interest
Period (or such other day as is generally treated as the rate fixing day by
market practice in such interbank market, as determined by the Administrative
Agent with a term equivalent to such Interest Period; provided that if such rate
is not available at such time for any reason, the Administrative




--------------------------------------------------------------------------------

17

Agent may substitute such rate with a reasonably acceptable alternative
published interest rate that adequately reflects the all-in-cost of funds to the
Lenders for funding such Credit Extension as determined by the Administrative
Agent;
(z)    denominated in New Zealand Dollars, the rate per annum equal to the Bank
Bill Reference Rate or the successor thereto as approved by the Administrative
Agent (“BKBM”) as published by Reuters (or such other page or commercially
available source providing BKBM quotations as may be designated by the
Administrative Agent from time to time) at or about 10:45 a.m. (Auckland, New
Zealand time) two (2) Business Days prior to the commencement of such Interest
Period (or such other day as is generally treated as the rate fixing day by
market practice in such interbank market, as determined by the Administrative
Agent with a term equivalent to such Interest Period; provided that if such rate
is not available at such time for any reason, the Administrative Agent may
substitute such rate with a reasonably acceptable alternative published interest
rate that adequately reflects the all-in-cost of funds to the Lenders for
funding such Credit Extension as determined by the Administrative Agent;
(b) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to (i) LIBOR, at approximately 11:00 a.m. London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the ABR Loan being made or maintained and
with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.
“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.
“LIBOR Competitive Loan” shall mean a Competitive Loan (either a Domestic LIBOR
Competitive Loan or a Local LIBOR Competitive Loan) bearing interest at a rate
determined by reference to LIBOR in accordance with the provisions of Section 2.
“LIBOR Loan” shall mean any LIBOR Competitive Loan or LIBOR Revolving Credit
Loan.
“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Pounds, Yen and Swiss Francs.
“LIBOR Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to clause (a) of the definition of
LIBOR in accordance with the provisions of Section 2. All Revolving Credit Loans
denominated in an Optional Currency must be LIBOR Revolving Credit Loans.
“LIBOR Spread” shall mean, at any date or any period of determination, the LIBOR
Spread that would be in effect on such date or during such period pursuant to
the applicable chart set forth in Section 2.24 based on the rating of the
Borrower’s senior non-credit enhanced unsecured long-term debt.




--------------------------------------------------------------------------------

18

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan” shall mean any loan made by any Lender pursuant to this Agreement.
“Loan Modification Offer” shall have the meaning assigned to such term in
Section 2.29.
“Loan Parties” shall mean the Borrower and the Subsidiary Borrowers.
“Local Competitive Loan” shall mean any Competitive Loan which is a Local LIBOR
Competitive Loan or a Local Fixed Rate Competitive Loan.
“Local Facility Amendment” shall have the meaning assigned to such term in
Section 2.27(a).
“Local Fixed Rate Competitive Loan” shall mean any Fixed Rate Competitive Loan
denominated in any Optional Currency made to the Borrower or any Subsidiary
Borrower in the jurisdiction in which such Optional Currency is the national
currency.
“Local LIBOR Competitive Loan” shall mean any LIBOR Competitive Loan denominated
in any Optional Currency made to the Borrower or any Subsidiary Borrower in the
jurisdiction in which such Optional Currency is the national currency.
“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Margin” shall mean, as to any LIBOR Competitive Loan, the margin (expressed as
a percentage rate per annum in the form of a decimal to four decimal places) to
be added to, or subtracted from, LIBOR in order to determine the interest rate
applicable to such Loan, as specified in the Competitive Bid relating to such
Loan.
“Margin Stock” shall be as defined in Regulation U of the Board.
“Material Acquisition” shall mean an acquisition (consummated in one transaction
or a series of transactions) by Borrower or a Consolidated Subsidiary of assets
of, or constituting, a Person that is not an Affiliate of Borrower (whether by
purchase of such assets, purchase of Person(s) owning such assets or some
combination thereof) with a minimum aggregate gross purchase price of
$1,000,000,000.
“Material Adverse Effect” shall mean a material adverse effect on, or material
adverse change in, the business, assets, operations or condition, financial or
otherwise, of the Borrower and its Subsidiaries, taken as a whole, other than
any change, effect or circumstance to the extent resulting from (i) disruptions
in, or the inability of companies engaged in businesses similar to those engaged
in by the Borrower and its Subsidiaries to consummate financings in, the asset
backed securities or conduit market or (ii) tax and related liabilities relating
to Cendant’s taxable years 2003 through 2006 arising under the Borrower’s tax
sharing agreement with Cendant, provided that after




--------------------------------------------------------------------------------

19

giving pro forma effect to the payments of such liabilities the Borrower would
be in pro forma compliance with the covenants contained in this Agreement and
the other Fundamental Documents.
“Material Subsidiary” shall mean any Subsidiary (other than a Securitization
Entity) of the Borrower which, together with its Subsidiaries (other than
Securitization Entities) at the time of determination hold, or, solely with
respect to Sections 7(f) and 7(g), any group of Subsidiaries which, if merged
into each other at the time of determination would hold, assets constituting 15%
or more of Consolidated Assets or accounts for 15% or more of Consolidated
EBITDA for the Rolling Period immediately preceding the date of determination.
“Maturity Date” shall mean July 15, 2018, as such date may be extended pursuant
to Section 2.29.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“New Lender” shall have the meaning assigned to such term in Section 2.14(e).
“New Local Facility” shall have the meaning assigned to such term in Section
2.27(a). The aggregate Dollar Equivalent amounts of such New Local Facilities
shall not exceed $250,000,000 at any time.
“New Local Facility Lender” shall have the meaning assigned to such term in
Section 2.27(a).
“New Zealand Dollars” or “NZ$” shall mean the lawful money of New Zealand.
“Non-Consenting Lender” shall have the meaning assigned to such term in Section
10.17.
“Non-LIBOR Quoted Currency” means at any time Australian Dollars, Canadian
Dollars, New Zealand Dollars or any other Optional Currency for which at such
time there is not a published LIBOR.
“Non-Recourse Indebtedness” shall mean a transaction or series of transactions
pursuant to which the Borrower or any other Person (i) issues Indebtedness
secured by, payable from or representing beneficial interests in assets of such
Person for which neither the Borrower nor any of its Material Subsidiaries is
liable in any way other than pursuant to Standard Securitization Undertakings
(unless such liability of the Borrower or such Material Subsidiary is otherwise
permitted to be incurred hereunder by the Borrower or such Material Subsidiary)
or (ii) transfers or grants a security interest in assets of such Person to any
Person that finances the acquisition of such assets through the issuance of
securities or the incurrence of Indebtedness or issues obligations secured by
such assets.
“Non-Reinstatement Deadline” shall have the meaning assigned to such term in
Section 2.26(j).
“Notes” shall mean any promissory notes evidencing Loans.




--------------------------------------------------------------------------------

20

“Obligations” shall mean the obligation of the Borrower and any Subsidiary
Borrower to make due and punctual payment of principal of, and interest on, the
Loans, the Facility Fee, reimbursement obligations in respect of Letters of
Credit and all other monetary obligations of the Borrower or any Subsidiary
Borrower to the Administrative Agent, any Issuing Lender or any Lender under
this Agreement or the Fundamental Documents (including under the New Local
Facilities).
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Offered Increase Amount” shall have the meaning assigned to such term in
Section 2.14(d).
“Optional Currency” shall mean, at any time, Australian Dollars, Canadian
Dollars, Euros, New Zealand Dollars, Pounds, Swiss Francs and Yen, so long as
such currency is freely traded and convertible into Dollars in the London or
other offshore interbank market for such Currency acceptable to the
Administrative Agent and the Borrower and a Dollar Equivalent thereof can be
calculated.
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes, assessments or charges made by any Governmental Authority by reason of
the execution and delivery of this Agreement or any Fundamental Document or the
issuance of any Letters of Credit.
“Participant” shall have the meaning assigned to such term in Section 10.3(g).
“Participant Register” shall have the meaning assigned to such term in Section
10.3(g).
“Participating Member State” shall mean a member of the European Communities
that has the Euro as its currency in accordance with EMU Legislation.
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
“Permitted Amendments” shall have the meaning assigned to such term in
Section 2.29(c).
“Permitted Encumbrances” shall mean Liens permitted under Section 6.3 hereof.
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, company, estate,
unincorporated organization or government or any agency or political subdivision
thereof.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in the last paragraph of
Section 5.1.
“Pounds” or “£” or “Pound Sterling” shall mean the lawful money of the United
Kingdom.




--------------------------------------------------------------------------------

21

“Prime Rate” shall have the meaning assigned to such term in the definition of
“Alternate Base Rate”.
“Prior Credit Agreement” shall mean the Credit Agreement dated as of July 15,
2011 among Wyndham Worldwide Corporation, as borrower, JPMorgan Chase Bank,
N.A., as syndication agent, the Bank of Nova Scotia, Deutsche Bank Securities
Inc., The Royal Bank of Scotland plc, and Credit Suisse AG, Cayman Islands
Branch, Compass Bank and U.S. Bank National Association, as co-documentation
agents, Bank of America, N.A., as administrative agent, and the lenders referred
to therein, as in effect immediately prior to the Closing Date.
“Pro Forma Basis” shall mean in connection with any transaction for which a
determination on a Pro Forma Basis is required to be made hereunder, that such
determination shall be made (i) after giving effect to any issuance of
Indebtedness, any acquisition, any disposition or any other transaction (as
applicable) and (ii) assuming that the issuance of Indebtedness, acquisition,
disposition or other transaction and, if applicable, the application of any
proceeds therefrom, occurred at the beginning of the most recent Rolling Period
ending at least thirty days prior to the date on which such issuance of
Indebtedness, acquisition, disposition or other transaction occurred.
“Refunded Swingline Loan” shall have the meaning assigned to such term in
Section 2.6(b).
“Register” shall have the meaning assigned to such term in Section 10.3(e).
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
“Responsible Officer” shall mean the chief executive officer, president, chief
accounting officer, chief financial officer, treasurer or assistant treasurer of
the Borrower or other Loan Party, as applicable, and, solely for purposes of the
delivery of the certificates pursuant to Section 4.1(d), the secretary or
assistant secretary of the applicable Loan Party.
“Required Lenders” shall mean at any time, the holders of more than 50% of the
sum of (i) the Total Revolving Commitments then in effect or, if the Total
Revolving Commitment has been terminated in its entirety, the Revolving Credit
Exposure and (ii) the aggregate unpaid principal amount of the Incremental Term
Loans, if any, then outstanding. The Revolving Commitment and Incremental Term
Loans of, and the portion of the Revolving Credit Exposure attributable to, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Revolving Commitment” shall mean with respect to any Lender, the commitment of
such Lender, if any, to make Revolving Credit Loans and participate in Swingline
Loans and Letters of Credit in an aggregate principal and/or face amount not to
exceed the amount set forth (i) under the heading “Revolving Commitment”
opposite such Lender’s name on Schedule 2.1 hereto and/or (ii) in any applicable
Assignment and Acceptance to which it may be a party, as the case may be, as
such Lender’s Revolving Commitment may be permanently terminated, reduced or
increased from time to time pursuant to Section 2.14 or Section 7. As of the
Closing Date, the aggregate principal amount of the Revolving Commitments of all
Lenders is $1,500,000,000. The Revolving




--------------------------------------------------------------------------------

22

Commitments shall automatically and permanently terminate on the earlier of
(a) the Maturity Date or (b) the date of termination in whole pursuant to
Section 2.14 or Section 7.
“Revolving Commitment Increase Lender” shall have the meaning assigned to such
term in Section 2.14(h).
“Revolving Credit Borrowing” shall mean a Borrowing consisting of simultaneous
Revolving Credit Loans from each of the Revolving Lenders.
“Revolving Credit Borrowing Request” shall mean a request made pursuant to
Section 2.3 in the form of Exhibit E.
“Revolving Credit Exposure” shall mean, at any time, the sum of (A) the
aggregate outstanding principal amount of all Revolving Credit Loans made by all
Lenders plus (B) the aggregate Dollar Equivalent outstanding principal amount of
all Competitive Loans made by all Lenders plus (C) the then current L/C Exposure
plus (D) the aggregate outstanding principal amount of all Swingline Loans.
“Revolving Credit Loans” shall have the meaning given such term in Section
2.1(a). Each Revolving Credit Loan shall be a LIBOR Revolving Credit Loan or an
ABR Loan.
“Revolving Extensions of Credit” shall mean, as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the Revolving L/C Exposure then outstanding and (c) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding. In addition, any extension of credit by a Revolving
Lender under a New Local Facility shall constitute a Revolving Extension of
Credit by such Lender.
“Revolving Facility” shall mean the Revolving Commitments and the extensions of
credit thereunder.
“Revolving L/C Exposure” shall mean, at any time, L/C Exposure attributable to
Letters of Credit.
“Revolving Lender” shall mean each Lender that has a Revolving Commitment or
that holds Revolving Credit Loans.
“Revolving Percentage” shall mean, as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitment or, at any time after the Revolving Commitments shall
have expired or terminated, the percentage which the aggregate principal amount
of such Lender’s Revolving Extensions of Credit then outstanding constitutes of
the aggregate Revolving Extensions of Credit of all Revolving Lenders.
“Rolling Period” shall mean with respect to any fiscal quarter, such fiscal
quarter and the three immediately preceding fiscal quarters considered as a
single accounting period.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government, including without limitation, OFAC, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.




--------------------------------------------------------------------------------

23

“S&P” shall mean Standard & Poor’s.
“Securitization Entity” shall mean any Subsidiary or other Person engaged solely
in the business of effecting asset securitization transactions and related
activities.
“Securitization Indebtedness” shall mean (i) Indebtedness incurred by a
Securitization Entity that does not permit or provide for recourse for principal
and interest (other than Standard Securitization Undertakings) to the Borrower
or any Subsidiary of the Borrower (other than a Securitization Entity) or any
property or asset of the Borrower or any Subsidiary of the Borrower (other than
the property or assets of, or any equity interests or other securities issued
by, a Securitization Entity) and (ii) Indebtedness incurred by the Borrower or a
Material Subsidiary that does not permit or provide for recourse for principal
and interest (other than Standard Securitization Undertakings) to the Borrower
or any Subsidiary of the Borrower except for recourse to the specific assets
securing such Indebtedness.
“Solvency Certificate” shall mean a Solvency Certificate of a Responsible
Officer of the Borrower substantially in the form of Exhibit J.
“SPC” shall have the meaning assigned to such term in Section 10.3(k).
“Spin-Off” shall mean the distribution to the shareholders of Cendant of all of
the common stock of the Borrower and the transactions related thereto.
“Standard Securitization Undertakings” shall mean representations, warranties
(and any related repurchase obligations), servicer obligations, guaranties,
repurchase obligations, covenants and indemnities entered into by the Borrower
or any Subsidiary of the Borrower of a type that are reasonably customary in
securitizations.
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D). Such reserve percentages shall include those imposed
under Regulation D. LIBOR Loans shall be deemed to constitute Eurocurrency
Liabilities and as such shall be deemed to be subject to such reserve
requirements without benefit of or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
“Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person.
“Subsidiary Borrower” shall mean any Subsidiary of the Borrower that becomes a
party hereto pursuant to Section 10.9(b)(i) until such time as such Subsidiary
Borrower is removed as a party hereto pursuant to Section 10.9(b)(ii).




--------------------------------------------------------------------------------

24

“Subsidiary Borrower Obligations” shall mean the Obligations of any Subsidiary
Borrower.
“Swingline Commitment” shall mean the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.5 in an aggregate principal amount at any
one time outstanding not to exceed $100,000,000.
“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Revolving Percentage of the total Swingline
Exposure at such time.
“Swingline Lender” shall mean Bank of America, in its capacity as the lender of
Swingline Loans, or any successor Swingline lender hereunder.
“Swingline Loans” shall have the meaning given such term in Section 2.5(a).
“Swingline Participation Amount” shall have the meaning given such term in
Section 2.6(c).
“Swiss Francs” or “CHF” shall mean lawful money of Switzerland.
“Syndication Agent” is defined in the preamble.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Total Revolving Commitment” shall mean, at any time, the aggregate amount of
the Lenders’ Revolving Commitments as in effect at such time. The initial Total
Revolving Commitment is $1,500,000,000.
“Treaty” shall mean the Treaty establishing the European Economic Community,
being the Treaty of Rome of March 25, 1957, as amended by the Single European
Act 1987, the Maastricht Treaty (which was signed at Maastricht on February 7,
1992 and came into force on November 1, 1993), the Amsterdam Treaty (which was
signed at Amsterdam on October 2, 1997 and came into force on May 1, 1999) and
the Nice Treaty (which was signed on February 26, 2001), each as amended from
time to time and as referred to in legislative measures of the European Union
for the introduction of, changeover to or operating of the Euro in one or more
member states.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.23(e)(ii)(B)(III).




--------------------------------------------------------------------------------

25

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Yen” and “¥” shall mean the lawful money of Japan.
2.
THE LOANS

SECTION 2.1.    Revolving Commitments.
(a)    Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Revolving Lender agrees,
severally and not jointly, to make revolving credit loans (“Revolving Credit
Loans”) in Dollars to the Borrower or any Domestic Subsidiary Borrower, at any
time and from time to time on and after the Closing Date and until the earlier
of the Maturity Date and the termination of the Revolving Commitment of such
Lender, in an aggregate principal amount at any time outstanding not to exceed
such Lender’s Revolving Commitment minus the sum of such Lender’s pro rata share
of (i) the then current Revolving L/C Exposure and (ii) the aggregate principal
amount of the Swingline Loans outstanding at such time plus the amount by which
the Competitive Loans outstanding at such time shall be deemed to have used such
Lender’s Revolving Commitment pursuant to Section 2.20 subject, however, to the
conditions that (a) at no time shall (i) the Revolving Credit Exposure exceed
(ii) the Total Revolving Commitment and (b) at all times the outstanding
aggregate principal amount of all Revolving Credit Loans made by each Revolving
Lender shall equal the product of (i) the percentage that its Revolving
Commitment represents of the Total Revolving Commitment times (ii) the
outstanding aggregate principal amount of all Revolving Credit Loans made
pursuant to a notice given by the Borrower or any Subsidiary Borrower under
Section 2.3. The Revolving Commitments of the Lenders may be terminated or
reduced from time to time pursuant to Section 2.14 or Section 7.
(b)    Within the foregoing limits, the Borrower and any Domestic Subsidiary
Borrower may borrow, pay or repay and reborrow Revolving Credit Loans hereunder,
on and after the Closing Date and prior to the Maturity Date, upon the terms and
subject to the conditions and limitations set forth herein.
SECTION 2.2.    Loans.
(a)    Each Revolving Credit Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
Revolving Commitments; provided, however, that the failure of any Lender to make
any Revolving Credit Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). Each Competitive Loan shall be made in accordance
with the procedures set forth in Section 2.7. The Loans comprising any Borrowing
shall be (i) in the case of Competitive Loans and LIBOR Loans, in an aggregate
principal amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) in the case of ABR Loans, in an aggregate principal amount
that is an integral multiple of $500,000 and not less than $5,000,000 (or, in
the case of clause (i) and clause (ii) above with respect to Revolving Credit
Loans, if less, an aggregate principal amount equal to the remaining balance of
the available Total Revolving Commitment). ABR Loans shall be denominated only
in Dollars.
(b)    Each Competitive Borrowing shall be comprised entirely of LIBOR
Competitive Loans or Fixed Rate Competitive Loans, and each Revolving Credit
Borrowing shall be comprised entirely of LIBOR Revolving Credit Loans or ABR
Loans, as the Borrower or any Subsidiary Borrower may request pursuant to
Section 2.7 or 2.3, as applicable. Each Lender may at its option make any LIBOR
Loan by




--------------------------------------------------------------------------------

26

causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan, provided that any exercise of such option shall not affect the obligation
of the Borrower or such Subsidiary Borrower to repay such Loan in accordance
with the terms of this Agreement. Borrowings of more than one Interest Rate Type
may be outstanding at the same time; provided, however, that neither the
Borrower nor any Subsidiary Borrower shall be entitled to request any Borrowing
that, if made, would result in an aggregate of more than nine separate Revolving
Credit Loans of any Lender being outstanding hereunder at any one time. For
purposes of the calculation required by the immediately preceding sentence,
LIBOR Revolving Credit Loans having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate Loans and
all Loans of a single Interest Rate Type made on a single date shall be
considered a single Loan if such Loans have a common Interest Period.
(c)    Subject to Section 2.3, each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by making funds available at the Funding
Office no later than 1:00 P.M. New York City time (2:00 P.M. New York City time,
in the case of an ABR Borrowing) in Federal or other immediately available
funds. Upon receipt of the funds to be made available by the Lenders to fund any
Borrowing hereunder, the Administrative Agent shall disburse such funds by
depositing them into an account of the Borrower or the relevant Subsidiary
Borrower maintained with the Administrative Agent. Competitive Loans shall be
made by the Lender or Lenders whose Competitive Bids therefor are accepted
pursuant to Section 2.7 in the amounts so accepted and Revolving Credit Loans
shall be made by the Revolving Lenders, respectively pro rata in accordance with
Section 2.1 and this Section 2.2.
(d)    Notwithstanding any other provision of this Agreement, neither the
Borrower nor any Subsidiary Borrower shall be entitled to request any Borrowing
if the Interest Period requested with respect thereto would end after, in the
case of a Revolving Credit Borrowing or Swingline Loan, the Maturity Date and,
in the case of an Incremental Term Loan, the maturity date applicable thereto.
SECTION 2.3.    Revolving Credit Borrowing Procedure.
In order to effect a Revolving Credit Borrowing, the Borrower or any Domestic
Subsidiary Borrower shall hand deliver or telecopy to the Administrative Agent a
Borrowing notice in the form of Exhibit E (a) in the case of a LIBOR Borrowing,
not later than 12:00 Noon, New York City time, three Business Days (or four
Business Days in the case of a LIBOR Borrowing denominated in Australian Dollars
or New Zealand Dollars) before a proposed Revolving Credit Borrowing, and (b) in
the case of an ABR Borrowing, not later than 12:00 Noon, New York City time, on
the day of a proposed Revolving Credit Borrowing. No Fixed Rate Competitive Loan
shall be requested or made pursuant to a Revolving Credit Borrowing Request.
Such notice shall be irrevocable and shall in each case specify (a) whether the
Revolving Credit Borrowing then being requested is to be a LIBOR Borrowing or an
ABR Borrowing, (b) the date of such Revolving Credit Borrowing (which shall be a
Business Day) and the amount thereof and (c) if such Borrowing is to be a LIBOR
Borrowing, the Interest Period with respect thereto. If no election as to the
Interest Rate Type of a Revolving Credit Borrowing is specified in any such
notice, then the requested Revolving Credit Borrowing shall be an ABR Borrowing.
If no Interest Period with respect to any LIBOR Borrowing is specified in any
such notice, then the Borrower or the relevant Domestic Subsidiary Borrower
shall be deemed to have selected an Interest Period of one month’s duration. If
the Borrower or the relevant Domestic Subsidiary Borrower shall not have given
notice in accordance with this Section 2.3 of its election to refinance a
Revolving Credit Borrowing prior to the end of the Interest Period in effect for
such Borrowing, then the Borrower or the relevant Domestic Subsidiary Borrower
shall (unless such Borrowing is repaid at the end of such Interest Period) be
deemed to have given notice of an election to refinance such Borrowing, subject
to Section 2.8, with a LIBOR Borrowing of one month’s duration. The
Administrative




--------------------------------------------------------------------------------

27

Agent shall promptly advise the Lenders of any notice given pursuant to this
Section 2.3 and of each Lender’s portion of the requested Revolving Credit
Borrowing.
SECTION 2.4.    Use of Proceeds.
The proceeds of the Loans shall be used (i) to refinance the Prior Credit
Agreement and to pay fees and expenses related thereto and (ii) for working
capital and general corporate purposes of the Borrower and its Subsidiaries. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X of the Board.
SECTION 2.5.    Swingline Commitment.
(a)    Subject to the terms and conditions hereof, the Swingline Lender agrees
to make a portion of the credit otherwise available to the Borrower under the
Revolving Commitments from time to time on and after the Closing Date and until
the earlier of the Maturity Date and the termination of the Revolving
Commitments by making swing line loans (“Swingline Loans”) in Dollars to the
Borrower; provided that (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Credit Loans,
may exceed the Swingline Commitment then in effect) and (ii) the Borrower shall
not request, and the Swingline Lender shall not make, any Swingline Loan if,
after giving effect to the making of such Swingline Loan, the Revolving Credit
Exposure exceeds the Total Revolving Commitment. On and after the Closing Date
and until the earlier of the Maturity Date and the termination of the Revolving
Commitments, the Borrower may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans shall be ABR Loans only.
(b)    The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Credit Loan is borrowed, the
Borrower shall repay all Swingline Loans then outstanding.
(c)    The Swingline Lender shall not be required to make any Swingline Loan if
any Lender is a Defaulting Lender unless (i) the Swingline Lender has entered
into arrangements, including the delivery of Cash Collateral, satisfactory to
the Swingline Lender (in its sole discretion) with the Borrower or such Lender
to eliminate the Swingline Lender’s actual or potential Fronting Exposure (after
giving effect to Section 2.31(a)(iv)) with respect to the Defaulting Lender
arising from either the Swingline Loan then proposed to be made or that
Swingline Loan and all other Swingline Loans as to which the Swingline Lender
has Fronting Exposure, as it may elect in its sole discretion or (ii) the
Fronting Exposure resulting from such Defaulting Lender has been reallocated
pursuant to Section 2.31(a)(iv).




--------------------------------------------------------------------------------

28

SECTION 2.6.    Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a)    Whenever the Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 2:00 P.M., New York City time, on the day of the proposed
Borrowing), specifying (i) the amount to be borrowed and (ii) the date of such
notice which shall be the requested borrowing date (which shall be a Business
Day). Each borrowing under the Swingline Commitment shall be in an amount equal
to $500,000 or a whole multiple of $100,000 in excess thereof. Not later than
3:00 P.M., New York City time, on the date of the Borrowing specified in a
notice in respect of Swingline Loans, the Swingline Lender shall make available
to the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the amount of the Swingline Loan to be made by the
Swingline Lender. The Administrative Agent shall make the proceeds of such
Swingline Loan available to the Borrower on such borrowing date by depositing
such proceeds in the account of the Borrower with the Administrative Agent or
such other account as the Borrower may specify to the Administrative Agent in
writing on such borrowing date in immediately available funds; provided,
however, the proceeds of any Swingline Loans may not be used to repay any other
Loans.
(b)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Credit Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Credit Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving
Credit Loans shall be immediately made available by the Administrative Agent to
the Swingline Lender for application by the Swingline Lender to the repayment of
the Refunded Swingline Loans. The Borrower irrevocably authorizes the Swingline
Lender to charge the Borrower’s accounts with the Administrative Agent (up to
the amount available in each such account) in order to immediately pay the
amount of such Refunded Swingline Loans to the extent amounts received from the
Revolving Lenders are not sufficient to repay in full such Refunded Swingline
Loans.
(c)    If prior to the time a Revolving Credit Loan would have otherwise been
made pursuant to Section 2.6(b), one of the events described in Section 7(f) or
(g) shall have occurred and be continuing with respect to the Borrower or if for
any other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Credit Loans may not be made as contemplated by Section 2.6(b), each
Revolving Lender shall, on the date such Revolving Credit Loan was to have been
made pursuant to the notice referred to in Section 2.6(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Credit Loans.
(d)    Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not




--------------------------------------------------------------------------------

29

sufficient to pay the principal of and interest on all Swingline Loans then
due); provided, however, that in the event that such payment received by the
Swingline Lender is required to be returned, such Revolving Lender will return
to the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.
(e)    Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.6(b) and to purchase participating interests pursuant to Section
2.6(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 4, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Fundamental Document by the
Borrower, any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
SECTION 2.7.    Competitive Bid Procedure – Competitive Loans.
(a)    In order to request Competitive Bids for Competitive Loans, the Borrower
or any Subsidiary Borrower shall hand deliver or telecopy to the Administrative
Agent a duly completed Competitive Bid Request in the form of Exhibit D‑1, to be
received by the Administrative Agent (i) in the case of a LIBOR Competitive
Loan, not later than 10:00 A.M., New York City time, four Business Days before a
proposed Competitive Borrowing, (ii) in the case of a Local Fixed Rate
Competitive Loan, not later than 10:00 A.M., New York City time, four Business
Days before a proposed Competitive Borrowing and (iii) in the case of a Domestic
Fixed Rate Competitive Loan, not later than 10:00 A.M., New York City time, four
Business Days before a proposed Competitive Borrowing. No ABR Loan shall be
requested in, or made pursuant to, a Competitive Bid Request. A Competitive Bid
Request that does not conform substantially to the format of Exhibit D-1 may be
rejected in the Administrative Agent’s sole discretion, and the Administrative
Agent shall promptly notify the Borrower or the relevant Subsidiary Borrower of
such rejection by telecopier. Such request for Competitive Bids shall in each
case refer to this Agreement and specify (i) whether the Borrowing then being
requested is to be a LIBOR Borrowing or a Fixed Rate Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day) and the aggregate principal
amount thereof, which shall be in a minimum principal amount of $10,000,000 (or
the Dollar Equivalent thereof) and in an integral multiple of $5,000,000 (or the
Dollar Equivalent thereof) (or if less, an aggregate principal amount equal to
the remaining balance of the available Total Revolving Commitment), (iii) the
Interest Period with respect thereto (which may not end after the Maturity
Date), (iv) the Currency with respect thereto and (v) if such requested
Borrowing is to consist of Local Competitive Loans, the jurisdiction in which
such requested Borrowing is to be made. Promptly after its receipt of a
Competitive Bid Request that is not rejected as aforesaid, the Administrative
Agent shall invite by telecopier (in the form set forth in Exhibit D‑2) the
Revolving Lenders to bid, on the terms and subject to the conditions of this
Agreement, to make Competitive Loans pursuant to the Competitive Bid Request.
(b)    Each Revolving Lender may, in its sole discretion, make one or more
Competitive Bids for Competitive Loans to the Borrower or any Subsidiary
Borrower responsive to a Competitive Bid Request. Each Competitive Bid for a
Competitive Loan by a Revolving Lender must be received by the Administrative
Agent via telecopier, in the form of Exhibit D-3, (i) in the case of a LIBOR
Competitive Loan, not later than 9:30 A.M., New York City time, three Business
Days before a proposed Competitive Borrowing, (ii) in the case of a Local Fixed
Rate Competitive Loan, not later than 9:30 A.M., New York City time, three
Business Days before a proposed Competitive Borrowing, (iii) in the case of a
Domestic Fixed Rate Competitive Loan, not later than 9:30 A.M., New York City
time, three Business Days before a proposed Competitive Borrowing. Multiple bids
will be accepted by the Administrative Agent. Competitive




--------------------------------------------------------------------------------

30

Bids for Competitive Loans that do not conform substantially to the format of
Exhibit D‑3 may be rejected by the Administrative Agent after conferring with,
and upon the instruction of, the Borrower or the relevant Subsidiary Borrower,
and the Administrative Agent shall notify the Lender making such nonconforming
bid of such rejection as soon as practicable. Each Competitive Bid for a
Competitive Loan shall refer to this Agreement and specify (i) the principal
amount (which shall be in a minimum principal amount of $10,000,000 (or the
Dollar Equivalent thereof) and in an integral multiple of $5,000,000 (or the
Dollar Equivalent thereof) and which may equal the entire principal amount of
the Competitive Borrowing requested by the Borrower or the relevant Subsidiary
Borrower) of the Competitive Loan or Loans that the Lender is willing to make to
the Borrower or the relevant Subsidiary Borrower, (ii) the Competitive Bid Rate
or Rates at which the Lender is prepared to make the Competitive Loan or Loans,
(iii) the Interest Period or Interest Periods with respect thereto and (iv) in
the case of a Local Competitive Loan, the location of and contact information
for the lending office. If any Revolving Lender shall elect not to make a
Competitive Bid, such Lender shall endeavor to so notify the Administrative
Agent via telecopier (i) in the case of LIBOR Competitive Loans, not later than
9:30 A.M., New York City time, three Business Days before a proposed Competitive
Borrowing, (ii) in the case of Local Fixed Rate Competitive Loans, not later
than 9:30 A.M., New York City time, three Business Days before the proposed
Competitive Borrowing and (iii) in the case of Domestic Fixed Rate Competitive
Loans, not later than 9:30 A.M., New York City time, three Business Days before
a proposed Competitive Borrowing; provided, however, that failure by any
Revolving Lender to give such notice shall not cause such Lender to be obligated
to make any Competitive Loan as part of such proposed Competitive Borrowing. A
Competitive Bid for a Competitive Loan submitted by a Lender pursuant to this
paragraph (b) shall be irrevocable.
(c)    The Administrative Agent shall promptly notify the Borrower or the
relevant Subsidiary Borrower by telecopier of all the Competitive Bids made, the
Competitive Bid Rate or Rates and the principal amount of each Competitive Loan
in respect of which a Competitive Bid was made and the identity of the Lender
that made each bid. The Administrative Agent shall send a copy of all
Competitive Bids to the Borrower or the relevant Subsidiary Borrower for its
records as soon as practicable after completion of the bidding process set forth
in this Section 2.7.
(d)    The Borrower or the relevant Subsidiary Borrower may in its sole and
absolute discretion, subject only to the provisions of this paragraph (d),
accept or reject any Competitive Bid referred to in paragraph (c) above. The
Borrower or the relevant Subsidiary Borrower shall notify the Administrative
Agent by telephone, promptly confirmed by telecopier in the form of a
Competitive Bid Accept/Reject Letter whether and to what extent it has decided
to accept or reject any or all of the bids referred to in paragraph (c) above,
(i) in the case of a LIBOR Competitive Loan, not later than 10:30 A.M., New York
City time, three Business Days before a proposed Competitive Borrowing, (ii) in
the case of a Local Fixed Rate Borrowing, not later than 10:30 A.M., New York
City time, three Business Days before a proposed Competitive Borrowing and
(iii) in the case of a Domestic Fixed Rate Borrowing, not later than 10:30 A.M.,
New York City time, three Business Days before a proposed Competitive Borrowing;
provided, however, that (A) the failure by the Borrower or the relevant
Subsidiary Borrower to give such notice shall be deemed to be a rejection of all
the bids referred to in paragraph (c) above, (B) the Borrower or the relevant
Subsidiary Borrower shall not accept a bid made at a particular Competitive Bid
Rate if the Borrower or the relevant Subsidiary Borrower has decided to reject a
bid made at a lower Competitive Bid Rate, (C) the aggregate amount of the
Competitive Bids accepted by the Borrower or the relevant Subsidiary Borrower
shall not exceed the principal amount specified in the Competitive Bid Request,
(D) if the Borrower or the relevant Subsidiary Borrower shall accept a bid or
bids made at a particular Competitive Bid Rate but the amount of such bid or
bids shall cause the total amount of bids to be accepted by the Borrower or the
relevant Subsidiary Borrower to exceed the amount specified in the Competitive
Bid Request, then the Borrower or such Subsidiary Borrower shall accept a
portion of such bid or bids in an amount equal to the amount




--------------------------------------------------------------------------------

31

specified in the Competitive Bid Request less the amount of all other
Competitive Bids accepted at lower Competitive Bid Rates with respect to such
Competitive Bid Request (it being understood that acceptance in the case of
multiple bids at such Competitive Bid Rate, shall be made pro rata in accordance
with the amount of each such bid at such Competitive Bid Rate) and (E) except
pursuant to clause (D) above, no bid shall be accepted for a Competitive Loan
unless such Competitive Loan is in a minimum principal amount of $10,000,000 (or
the Dollar Equivalent thereof) and an integral multiple of $5,000,000 (or the
Dollar Equivalent thereof) (or if less, an aggregate principal amount equal to
the remaining balance of the available Total Revolving Commitment); provided
further, however, that if a Competitive Loan must be in an amount less than
$10,000,000 because of the provisions of clause (D) above, such Competitive Loan
shall be in a minimum principal amount of $1,000,000 (or the Dollar Equivalent
thereof) or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple bids at a particular
Competitive Bid Rate pursuant to clause (D), the amounts shall be rounded to
integral multiples of $1,000,000 (or the Dollar Equivalent thereof) in a manner
that shall be in the discretion of the Borrower or the relevant Subsidiary
Borrower. A notice given by the Borrower or the relevant Subsidiary Borrower
pursuant to this paragraph (d) shall be irrevocable.
(e)    The Administrative Agent shall promptly notify each bidding Lender
whether its Competitive Bid has been accepted (and if so, in what amount and at
what Competitive Bid Rate) by telecopy sent by the Administrative Agent, and
each successful bidder will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its bid has been accepted. If the Borrower accepts one or more offers made by
any Lender or Lenders, each such Lender shall, no later than 10:30 AM, New York
City time, on the applicable day of each proposed Competitive Borrowing, make
funds under its applicable Competitive Loan available to the Borrower in full.
Upon repayment by the Borrower of any Competitive Loans, all payments shall be
made directly to each respective Lender.
(f)    No Competitive Bid Request shall be made within ten Business Days (or
upon reasonable notice to the Lenders, such other number of days as Borrower and
Administrative Agent may agree) of any other Competitive Bid Request. The
Borrower and the Subsidiary Borrowers shall not be entitled to have more than
four Competitive Bid Loans outstanding at any time.
(g)    If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Revolving Lender, it shall submit such bid directly to the
Borrower or the relevant Subsidiary Borrower one quarter of an hour earlier than
the latest time at which the other Revolving Lenders are required to submit
their bids to the Administrative Agent pursuant to paragraph (b) above.
(h)    The Borrower shall pay a non-refundable competitive loan fee in an amount
equal to $2,500 for each request by the Borrower or a Subsidiary Borrower for a
Competitive Loan, regardless of whether such Competitive Loan is borrowed, such
fees to be payable on the date of such request.
(i)    All notices required by this Section 2.7 shall be given in accordance
with Section 10.1.
SECTION 2.8.    Refinancings.
The Borrower or any Subsidiary Borrower may refinance all or any part of any
Borrowing with a Borrowing of the same Currency and of the same Interest Rate
Type (or of the same or different Interest Rate Type, in the case of Loans
denominated in Dollars) made pursuant to Section 2.7 or pursuant to a notice
under Section 2.3, as applicable, subject to the conditions and limitations set
forth herein and elsewhere in this Agreement, including refinancings of
Competitive Borrowings with Revolving Credit Borrowings and Revolving Credit
Borrowings with Competitive Borrowings; provided, however, that at any




--------------------------------------------------------------------------------

32

time after the occurrence, and during the continuation, of a Default or an Event
of Default, (i) no Borrowing denominated in Dollars (other than a Competitive
Borrowing) or portion thereof may be refinanced with a LIBOR Loan without the
consent of the Required Lenders, and (ii) all or any part of a Borrowing (other
than a Competitive Borrowing) denominated in an Optional Currency may be
refinanced with a LIBOR Loan of the same Currency with an Interest Period of one
month’s duration unless the Lenders having at least a majority of the Revolving
Commitments designated to the Optional Currency sub-facility under which such
Borrowing was made demand that any or all of the then outstanding LIBOR Loans
denominated in an Optional Currency under such sub-facility be redenominated
into Dollars in the amount of the Dollar Equivalent thereof on the last day of
the then current Interest Period with respect thereto. Any Borrowing or part
thereof refinanced under this Section 2.8 shall be deemed to be repaid in
accordance with Section 2.10 with the proceeds of a new Borrowing hereunder and
the proceeds of the new Borrowing, to the extent they do not exceed the
principal amount of the Borrowing being refinanced, shall not be paid by the
Lenders to the Administrative Agent or by the Administrative Agent to the
Borrower or the relevant Subsidiary Borrower pursuant to Section 2.2(c);
provided, however, that (a) if the principal amount extended by a Lender in a
refinancing is greater than the principal amount extended by such Lender in the
Borrowing being refinanced, then such Lender shall pay such difference to the
Administrative Agent for distribution to the Borrower or the relevant Subsidiary
Borrower or any Lenders described in clause (b) below, as applicable, (b) if the
principal amount extended by a Lender in the Borrowing being refinanced is
greater than the principal amount being extended by such Lender in the
refinancing, the Administrative Agent shall return the difference to such Lender
out of amounts received pursuant to clause (a) above, (c) to the extent any
Lender fails to pay the Administrative Agent amounts due from it pursuant to
clause (a) above, any Loan or portion thereof being refinanced with such amounts
shall not be deemed repaid in accordance with this Section 2.8 and, to the
extent of such failure, the Borrower or the relevant Subsidiary Borrower shall
pay such amount to the Administrative Agent as required by Section 2.12, and
(d) to the extent the Borrower or the relevant Subsidiary Borrower fails to pay
to the Administrative Agent any amounts due in accordance with Section 2.12 as a
result of the failure of a Lender to pay the Administrative Agent any amounts
due as described in clause (c) above, the portion of any refinanced Loan deemed
not repaid shall be deemed to be outstanding solely to the Lender which has
failed to pay the Administrative Agent amounts due from it pursuant to clause
(a) above to the full extent of such Lender’s portion of such Loan.
SECTION 2.9.    Fees.
(a)    The Borrower agrees to pay to each Revolving Lender, through the
Administrative Agent, on the 15th day (or, on the next Business Day, if the 15th
day is not a Business Day) of the calendar month immediately following the end
of each fiscal quarter, commencing with the fiscal quarter ending June 30, 2013,
and on the date on which the Revolving Commitment of such Lender shall be
terminated as provided herein and such Lender’s Revolving Credit Exposure shall
have been reduced to zero, a facility fee (a “Facility Fee”), at the rate per
annum from time to time in effect in accordance with Section 2.24, on the
average daily amount of the Revolving Commitment of such Lender, whether used or
unused, during the preceding quarter (or shorter period commencing with the
Closing Date, or ending with (i) the Maturity Date or (ii) any date on which the
Revolving Commitment of such Lender shall be terminated). All Facility Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days. The Facility Fee due to each Revolving Lender shall commence to accrue
on the Closing Date, shall be payable in arrears and shall cease to accrue on
the earlier of the Maturity Date and the termination of the Revolving Commitment
of such Lender as provided herein.
(b)    The Borrower agrees to pay the Administrative Agent the fees in the
amounts and on the dates as set forth in any written and executed fee agreements
with the Administrative Agent.




--------------------------------------------------------------------------------

33

(c)    All fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the fees shall be refundable under any
circumstances.
SECTION 2.10.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Credit Loan of such Lender made to the
Borrower on the Maturity Date for such Loans and (ii) to the Swingline Lender
the then unpaid principal amount of each Swingline Loan in accordance with
Section 2.5(b), or in each case, on such earlier date on which the Loans become
due and payable pursuant to Section 7. The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans made to the Borrower from
time to time outstanding from the Closing Date until payment in full thereof at
the rates per annum, and on the dates, set forth in Section 2.11. Each
Subsidiary Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Credit Loan of such Lender made to such Subsidiary Borrower on the
Maturity Date or on such earlier date on which the Loans become due and payable
pursuant to Section 7. Each Subsidiary Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans made to such Subsidiary
Borrower from time to time outstanding from the Closing Date until payment in
full thereof at the rates per annum, and on the dates, set forth in Section
2.11.
(b)    The Borrower unconditionally promises to pay to the Administrative Agent,
for the account of each Lender that makes a Competitive Loan to the Borrower, on
the last day of the Interest Period applicable to such Competitive Loan, the
principal amount of such Competitive Loan. The Borrower further unconditionally
promises to pay interest on each such Competitive Loan for the period from and
including the date of Borrowing of such Competitive Loan on the unpaid principal
amount thereof from time to time outstanding at the applicable rate per annum
determined as provided in, and payable as specified in, Section 2.11. Each
Subsidiary Borrower unconditionally promises to pay to the Administrative Agent,
for the account of each Lender that makes a Competitive Loan to such Subsidiary
Borrower, on the last day of the Interest Period applicable to such Competitive
Loan, the principal amount of such Competitive Loan made to such Subsidiary
Borrower. Each Subsidiary Borrower further unconditionally promises to pay
interest on each such Competitive Loan made to such Subsidiary Borrower for the
period from and including the date of Borrowing of such Competitive Loan on the
unpaid principal amount thereof from time to time outstanding at the applicable
rate per annum determined as provided in, and payable as specified in, Section
2.11.
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower and any Subsidiary
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement. Upon the request of any Lender to
the Borrower or any Subsidiary Borrower made through the Administrative Agent,
the Borrower or such Subsidiary Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to the Borrower or such Subsidiary Borrower in addition to such
account or accounts.
(d)    The Administrative Agent shall maintain the Register pursuant to Section
10.3(e), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan made hereunder, the Interest Rate Type thereof and
each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower and any
Subsidiary Borrower to each Lender hereunder and (iii) both the amount of any
sum received by the Administrative Agent hereunder from the Borrower or any
Subsidiary Borrower and each Lender’s share thereof.




--------------------------------------------------------------------------------

34

(e)    The entries made in the Register and the accounts of each Lender
maintained pursuant to this Section 2.10 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower and any Subsidiary Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of the Borrower or any Subsidiary Borrower to
repay (with applicable interest) the Loans made to the Borrower or the relevant
Subsidiary Borrower by such Lender in accordance with the terms of this
Agreement.
SECTION 2.11.    Interest on Loans.
(a)    Subject to the provisions of Section 2.12, the Loans comprising each
LIBOR Borrowing shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 360 days, 365 days in the case of Loans
denominated in Australian Dollars, Canadian Dollars, New Zealand Dollars and
Pounds, or, in the case of Loans denominated in other Optional Currencies as to
which market practice differs from the foregoing, in accordance with such market
practice) at a rate per annum equal to (i) in the case of each LIBOR Revolving
Credit Loan, LIBOR for the Interest Period in effect for such Borrowing plus the
applicable LIBOR Spread from time to time in effect and (ii) in the case of each
LIBOR Competitive Loan, LIBOR for the Interest Period in effect for such
Borrowing plus the Margin offered by the Lender making such Loan and accepted by
the Borrower or the relevant Subsidiary Borrower pursuant to Section 2.7.
Interest on each LIBOR Borrowing shall be payable on each applicable Interest
Payment Date.
(b)    Subject to the provisions of Section 2.12, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of  365 or 366 days, as the case may be) at a rate per
annum equal to the Alternate Base Rate plus the applicable margin, if any, for
ABR Loans from time to time in effect pursuant to Section 2.24.
(c)    Subject to the provisions of Section 2.12, each Fixed Rate Competitive
Loan shall bear interest at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 360 days) equal to the fixed rate
of interest offered by the Lender making such Loan and accepted by the Borrower
or the relevant Subsidiary Borrower pursuant to Section 2.7.
(d)    Interest on each Loan shall be payable in arrears on each Interest
Payment Date applicable to such Loan. The LIBOR or the Alternate Base Rate for
each Interest Period or day within an Interest Period shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
SECTION 2.12.    Interest on Overdue Amounts.
If the Borrower or any Subsidiary Borrower shall default in the payment of the
principal of, or interest on, any Loan or any other amount becoming due
hereunder, the Borrower or such Subsidiary Borrower shall, at the request of the
Required Lenders, from time to time pay interest, to the extent permitted by
Applicable Law, on such defaulted amount up to (but not including) the date of
actual payment (after as well as before a judgment) at a rate equal to (a) in
the case of the remainder of the then current Interest Period for any LIBOR Loan
or Fixed Rate Competitive Loan, the rate applicable to such Loan under Section
2.11 plus 2% per annum and (b) in the case of any other Loan or amount, the rate
that would at the time be applicable to an ABR Loan under Section 2.11 plus 2%
per annum.




--------------------------------------------------------------------------------

35

SECTION 2.13.    Alternate Rate of Interest.
If in connection with any request for a LIBOR Loan or a conversion to or
continuation thereof, (a) the Administrative Agent determines that (i) deposits
(whether in Dollars or an Optional Currency) are not being offered to banks in
the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such LIBOR Loan, or (ii) adequate and reasonable
means do not exist for determining LIBOR for any requested Interest Period with
respect to a proposed LIBOR Loan (whether denominated in Dollars or an Optional
Currency) or in connection with an existing or proposed ABR Loan, or (b) the
Required Lenders determine that for any reason LIBOR for any requested Interest
Period with respect to a proposed LIBOR Loan does not adequately and fairly
reflect the cost to such Lenders of funding such LIBOR Loan, the Administrative
Agent will promptly so notify the Borrower or the relevant Subsidiary Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain LIBOR Loans in the affected currency or currencies shall be suspended
(to the extent of the affected LIBOR Loans or Interest Periods), and (y) in the
event of a determination described in the preceding sentence with respect to the
LIBOR component of the Alternate Base Rate, the utilization of the LIBOR
component in determining the Alternate Base Rate shall be suspended, in each
case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower or any
Subsidiary Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Loans (to the extent of the affected
LIBOR Loans or Interest Periods) (and any request for a LIBOR Competitive Loan
pursuant to Section 2.7 shall be of no force and effect and shall be denied by
the Administrative Agent) or, failing that, will be deemed to have converted
such request with respect to a Loan denominated in Dollars into a request for a
Revolving Credit Borrowing of ABR Loans in the amount specified therein.
Notwithstanding the foregoing, in the case of a pending request for a LIBOR Loan
or conversion or continuation in an Optional Currency as to which the
Administrative Agent has made the determination described in clause (a) of the
first sentence of this paragraph, the Administrative Agent, in consultation with
the Borrower and the Lenders, may establish an alternative interest rate that
reflects the all-in-cost of funds to the Administrative Agent for funding Loans
in the applicable currency and amount, and with the same Interest Period as the
LIBOR Loan requested to be made, converted or continued, as the case may be (the
“Impacted Loans”), in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (x) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a) of the
first sentence of this paragraph, (y) the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (z) any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.
In the event of any such determination, until the Administrative Agent shall
have determined that circumstances giving rise to such notice no longer exist,
(a) any request by the Borrower or any Subsidiary Borrower for a LIBOR
Competitive Loan pursuant to Section 2.7 shall be of no force and effect and
shall be denied by the Administrative Agent and (b) any request by the Borrower
or any Domestic Subsidiary Borrower for a LIBOR Borrowing pursuant to Section
2.3 shall be deemed to be a request for an ABR Loan. Each determination by the
Administrative Agent hereunder shall be conclusive absent manifest error.




--------------------------------------------------------------------------------

36

SECTION 2.14.    Termination, Reduction and Increase of Revolving Commitments.
(a)    The Revolving Commitments of all of the Revolving Lenders shall be
automatically terminated on the Maturity Date.
(b)    Subject to Section 2.15(b), upon at least one Business Day of prior
written or telecopy notice to the Administrative Agent (which notice shall have
been received not later than 12:00 Noon, New York City time), the Borrower may
at any time in whole permanently terminate, or from time to time in part
permanently reduce, the Total Revolving Commitment; provided, however, that
(i) each partial reduction of the Total Revolving Commitment shall be in an
integral multiple of $1,000,000 and in a minimum principal amount of $5,000,000
and (ii) the Borrower shall not be entitled to make any such termination or
reduction that would reduce the Total Revolving Commitment to an amount less
than the sum of the aggregate outstanding principal amount of the Revolving
Credit Loans plus the aggregate outstanding principal amount of the Swingline
Loans plus the then current L/C Exposure. Each notice delivered by the Borrower
pursuant to this Section 2.14(b) shall be irrevocable; provided that a notice of
termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case, such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
(c)    Except as otherwise set forth herein, each reduction in the Total
Revolving Commitment hereunder shall be made ratably among the Lenders in
accordance with their respective Revolving Commitments. The Borrower shall pay
to the Administrative Agent for the account of the Revolving Lenders on the date
of each termination or reduction in the Total Revolving Commitment, the Facility
Fees on the amount of the Total Revolving Commitment so terminated or reduced
accrued to the date of such termination or reduction.
(d)    If the Total Revolving Commitment, plus the aggregate outstanding
principal amount of Incremental Term Loans, if any, is less than $2,000,000,000
at any time and the Borrower wishes to increase the aggregate Revolving
Commitments at such time, and no Default or Event of Default has occurred and is
then continuing, the Borrower shall notify the Administrative Agent in writing
of the amount (the “Offered Increase Amount”) of such proposed increase (such
notice, a “Commitment Increase Notice”), and the Administrative Agent shall
notify each Revolving Lender of such proposed increase and provide such
additional information regarding such proposed increase as any Revolving Lender
may reasonably request. The Borrower may, at its election, (i) offer one or more
of the Revolving Lenders the opportunity to participate in all or a portion of
the Offered Increase Amount pursuant to paragraph (f) below and/or (ii) offer
one or more additional banks, financial institutions or other entities the
opportunity to participate in all or a portion of the Offered Increase Amount
pursuant to paragraph (e) below; provided, that any Revolving Lender or bank,
financial institution or other entity that is offered the opportunity to
participate in all or any portion of the Offered Increase Amount shall be
consented to in writing by the Administrative Agent to the extent the
Administrative Agent would have a right under this Agreement to consent to an
assignment of all or any portion of any Revolving Lender’s Revolving Commitment
or Revolving Credit Loans to such Revolving Lender or bank, financial
institution or other entity. Each Commitment Increase Notice shall specify which
Lenders and/or banks, financial institutions or other entities the Borrower
desires to participate in such Total Revolving Commitment increase. The Borrower
or, if requested by the Borrower, the Administrative Agent, will notify such
Lenders and/or banks, financial institutions or other entities of such offer.
(e)    Any Eligible Assignee which the Borrower selects to offer participation
in the increased Revolving Commitments and which elects to become a party to
this Agreement and provide a Revolving




--------------------------------------------------------------------------------

37

Commitment in an amount so offered and accepted by it pursuant to Section
2.14(d)(ii) shall execute a New Revolving Lender Supplement with the Borrower
and the Administrative Agent, substantially in the form of Exhibit G-1,
whereupon such bank, financial institution or other Person (herein called a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement, and Schedule 2.1 shall be deemed to be amended to add the name
and Revolving Commitment of such New Lender; provided that the Revolving
Commitment of any such new Lender shall be in an amount not less than
$5,000,000.
(f)    Any Revolving Lender which accepts an offer to it by the Borrower to
increase its Revolving Commitment pursuant to Section 2.14(d)(i) shall, in each
case, execute a Commitment Increase Supplement with the Borrower and the
Administrative Agent, substantially in the form of Exhibit H, whereupon such
Revolving Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Revolving Commitment as so
increased, and Schedule 2.1 shall be deemed to be amended to so increase the
Revolving Commitment of such Revolving Lender.
(g)    Notwithstanding anything to the contrary in this Section 2.14, (i) in no
event shall any transaction effected pursuant to this Section 2.14 cause the sum
of (x) the Total Revolving Commitment and (y) the aggregate outstanding
principal amount of the Incremental Term Loans, if any, to exceed $2,000,000,000
and (ii) no Revolving Lender shall have any obligation to increase its Revolving
Commitment unless it agrees to do so in its sole discretion.
(h)    Upon each increase in the Revolving Credit Commitments pursuant to
Section 2.14(d), each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the increase in the aggregate Revolving Commitments
(each, a “Revolving Commitment Increase Lender”), and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Lender’s participations hereunder
in outstanding Letters of Credit and Swingline Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations hereunder in Letters
of Credit and (ii) participations hereunder in Swingline Loans held by each
Revolving Lender (including each such Revolving Commitment Increase Lender) will
equal the percentage of the aggregate Revolving Credit Commitments of all
Revolving Lenders represented by such Revolving Lender’s Revolving Credit
Commitment and (b) if, on the date of such increase, there are any Revolving
Credit Loans outstanding, such Revolving Credit Loans shall on or prior to the
effectiveness of such increase in the aggregate Revolving Commitments be prepaid
from the proceeds of additional Revolving Credit Loans made hereunder
(reflecting such increase in Revolving Credit Commitments), which prepayment
shall be accompanied by accrued interest on the Revolving Credit Loans being
prepaid and any costs incurred by any Lender in accordance with Section 2.19.
The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.
SECTION 2.15.    Prepayment of Loans.
(a)    Prior to the Maturity Date, the Borrower and any Subsidiary Borrower
shall have the right at any time to prepay any Borrowing (other than a
Competitive Borrowing), in whole or in part, subject to the requirements of
Section 2.19 but otherwise without premium or penalty, upon prior written or
telecopy notice to the Administrative Agent before 12:00 Noon, New York City,
time at least one Business Day before such prepayment in the case of an ABR Loan
and at least three Business Days before such prepayment in the case of a LIBOR
Loan; provided, however, that each such partial prepayment shall be in an
integral multiple




--------------------------------------------------------------------------------

38

of $1,000,000 and in a minimum aggregate principal amount of $5,000,000. Neither
the Borrower nor any Subsidiary Borrower shall have the right to prepay any
Competitive Borrowing without the consent of the relevant Lender.
(b)    On any date when the sum of the Revolving Credit Exposure (after giving
effect to any Borrowings effected on such date) exceeds the Total Revolving
Commitment, the Borrower shall make a mandatory prepayment of the Revolving
Credit Loans or Swingline Loans (or cause any Subsidiary Borrower to make such a
prepayment) in such amount as may be necessary so that the Revolving Credit
Exposure after giving effect to such prepayment does not exceed the Total
Revolving Commitment then in effect. Any prepayments required by this paragraph
shall be applied to outstanding ABR Loans up to the full amount thereof before
they are applied to outstanding LIBOR Revolving Credit Loans. If after the
prepayment in full of the Revolving Credit Loans and Swingline Loans the
Revolving Credit Exposure continues to exceed the Total Revolving Commitment
then in effect, the Borrower shall cash collateralize the Revolving L/C Exposure
in such amount as may be necessary so that the Revolving Credit Exposure after
giving effect to such cash collateralization does not exceed the Total Revolving
Commitment then in effect.
(c)    Each notice of prepayment pursuant to Section 2.15(a) shall specify the
specific Borrowing(s), the prepayment date and the aggregate principal amount of
each Borrowing to be prepaid, shall be irrevocable and shall commit the Borrower
or the relevant Subsidiary Borrower to prepay such Borrowing(s) by the amount
stated therein. All prepayments under this Section 2.15 shall be accompanied by
accrued interest on the principal amount being prepaid, to the date of
prepayment.
SECTION 2.16.    Eurocurrency Reserve Costs.
The Borrower and any Subsidiary Borrower shall pay to the Administrative Agent
for the account of each Lender, so long as such Lender shall be required under
regulations of the Board to maintain reserves with respect to liabilities or
assets consisting of, or including, Eurocurrency Liabilities (as defined in
Regulation D of the Board), additional interest on the unpaid principal amount
of each LIBOR Loan made to the Borrower or such Subsidiary Borrower by such
Lender, from the date of such Loan until such Loan is paid in full, at an
interest rate per annum equal at all times during the Interest Period for such
Loan to the remainder obtained by subtracting (i) LIBOR for such Interest Period
from (ii) the rate obtained by multiplying LIBOR as referred to in clause (i)
above by the Statutory Reserves of such Lender for such Interest Period. Such
additional interest shall be determined by such Lender and notified to the
Borrower or the relevant Subsidiary Borrower (with a copy to the Administrative
Agent) not later than five Business Days before the next Interest Payment Date
for such Loan, and such additional interest so notified to the Borrower or the
relevant Subsidiary Borrower by any Lender shall be payable to the
Administrative Agent for the account of such Lender on each Interest Payment
Date for such Loan.
SECTION 2.17.    Reserve Requirements; Change in Circumstances.
(a)    Except with respect to Indemnified Taxes and Other Taxes, which shall be
governed solely and exclusively by Section 2.23, or Excluded Taxes if (i) after
the Closing Date any change in Applicable Law or regulation or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law), (ii) the Dodd-Frank Wall Street Reform and Consumer Protection
Act or the compliance with any requests, rules, guidelines or directives
thereunder or issued in connection therewith, regardless of the date enacted,
adopted or issued or (iii) the compliance with any requests, rules, guidelines
or directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III,
regardless of the date




--------------------------------------------------------------------------------

39

enacted, adopted or issued (x) shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
Issuing Lender, (y) shall impose on any Lender or Issuing Lender or the London
or other offshore interbank market for any Currency any other condition, cost or
expense affecting this Agreement or any LIBOR Loan or Fixed Rate Competitive
Loan made by such Lender or any Letter of Credit or participation therein or (z)
shall subject any Lender or Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Loan made by it, or change the basis of taxation
of payments to such Lender in respect thereof, and the result of any of the
foregoing shall be to increase the cost (other than, except as provided in
clause (z), the amount of Taxes, if any) to such Lender of making, converting
to, continuing or maintaining any LIBOR Loan or Fixed Rate Competitive Loan (or
of maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or Issuing Lender of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit) or to reduce the amount (other than a reduction resulting
from an increase in Taxes, if any) of any sum received or receivable by such
Lender or Issuing Lender hereunder (whether of principal, interest or otherwise)
in respect thereof by an amount deemed in good faith by such Lender or Issuing
Lender to be material, then the Borrower or the relevant Subsidiary Borrower
shall pay such additional amount or amounts as will compensate such Lender or
Issuing Lender, as the case may be, for such increase or reduction to such
Lender or Issuing Lender.
(b)    Except with respect to Indemnified Taxes and Other Taxes, which shall be
governed solely and exclusively by Section 2.23, or Excluded Taxes if (i) after
the Closing Date, any Lender or Issuing Lender shall have determined in good
faith that the adoption after the Closing Date of any applicable law, rule,
regulation or guideline regarding capital adequacy or liquidity requirements, or
any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
or Issuing Lender (or any Lending Office of such Lender or such Lender’s or
Issuing Lender’s holding company, if any) with any request or directive
regarding capital adequacy or liquidity (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, (ii) the
Dodd-Frank Wall Street Reform and Consumer Protection Act or the compliance with
any requests, rules, guidelines or directives thereunder or issued in connection
therewith, regardless of the date enacted, adopted or issued or (iii) the
compliance with any requests, rules, guidelines or directives promulgated by the
Bank for International settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted or issued, has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Lender capital or on the capital of such Lender’s or
Issuing Lender’s holding company, if any, as a consequence of its obligations
hereunder to a level below that which such Lender or Issuing Lender (or such
Lender’s or Issuing Lender’s holding company) could have achieved but for the
items referenced in clauses (i)-(iii) of this sentence (taking into
consideration such Lender’s or Issuing Lender’s policies or the policies of such
Lender’s or Issuing Lender’s holding company, as the case may be, with respect
to capital adequacy and liquidity) by an amount deemed by such Lender or Issuing
Lender to be material, then, from time to time, the Borrower shall pay to the
Administrative Agent for the account of such Lender or Issuing Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuing Lender, as the case may be, for such reduction upon demand by such
Lender or Issuing Lender.
(c)    A certificate of a Lender or Issuing Lender setting forth in reasonable
detail (i) such amount or amounts as shall be necessary to compensate such
Lender or Issuing Lender as specified in paragraph (a) or (b) above, as the case
may be, and (ii) the calculation of such amount or amounts referred to in the
preceding clause (i), shall be delivered to the Borrower or the relevant
Subsidiary Borrower and shall be conclusive absent manifest error. The Borrower
or the relevant Subsidiary Borrower shall pay the




--------------------------------------------------------------------------------

40

Administrative Agent for the account of such Lender or Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 10 Business
Days after its receipt of the same.
(d)    Failure on the part of any Lender or Issuing Lender to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital with respect to any Interest Period
shall not constitute a waiver of such Lender’s or Issuing Lender’s rights to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital with respect to such Interest
Period or any other Interest Period. The protection of this Section 2.17 shall
be available to each Lender and Issuing Lender regardless of any possible
contention of invalidity or inapplicability of the law, regulation or condition
which shall have been imposed.
(e)    Each Lender and Issuing Lender agrees that, as promptly as practicable
after it becomes aware of the occurrence of an event or the existence of a
condition that (i) would cause it to incur any increased cost under this Section
2.17, Section 2.18, Section 2.23 or Section 2.26 or (ii) would require the
Borrower or any Subsidiary Borrower to pay an increased amount under this
Section 2.17, Section 2.18, Section 2.23 or Section 2.26, it will notify the
Borrower and such Subsidiary Borrower of such event or condition and, to the
extent not inconsistent with such Lender’s or Issuing Lender’s internal
policies, will use its reasonable efforts to make, fund or maintain the affected
Loans or Letters of Credit of such Lender or Issuing Lender, or, if applicable
to participate in Letters of Credit, through another Lending Office of such
Lender or Issuing Lender if as a result thereof the additional monies which
would otherwise be required to be paid or the reduction of amounts receivable by
such Lender or Issuing Lender thereunder in respect of such Loans or Letters of
Credit would be materially reduced, or any inability to perform would cease to
exist, or the increased costs which would otherwise be required to be paid in
respect of such Loans or Letters of Credit pursuant to this Section 2.17,
Section 2.18, Section 2.23 or Section 2.26 would be materially reduced or the
Taxes payable under Section 2.23, or other amounts otherwise payable under this
Section 2.17, Section 2.18 or Section 2.26 would be materially reduced, and if,
as determined by such Lender or Issuing Lender, as the case may be, in its sole
discretion, the making, funding or maintaining of such Loans or Letters of
Credit through such other Lending Office would not otherwise materially
adversely affect such Loans or Letters of Credit or such Lender or Issuing
Lender. For the avoidance of doubt, nothing in this Section shall affect or
postpone any of the obligations of the Borrower or any Subsidiary Borrower or
the rights of any Lender pursuant to Section 2.23. The Borrower hereby agrees to
pay (or cause the applicable Subsidiary Borrower to pay) all reasonable costs
and expenses incurred by any Lender or Issuing Lender in connection with any
such designation or assignment.
(f)    In the event any Lender shall have delivered to the Borrower or any
Subsidiary Borrower a notice that LIBOR Loans are no longer available from such
Lender pursuant to Section 2.18, or if the Borrower or such Subsidiary Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16 or Section
2.23, the Borrower may (but subject in any such case to the payments required by
Section 2.18), upon at least five Business Days’ prior written or telecopier
notice to such Lender and the Administrative Agent, identify to the
Administrative Agent a lending institution reasonably acceptable to the
Administrative Agent which will purchase the Revolving Commitment, the amount of
outstanding Loans, and any participations in Letters of Credit from the Lender
providing such notice and such Lender shall thereupon assign its Revolving
Commitment, any Loans owing to such Lender and any participations in Letters of
Credit to such replacement lending institution pursuant to Section 10.3. Such
notice shall specify an effective date for such assignment and at the time
thereof, the Borrower and any relevant Subsidiary Borrower shall pay all accrued
interest, accrued Facility Fees and all other amounts (including without
limitation all amounts payable under this Section) owing hereunder to such
Lender as at such effective date for such assignment.




--------------------------------------------------------------------------------

41

SECTION 2.18.    Change in Legality.
(a)    Notwithstanding anything to the contrary herein contained, if, after the
Closing Date, any change in any law or regulation or in the interpretation
thereof by any Governmental Authority charged with the administration or
interpretation thereof shall make it unlawful for any Lender to make, maintain
or fund any LIBOR Loan or to give effect to its obligations as contemplated
hereby, or to determine or charge interest rates based upon LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any Optional
Currency in the applicable interbank market, then, by written notice to the
Borrower and to the Administrative Agent, such Lender may:
(i)    declare that LIBOR Loans in the affected currency or currencies will not
thereafter be made by such Lender hereunder (nor, in the case of LIBOR Loans in
Dollars, will such Lender convert ABR Loans to LIBOR Loans), whereupon such
Lender shall not submit a Competitive Bid in response to a request for LIBOR
Competitive Loans and the Borrower and any Subsidiary Borrower shall be
prohibited from requesting LIBOR Revolving Credit Loans from such Lender
hereunder in such affected currency or currencies unless such declaration is
subsequently withdrawn and (ii) if such notice asserts the illegality of such
Lender making or maintaining ABR Loans the interest rate on which is determined
by reference to the LIBOR component of the Alternate Base Rate, request that the
interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the LIBOR component of the Alternate Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exists; and
(ii)    (x) demand the Borrower or relevant Subsidiary Borrower prepay or, if
applicable and such Loans are denominated in Dollars, convert all LIBOR Loans of
such Lender to ABR Loans (the interest rate on which ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR component of the Alternate
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon LIBOR, request that the Administrative
Agent, during the period of such suspension, compute the Alternate Base Rate
applicable to such Lender without reference to the LIBOR component thereof until
the Administrative Agent is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
LIBOR.
(b)    For purposes of this Section 2.18, a notice to the Borrower by any Lender
pursuant to Section 2.18(a) shall be effective on the date of receipt thereof by
the Borrower.
SECTION 2.19.    Reimbursement of Lenders.
(a)    The Borrower or the relevant Subsidiary Borrower shall reimburse each
Lender on demand (with a copy to the Administrative Agent) for any loss, cost or
expense incurred or to be incurred by it in the reemployment of the funds
released (i) by any payment or prepayment (for any reason, whether voluntary,
mandatory, automatic, by reason of acceleration or otherwise, including an
assignment by a Lender contemplated under Section 10.17), or conversion or
continuation, of any LIBOR Loan or Fixed Rate Competitive Loan if such Loan is
repaid other than on the last day of the applicable Interest Period for such




--------------------------------------------------------------------------------

42

Loan or (ii) in the event that after the Borrower or the relevant Subsidiary
Borrower delivers a notice of borrowing under Section 2.3 in respect of LIBOR
Revolving Credit Loans or a Competitive Bid Accept/Reject Letter under Section
2.7(d), pursuant to which it has accepted bids of one or more of the Lenders,
the applicable Loan is not made on the first day of the Interest Period
specified by the Borrower or the relevant Subsidiary Borrower for any reason
other than (I) a suspension or limitation under Section 2.18 of the right of the
Borrower or the relevant Subsidiary Borrower to select a LIBOR Loan or (II) a
breach by a Lender of its obligations hereunder. In the case of such failure to
borrow, such loss shall be the amount as reasonably determined by such Lender as
the excess, if any of (A) the amount of interest which would have accrued to
such Lender on the amount not borrowed, at a rate of interest equal to the
interest rate applicable to such Loan pursuant to Section 2.11, for the period
from the date of such failure to borrow, to the last day of the Interest Period
for such Loan which would have commenced on the date of such failure to borrow,
over (B) the amount realized by such Lender in reemploying the funds not
advanced during the period referred to above. In the case of a payment other
than on the last day of the Interest Period for a Loan, such loss shall be the
amount as reasonably determined by the Administrative Agent as the excess, if
any, of (A) the amount of interest which would have accrued on the amount so
paid at a rate of interest equal to the interest rate applicable to such Loan
pursuant to Section 2.11, for the period from the date of such payment to the
last day of the then current daily Interest Period for such Loan, over (B) the
amount equal to the product of (x) the amount of the Loan so paid times (y) the
current daily yield on U.S. Treasury Securities (at such date of determination)
with maturities approximately equal to the remaining Interest Period for such
Loan times (z) the number of days remaining in the Interest Period for such
Loan. Each Lender shall deliver to the Borrower or the relevant Subsidiary
Borrower from time to time one or more certificates setting forth the amount of
such loss (and in reasonable detail the manner of computation thereof) as
determined by such Lender, which certificates shall be conclusive absent
manifest error. The Borrower or the relevant Subsidiary Borrower shall pay to
the Administrative Agent for the account of each Lender the amount shown as due
on any certificate within thirty days after its receipt of the same.
(b)    In the event the Borrower or the relevant Subsidiary Borrower fails to
(i) prepay any Loan on the date specified in any prepayment notice delivered
pursuant to Section 2.15(a), or to convert or continue any Loan (other than an
ABR Loan) other than on the date or in the amount notified by the Borrower or
the relevant Subsidiary Borrower in accordance with the terms of this Agreement,
or (ii) make payment of any Loan or drawing under any Letter of Credit (or
interest due thereon) denominated in an Optional Currency on its due date or any
payment thereof in a different currency from the currency in which such Loan or
draw is required to be paid in accordance with Section 2.22 (in the case of a
Loan) or the applicable Local Facility Amendment (in the case of a Letter of
Credit), the Borrower or the relevant Subsidiary Borrower on demand by any
Lender shall pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any loss incurred by such Lender
as a result of such failure to prepay or pay, including, without limitation, any
loss, cost or expenses incurred by reason of the acquisition of deposits or
other funds by, or from the performance of any foreign exchange contract by,
such Lender to fulfill deposit obligations incurred in anticipation of such
prepayment or payment. Each Lender shall deliver to the Borrower or the relevant
Subsidiary Borrower and the Administrative Agent from time to time one or more
certificates setting forth the amount of such loss (and in reasonable detail the
manner of computation thereof) as determined by such Lender, which certificates
shall be conclusive absent manifest error.
(c)    For purposes of calculating amounts payable under this Section 2.19, each
Lender shall be deemed to have funded each LIBOR Loan made by it at LIBOR for
such Loan by a matching deposit or other borrowing in the London interbank
market for the applicable Currency (or, if such currency is not offered in the
London interbank market on such day, such other offshore interbank market for
such Currency




--------------------------------------------------------------------------------

43

as may be designated by the Administrative Agent) for a comparable amount and
for a comparable period, whether or not such LIBOR Loan was in fact so funded.
SECTION 2.20.    Pro Rata Treatment.
(a)    Except as permitted under Sections 2.16, 2.17, 2.18, 2.19, 2.26, 2.29,
2.31 or as set forth anywhere else in this Agreement or any other Fundamental
Document,
(i)    each Revolving Credit Borrowing, each payment or prepayment of principal
of any Revolving Credit Borrowing, each payment of interest on the Revolving
Credit Loans, each payment of the Facility Fees, each reduction of the Total
Revolving Commitment and each refinancing of any Borrowing with, or conversion
of any Borrowing to, a Revolving Credit Borrowing, or continuation of any
Borrowing as a Revolving Credit Borrowing, shall be allocated pro rata among the
Revolving Lenders in accordance with their respective Revolving Percentages, in
each case with respect to such Revolving Lender’s respective tranche of Loans;
and
(ii)    each payment of principal of any Competitive Borrowing shall be
allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective principal amounts of their outstanding
Competitive Loans comprising such Borrowing. Each payment of interest on any
Competitive Borrowing shall be allocated pro rata among the Lenders
participating in such Borrowing in accordance with the respective amounts of
accrued and unpaid interest on their outstanding Competitive Loans comprising
such Borrowing.
(b)    For purposes of determining the available Revolving Commitments of the
Lenders at any time, each outstanding Competitive Borrowing shall be deemed to
have utilized the Revolving Commitments of the Lenders (including those Lenders
that shall not have made Loans as part of such Competitive Borrowing) pro rata
in accordance with such respective Revolving Commitments.
(c)    Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing computed in accordance with
Section 2.1, to the next higher or lower whole dollar amount.
SECTION 2.21.    Right of Setoff.
If any Event of Default shall have occurred and be continuing and the Required
Lenders shall have directed the Administrative Agent to declare the Loans
immediately due and payable pursuant to Section 7, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by such Lender and any
other indebtedness at any time owing by such Lender to, or for the credit or the
account of, (i) the Borrower, against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement and the Loans to the
Borrower held by such Lender, or (ii) any Subsidiary Borrower, against any of
and all the obligations of such Subsidiary Borrower now or hereafter existing
under this Agreement and the Loans to such Subsidiary Borrower held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such Loans and although such Obligations may be
unmatured. Each Lender agrees promptly to notify the Borrower or such Subsidiary
Borrower, as applicable, after any such setoff and application made by such
Lender, but the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section 2.21
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.




--------------------------------------------------------------------------------

44

SECTION 2.22.    Manner of Payments.
All payments by the Borrower and any Subsidiary Borrower hereunder shall be made
in Dollars, except that prepayments or repayments in respect of Loans and
payments of interest on Loans shall be made in the Currency in which such Loan
is denominated, in Federal or other immediately available funds without
deduction, setoff or counterclaim at the Funding Office no later than 1:00 P.M.,
New York City time, on the date on which such payment shall be due. Interest in
respect of any Loan hereunder shall accrue from and including the date of such
Loan to, but excluding, the date on which such Loan is paid or refinanced with a
Loan of a different Interest Rate Type.
SECTION 2.23.    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
or any Subsidiary Borrower hereunder or under any Fundamental Document
(including payments made by the Subsidiary Borrowers in satisfaction of the
Subsidiary Borrower Obligations) shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower or any Subsidiary Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the Borrower or the relevant
Subsidiary Borrower shall make such deductions, (ii) the Borrower or the
relevant Subsidiary Borrower shall pay such amounts to the relevant Governmental
Authority in accordance with Applicable Law, and (iii) the sum payable by the
Borrower or Subsidiary Borrower shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.23) the Administrative Agent or Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made.
(b)    Without duplication of any amounts already paid under Section 2.23(a) or
(c) the Borrower or any relevant Subsidiary Borrower shall pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.
(c)    If the United States Internal Revenue Service or other Governmental
Authority of the United States of America or other jurisdiction asserts a claim
against the Administrative Agent or a Lender that the full amount of Indemnified
Taxes or Other Taxes has not been paid (including where such Indemnified Taxes
or Other Taxes are imposed directly on the Administrative Agent or any Lender),
without duplication of any amounts already paid under Section 2.23(a) or (b),
the Borrower and each Subsidiary Borrower shall indemnify the Administrative
Agent and each Lender within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower or such Subsidiary Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.23) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority (other than those
resulting from the Administrative Agent or Lender’s gross negligence or willful
misconduct). A certificate (along with a copy of the applicable documents from
the United States Internal Revenue Service or other Governmental Authority of
the United States of America or other jurisdiction that asserts such claim) as
to the amount of such payment or liability and setting forth in reasonable
detail the calculation and basis for such payment or liability delivered to the
Borrower or the relevant Subsidiary Borrower by a Lender or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.




--------------------------------------------------------------------------------

45

(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any Subsidiary Borrower to a Governmental Authority,
the Borrower or such Subsidiary Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(e)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement shall deliver to
the Borrower (with a copy to the Administrative Agent) (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased), at the time such Lender becomes a party to this Agreement (or, in
the case of any Participant, on or before the date such Participant purchases
the related participation) and at any other time or times reasonably requested
by the Borrower, such properly completed and executed documentation prescribed
by Applicable Law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation shall not be required
if the Lender is not legally entitled to deliver such documentation.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower or a Subsidiary Borrower is a U.S. Person,
(A)    Each Lender and Administrative Agent that is a United States Person, as
defined in Section 7701(a)(30) of the Code, shall deliver on or prior to the
date on which it becomes a party to this Agreement and at the time(s) prescribed
by Applicable Law, and in the manner(s) prescribed by Applicable Law, to the
Borrower and the Administrative Agent (as applicable), a properly completed and
duly executed United States Internal Revenue Form W-9, or any successor form,
certifying that such Person is exempt from United States backup withholding Tax
on payments made hereunder.
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Fundamental Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Fundamental Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;




--------------------------------------------------------------------------------

46

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-2 or
Exhibit K-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender or to the Administrative Agent under any
Fundamental Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender or the Administrative Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender or the
Administrative Agent shall deliver to the Borrower and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered pursuant to this Section 2.23 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.




--------------------------------------------------------------------------------

47

(f)    If the Administrative Agent or a Lender determines, in its sole
good-faith discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or any Subsidiary Borrower
or with respect to which the Borrower or any Subsidiary Borrower has paid
amounts pursuant to this Section 2.23, it shall pay over such refund to the
Borrower or such Subsidiary Borrower (but only to the extent of indemnity
payments made, or amounts paid, by the Borrower or such Subsidiary Borrower
under this Section 2.23 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower
or such Subsidiary Borrower, upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to the Borrower or such
Subsidiary Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 2.23 shall not be construed
to require the Administrative Agent or any Lender to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to the Borrower, any Subsidiary Borrower or any other Person.
(g)    Each Lender agrees (i) that as between it and the Borrower, any
Subsidiary Borrower or the Administrative Agent, it shall be the Person to
deduct and withhold Taxes, and to the extent required by law it shall deduct and
withhold Taxes, on amounts that such Lender may remit to any other Person(s) by
reason of any undisclosed transfer or assignment of an interest in this
Agreement to such other Person(s) pursuant to paragraph (g) of Section 10.3 and
(ii) to indemnify the Borrower, any Subsidiary Borrower and the Administrative
Agent and any officers, directors, agents, or employees of the Borrower, any
Subsidiary Borrower or the Administrative Agent against, and to hold them
harmless from, any Tax, interest, additions to Tax, penalties, reasonable
counsel and accountants’ fees, disbursements or payments arising from the
assertion by any appropriate Governmental Authority of any claim against them
relating to a failure to withhold Taxes as required by Applicable Law with
respect to amounts described in clause (i) of this paragraph (g).
(h)    Each assignee of a Lender’s interest in this Agreement in conformity with
Section 10.3 shall be bound by this Section 2.23, so that such assignee will
have all of the obligations and provide all of the forms and statements and all
indemnities, representations and warranties required to be given under this
Section 2.23.
SECTION 2.24.    Certain Pricing Adjustments.
The Facility Fee and applicable LIBOR Spread for Revolving Credit Loans in
effect from time to time shall be determined in accordance with the following
table:
Moody’s/S&P
Rating Equivalent
Facility Fee
(in Basis Points)
Applicable LIBOR Spread 
(in Basis Points)
Total
Drawn Pricing  
(in Basis Points)
 
 
 
 
>  A3/A-
10.0
90.0
100.0
Baa1/BBB+
12.5
100.0
112.5
Baa2/BBB
15.0
110.0
125.0
Baa3/BBB-
20.0
130.0
150.0
< Baa3/BBB-
25.0
150.0
175.0







--------------------------------------------------------------------------------

48

In the event that S&P and Moody’s ratings on the Borrower’s senior non-credit
enhanced unsecured long-term debt are not equivalent to each other, the higher
rating of S&P or Moody’s will determine the Facility Fee and applicable LIBOR
Spread, unless the ratings are more than one level apart, in which case the
rating one level below the higher rating of S&P or Moody’s will be
determinative. In the event that (a) the Borrower’s senior non-credit enhanced
unsecured long-term debt is not rated by both of S&P or Moody’s (for any reason,
including if S&P or Moody’s shall cease to be in the business of rating
corporate debt obligations) or (b) if the rating system of any of S&P or Moody’s
shall change, then an amendment shall be negotiated in good faith to the
references to specific ratings in the table above to reflect such changed rating
system or the unavailability of ratings from such rating agency (including an
amendment to provide for the substitution of an equivalent or successor ratings
agency). In the event that the Borrower’s senior unsecured long-term debt is not
rated by either of S&P or Moody’s, then the Facility Fee and applicable LIBOR
Spread shall be deemed to be calculated as if the lowest rating category set
forth above applied until such time as an amendment to the table above shall be
agreed to. Any increase in the Facility Fee or applicable LIBOR Spread
determined in accordance with the foregoing table shall become effective on the
date of announcement or publication by the Borrower or the applicable rating
agency of a reduction in such rating or, in the absence of such announcement or
publication, on the effective date of such decreased rating, or on the date of
any request by the Borrower to the applicable rating agency not to rate its
senior unsecured long-term debt or on the date any of such rating agencies
announces it shall no longer rate the Borrower’s senior unsecured long-term
debt. Any decrease in the Facility Fee or applicable LIBOR Spread shall be
effective on the date of announcement or publication by any of such rating
agencies of an increase in rating or in the absence of announcement or
publication on the effective date of such increase in rating.
The applicable margin for ABR Loans shall be the applicable LIBOR Spread minus
100 Basis Points (but not less than 0%).
SECTION 2.25.    Prepayments Required Due to Currency Fluctuation.
(a)    Not later than 1:00 P.M., New York City time, on the last Business Day of
each fiscal quarter or at such other time as is reasonably determined by the
Administrative Agent (the “Calculation Time”), the Administrative Agent shall
determine the Dollar Equivalent of the Revolving Credit Exposure as of such
date.
(b)    If at the Calculation Time, the Dollar Equivalent of the Revolving Credit
Exposure exceeds the Total Revolving Commitment by 5% or more, then within five
Business Days after notice thereof to the Borrower from the Administrative
Agent, the Borrower shall prepay Revolving Credit Loans or Swingline Loans (or
cause any Subsidiary Borrower to make such prepayment) in an aggregate principal
amount at least equal to such excess. If after the prepayment in full of the
Revolving Credit Loans and Swingline Loans the Revolving Credit Exposure
continues to exceed the Total Revolving Commitment by 5% or more, the Borrower
shall cash collateralize the Revolving L/C Exposure in such amount as may be
necessary so that the Revolving Credit Exposure after giving effect to such cash
collateralization does not exceed the Total Revolving Commitment by 5% or more.
Nothing set forth in this Section 2.25(b) shall be construed to require the
Administrative Agent to calculate compliance under this Section 2.25(b) other
than at the times set forth in Section 2.25(a).
SECTION 2.26.    Letters of Credit.
(a)    (1) Upon the terms and subject to the conditions hereof, each Issuing
Lender agrees to issue standby letters of credit for the account of the Borrower
or any Domestic Subsidiary Borrower (the




--------------------------------------------------------------------------------

49

letters of credit issued on and after the Closing Date pursuant to this Section
2.26, together with the Existing Letters of Credit, collectively, the “Letters
of Credit”) payable in Dollars from time to time after the Closing Date and
prior to the earlier of the Maturity Date and the termination of the Revolving
Commitments, upon the request of the Borrower or any Domestic Subsidiary
Borrower, provided that (A) neither the Borrower nor any Domestic Subsidiary
Borrower shall request that any Letter of Credit be issued if, after giving
effect thereto, the Revolving Exposure would exceed the Total Revolving
Commitment or the aggregate L/C Exposure would exceed $350,000,000, (B) in no
event shall any Issuing Lender issue (x) any Letter of Credit having an
expiration date later than five Business Days before the Maturity Date or
(y) any Letter of Credit having an expiration date more than one year after its
date of issuance, provided that any Letter of Credit with a one-year tenor may
provide for the automatic extension thereof for additional one-year periods
(which shall in no event extend beyond the date referred to in clause (x)
above), (C) neither Borrower nor any Domestic Subsidiary Borrower shall request
that an Issuing Lender issue any Letter of Credit if, after giving effect to
such issuance or reinstatement, the L/C Exposure would exceed the Total
Revolving Commitment and (D) an Issuing Lender shall be prohibited from issuing
Letters of Credit hereunder upon the occurrence and during the continuance of an
Event of Default (provided that such Issuing Lender shall have received notice
of such Event of Default pursuant to Section 8.4 hereof and provided further
that such notice shall be received at least 24 hours prior to the date on which
any Letter of Credit is to be issued). The Administrative Agent will, upon
request of any Issuing Lender, confirm the total amount of L/C Exposure and the
aggregate outstanding Loans to such Issuing Lender. Letters of Credit
outstanding under the Prior Credit Agreement on the Closing Date shall be deemed
to have been issued under this Agreement on the Closing Date.
(2)    Immediately upon the issuance of each Letter of Credit, each Revolving
Lender shall be deemed to, and hereby agrees to, have irrevocably purchased from
the applicable Issuing Lender, a participation in such Letter of Credit in an
amount equal to such Revolving Lender’s Revolving Percentage multiplied by the
stated amount of such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of such Issuing
Lender, an amount equal to such Lender’s Revolving Percentage of each amount
paid by such Issuing Lender in respect of each Letter of Credit (as such amount
may be increased as set forth below) issued by such Issuing Lender and not
reimbursed by the Borrower or the relevant Domestic Subsidiary Borrower on the
date due as provided in this Section 2.26 and of any reimbursement payment
required to be refunded to the Borrower or the relevant Domestic Subsidiary
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit and its other obligations under this Section 2.26 are absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including (A) any amendment or extension of any Letter of Credit, (B) the
occurrence and continuance of a Default or an Event of Default, (C) reduction or
termination of the Revolving Commitments, (D) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Issuing Lender, the Borrower, any Domestic Subsidiary Borrower or any other
Person for any reason whatsoever or (E) any other occurrence, event or
condition, whether or not similar to any of the foregoing; and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
(3)    Neither the Administrative Agent, the Lenders, any Issuing Lender, nor
any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder, or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any




--------------------------------------------------------------------------------

50

consequence arising from causes beyond the control of any Issuing Lender;
provided that the foregoing shall not be construed to excuse any Issuing Lender
from liability to the Borrower or the relevant Domestic Subsidiary Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower and any Domestic Subsidiary
Borrower to the extent permitted by applicable law) suffered by the Borrower or
the relevant Domestic Subsidiary Borrower that are caused by such Issuing
Lender’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.
(4)    Each Letter of Credit may, at the option of the applicable Issuing
Lender, provide that such Issuing Lender may (but shall not be required to) pay
all or any part of the maximum amount which may at any time be available for
drawing thereunder to the beneficiary thereof upon the occurrence of an Event of
Default and the acceleration of the maturity of the Loans, provided that, if
payment is not then due to the beneficiary, such Issuing Lender shall deposit
the funds in question in an account with such Issuing Lender to secure payment
to the beneficiary and any funds so deposited shall be paid to the beneficiary
of the Letter of Credit if conditions to such payment are satisfied or returned
to the Administrative Agent for distribution to the Lenders (or, if all
Obligations shall have been paid in full in cash, to the Borrower or the
relevant Domestic Subsidiary Borrower) if no payment to the beneficiary has been
made and the final date available for drawings under the Letter of Credit has
passed. Each payment or deposit of funds by an Issuing Lender as provided in
this paragraph shall be treated for all purposes of this Agreement as a drawing
duly honored by such Issuing Lender under the related Letter of Credit.
(5)    The Issuing Lender shall not be required to issue Letters of Credit if
(i) any Lender is a Defaulting Lender, unless (A) the Issuing Lender has entered
into arrangements, including the delivery of Cash Collateral, satisfactory to
the Issuing Lender (in its sole discretion) with the Borrower or such Lender to
eliminate the Issuing Lender’s actual or potential Fronting Exposure (after
giving effect to Section 2.31(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C Exposure as to which the Issuing Lender has
Fronting Exposure, as it may elect in its sole discretion or (B) the Fronting
Exposure resulting from such Defaulting Lender has been reallocated pursuant to
Section 2.31(a)(iv); (ii) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Lender from issuing such Letter of Credit, or any Applicable Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Lender shall prohibit, or request that the Issuing Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it or (iii) the issuance of such Letter
of Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally and applicable to customers of such Issuing Lender
generally.
(6)    Each Issuing Lender shall, no later than the third Business Day following
the last day of each month, provide to Administrative Agent a schedule of the
Letters of Credit issued by it, in form and substance reasonably satisfactory to
Administrative Agent, showing the date of issuance of each Letter of Credit, the
account party, the original face amount (if any), the expiration date, and the
reference number of any Letter of Credit outstanding at any time during such
month,




--------------------------------------------------------------------------------

51

and showing the aggregate amount (if any) payable by Borrower to such Issuing
Lender during such month pursuant to Section 2.26(f).  Promptly after the
receipt of such schedule from each Issuing Lender, Administrative Agent shall
provide to Lenders a summary of such schedules.
(7)    Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
(b)    Whenever the Borrower or any Domestic Subsidiary Borrower desires the
issuance of a Letter of Credit, it shall hand deliver or telecopy (or transmit
by electronic communication, if arrangements for doing so have been approved by
the applicable Issuing Lender) to the Administrative Agent and the applicable
Issuing Lender a written notice no later than 1:00 P.M. (New York time) at least
five Business Days prior to the proposed date of issuance provided, however, the
Borrower or the relevant Domestic Subsidiary Borrower and the Administrative
Agent and such Issuing Lender may agree to a shorter time period. That notice
shall specify (i) the Issuing Lender for such Letter of Credit, (ii) the
proposed date of issuance (which shall be a Business Day under the laws of the
jurisdiction of the applicable Issuing Lender), (iii) the face amount of the
Letter of Credit, (iv) the expiration date of the Letter of Credit and (v) the
name and address of the beneficiary and (vi) such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. Such notice
shall be accompanied by a brief description of the underlying transaction and
upon the request of the applicable Issuing Lender, the Borrower or the relevant
Domestic Subsidiary Borrower shall provide additional details regarding the
underlying transaction. If requested by an Issuing Lender, the Borrower or the
relevant Domestic Subsidiary Borrower also shall submit a letter of credit
application on the Issuing Lender’s standard form in connection with any request
for a Letter of Credit, which form shall be furnished in accordance with Section
10.1. In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower or the relevant
Domestic Subsidiary Borrower to, or entered into by the Borrower or the relevant
Domestic Subsidiary Borrower with, any Issuing Lender relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. Concurrently
with the giving of written notice of a request for the issuance of a Letter of
Credit, the Borrower or the relevant Domestic Subsidiary Borrower shall specify
a precise description of the documents and the verbatim text of any certificate
to be presented by the beneficiary of such Letter of Credit which, if presented
by such beneficiary prior to the expiration date of the Letter of Credit, would
require the applicable Issuing Lender to make payment under the Letter of
Credit; provided that the applicable Issuing Lender, in its reasonable
discretion, may require customary changes in any such documents and
certificates. Upon issuance of any Letter of Credit, the applicable Issuing
Lender shall notify the Administrative Agent of the issuance of such Letter of
Credit. Promptly after receipt of such notice, the Administrative Agent shall
notify each Lender of the issuance and the amount of each such Lender’s
respective participation therein.
(c)    The payment of drafts under any Letter of Credit shall be made in
accordance with the terms of such Letter of Credit and, in that connection, any
Issuing Lender shall be entitled to honor any drafts and accept any documents
presented to it by the beneficiary of such Letter of Credit in accordance with
the terms of such Letter of Credit and believed by such Issuing Lender in good
faith to be genuine. No Issuing Lender shall have any duty to inquire as to the
accuracy or authenticity of any draft or other drawing documents which may be
presented to it, but shall be responsible only to determine in accordance with
customary commercial practices that the documents which are required to be
presented before payment or




--------------------------------------------------------------------------------

52

acceptance of a draft under any Letter of Credit have been delivered and that
they comply on their face with the requirements of that Letter of Credit.
(d)    If any Issuing Lender shall be requested to make payment on any draft
presented under a Letter of Credit, such Issuing Lender shall give notice of
such request for payment to the Administrative Agent and the Administrative
Agent shall give notice to each Revolving Lender no later than 3:00 P.M. New
York City time of its respective participation therein on behalf of such Issuing
Lender. Each Revolving Lender hereby authorizes and requests such Issuing Lender
to advance for its account pursuant to the terms hereof its share of such
payment based upon its participation in the Letter of Credit and agrees to
reimburse such Issuing Lender by making payment to the Administrative Agent for
the account of such Issuing Lender in immediately available funds for the amount
so advanced on its behalf no later than 4:00 P.M. New York City time on the date
such Issuing Lender makes such request. If such reimbursement is not made by any
Revolving Lender in immediately available funds on the same day on which such
Issuing Lender shall have made payment on any such draft presented under a
Letter of Credit, such Lender shall pay interest thereon to the Administrative
Agent, for the account of such Issuing Lenders, at a rate per annum equal to the
Issuing Lender’s cost of obtaining overnight funds in the New York Federal Funds
Market.
(e)    In the case of any draft presented under a Letter of Credit (provided
that the conditions specified in Section 4.2 (other than clause (a) thereof) are
then satisfied, and notwithstanding the limitations as to the aggregate
principal amount of ABR Loans set forth in Section 2.2(a), as to the time of
funding of a Borrowing set forth in Section 2.2(c) and as to the time of notice
of a proposed Borrowing set forth in Section 2.3), payment by the applicable
Issuing Lender of such draft shall constitute an ABR Loan hereunder, and
interest shall accrue from the date the applicable Issuing Lender makes such
payment, which ABR Loan, upon and to the extent that a Revolving Lender shall
have made reimbursement to the applicable Issuing Lender pursuant to Section
2.26(d), shall constitute such Lender’s ABR Loan hereunder. If any draft is
presented under a Letter of Credit and (i) the conditions specified in Section
4.2 are not satisfied or (ii) if the Revolving Commitments have been terminated,
then the Borrower or the relevant Domestic Subsidiary Borrower will, upon demand
by the Administrative Agent or the applicable Issuing Lender, on the same
Business Day of such draft (or on the next Business Day if notice of such draft
is received after 10:00 A.M. New York City time), pay to the Administrative
Agent, for the account of the applicable Issuing Lender, in immediately
available funds, the full amount of such draft.
(f)    (i)    The Borrower and each Domestic Subsidiary Borrower agree to pay
the following amounts to the Administrative Agent for the account of each
Issuing Lender (or, in the case of clauses (B) and (C) below, directly to such
Issuing Lender) with respect to Letters of Credit issued by such Issuing Lender
hereunder:
(A)     with respect to drawings made under any Letter of Credit issued for the
account of the Borrower or such Domestic Subsidiary Borrower, interest, payable
on demand, on the amount paid by such Issuing Lender in respect of each such
drawing from the date of the drawing to, but excluding, the date such amount is
reimbursed by the Borrower or such Domestic Subsidiary Borrower at a rate which
is at all times equal to 2% per annum (without duplication of any amounts
payable under Section 2.12) in excess of the Alternate Base Rate plus the
applicable margin therefore calculated pursuant to Section 2.24; provided that
no such default interest shall be payable if such reimbursement is made (a) from
the proceeds of Revolving Credit Loans or (b) otherwise in compliance with
Section 2.26(e);




--------------------------------------------------------------------------------

53

(B)     the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such Issuing Lender relating to
letters of credit as from time to time in effect (with such fees and standard
costs and charges to be due and payable on demand and nonrefundable); and
(C)     a fronting fee computed at the rate agreed to by the Borrower and the
applicable Issuing Lender (but, in any event, not greater than 0.20% per annum),
computed on the daily amount available to be drawn under each outstanding Letter
of Credit issued by such Issuing Lender, such fee to be due and payable in
arrears on and through the last day of each fiscal quarter of the Borrower, on
the Maturity Date and on the expiration of the last outstanding Letter of
Credit.
(ii)    The Borrower and each Domestic Subsidiary Borrower agree to pay to the
Administrative Agent for distribution to each Revolving Lender in respect of all
outstanding Letters of Credit issued for the account of the Borrower or such
Domestic Subsidiary Borrower, such Lender’s Revolving Percentage of a commission
on the daily amount available to be drawn under such outstanding Letters of
Credit calculated at a rate per annum equal to the LIBOR Spread applicable to
Revolving Credit Loans from time to time in effect hereunder; provided, however,
any commissions otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the Issuing Lender pursuant to this
Section 2.26 shall be payable, to the maximum extent permitted by applicable
law, to the other Lenders in accordance with the upward adjustment in their
respective Revolving Percentages allocable to such Letter of Credit pursuant to
Section 2.31(a)(iv), with the balance of such fee, if any, payable to the
Issuing Lender for its own account. Such commission shall be payable in arrears
on and through the last day of each fiscal quarter of the Borrower and on the
later of the Maturity Date and the expiration of the last outstanding Letter of
Credit.
(iii)    For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 2.26(a)(7).
(iv)    Promptly upon receipt by any Issuing Lender or the Administrative Agent
(as applicable) of any amount described in clauses (i) or (ii) of this Section
2.26(f), or any amount described in Section 2.26(e) previously reimbursed to the
applicable Issuing Lender by the Revolving Lenders, such Issuing Lender shall
distribute such amount to the Administrative Agent and the Administrative Agent
shall distribute to each Revolving Lender (other than to any Revolving Lender
which has failed to reimburse the Issuing Lender for the applicable drawing) its
pro rata share of such amount.
(v)    The obligation of the Borrower and each Domestic Subsidiary Borrower to
reimburse the Issuing Lender for each drawing under each Letter of Credit and to
repay each Letter of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:
(a)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement related hereto;
(b)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee




--------------------------------------------------------------------------------

54

of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the Issuing Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated hereby or by
such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
(c)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(d)    any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(e)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the Issuing Lender.  The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.
(g)    If at any time when an Event of Default shall have occurred and be
continuing, any Letters of Credit shall remain outstanding, then either the
applicable Issuing Lender(s), the Administrative Agent or the Required Lenders
may, at its or their option, require the Borrower or the relevant Domestic
Subsidiary Borrower to deposit Cash Equivalents in a Cash Collateral Account in
an amount equal to the full amount of the L/C Exposure or to furnish other
security acceptable to the Administrative Agent and the applicable Issuing
Lender(s), provided that the obligation to deposit such cash collateral shall
become effective within one Business Day after the Borrower and/or such Domestic
Subsidiary Borrower receives notice from the applicable Issuing Lender, the
Administrative Agent or the Required Lenders, and provided, further that such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (f) or (g) of Section 7. Such deposit shall be held
by the Administrative Agent as collateral for the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made in Cash
Equivalents and at the option and sole discretion of the Administrative Agent
and at the Borrower’s and/or the relevant Domestic Subsidiary Borrower’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Any amounts so delivered
pursuant to the preceding sentence shall be applied to reimburse the applicable
Issuing Lender(s) for the amount of any drawings honored under Letters of Credit
issued by it. If the Borrower or any Domestic Subsidiary Borrower is required to
deposit Cash Equivalents (or other security) pursuant to the provisions of this
Section 2.26(g) as a result of the occurrence of an Event or Default, such
amount (to the extent not applied as set forth in the preceding provisions of
this paragraph)




--------------------------------------------------------------------------------

55

shall be returned by the Administrative Agent to the Borrower or such Domestic
Subsidiary Borrower within three Business Days after such Event of Default has
been cured or waived.
(h)    If at any time, the sum of the Revolving Credit Exposure exceeds the
aggregate Revolving Commitments, then the Administrative Agent may, at its
option, require the Borrower and/or any Domestic Subsidiary Borrower to deposit
Cash Equivalents in a Cash Collateral Account in an amount sufficient to
eliminate such excess or to furnish other security for such excess acceptable to
the Administrative Agent. Any amounts so delivered pursuant to the preceding
sentence shall be applied to reimburse the applicable Issuing Lender(s) for the
amount of any drawings honored under Letters of Credit issued for the account of
the Borrower or such Domestic Subsidiary Borrower and held as cash collateral
for the Obligations. If the Borrower or any Domestic Subsidiary Borrower is
required to deposit Cash Equivalents (or other security) pursuant to the
provisions of this Section 2.26(h), such amount (to the extent not applied as
set forth in the preceding sentence) shall be returned by the Administrative
Agent to the Borrower or such Domestic Subsidiary Borrower within three Business
Days after such excess is reduced to $0.
(i)    Upon the request of the Administrative Agent, each Issuing Lender shall
furnish to the Administrative Agent copies of any Letter of Credit issued by
such Issuing Lender and such related documentation as may be reasonably
requested by the Administrative Agent.
(j)    If the Borrower so requests in any applicable Letter of Credit
Application, the Issuing Lender may, in its sole and absolute discretion, agree
to issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”).  Unless otherwise directed by the
Issuing Lender, the Borrower shall not be required to make a specific request to
the Issuing Lender to permit such reinstatement.  Once an Auto-Reinstatement
Letter of Credit has been issued, except as provided in the following sentence,
the Lenders shall be deemed to have authorized (but may not require) the Issuing
Lender to reinstate all or a portion of the stated amount thereof in accordance
with the provisions of such Letter of Credit.  Notwithstanding the foregoing, if
such Auto-Reinstatement Letter of Credit permits the Issuing Lender to decline
to reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the Issuing
Lender shall not permit such reinstatement if it has received a notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Reinstatement Deadline (A) from the Administrative Agent
that the Required Lenders have elected not to permit such reinstatement or
(B) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 4.2 is not then satisfied
(treating such reinstatement as an issuance of a Letter of Credit for purposes
of this clause) and, in each case, directing the Issuing Lender not to permit
such reinstatement.
(k)    Notwithstanding the termination of the Revolving Commitments and the
payment of the Loans, the obligations of the Borrower, any Domestic Subsidiary
Borrower and the Lenders under this Section 2.26 shall remain in full force and
effect until the Administrative Agent, each Issuing Lender and the Lenders shall
have been irrevocably released from their obligations with regard to any and all
Letters of Credit.
SECTION 2.27.    New Local Facilities.
(a)    The Borrower or any Subsidiary Borrower may at any time or from time to
time on or after the Closing Date, by notice to the Administrative Agent,
request the Revolving Lenders to designate a




--------------------------------------------------------------------------------

56

portion of their respective Revolving Commitments to make Revolving Extensions
of Credit denominated in Dollars and any Optional Currency in a jurisdiction
inside or outside of the United States pursuant to a newly established
sub-facility under the Revolving Facility (each, a “New Local Facility”);
provided that (i) both at the time of any such request and upon the
effectiveness of any Local Facility Amendment referred to below, no Default or
Event of Default shall have occurred and be continuing, (ii) the Borrower and
its Subsidiaries shall be in compliance with the covenants set forth in
Sections 6.5 and 6.6 as of the last day of the most recently ended fiscal
quarter and (iii) if applicable, a Subsidiary Borrower for such new Local
Facility shall be designated pursuant to Section 10.9(b); provided further that
(i) Letters of Credit and Swingline Loans shall not be issued or made under a
New Local Facility unless the Borrower, the Administrative Agent, and, as
applicable, the Swingline Lender and the Issuing Lender have agreed and (ii) no
Lender shall be required to make Revolving Extensions of Credit in excess of its
Revolving Commitment. Each New Local Facility shall be in a minimum Dollar
Equivalent amount of $10,000,000, and the aggregate Dollar Equivalent amounts of
the New Local Facilities shall not exceed $250,000,000 at any time. Each notice
from the Borrower pursuant to this Section 2.27 shall set forth the requested
amount and proposed terms of the relevant New Local Facility. Revolving Lenders
wishing to designate a portion of their Revolving Commitments to a New Local
Facility (each, a “New Local Facility Lender”) shall have such portion of their
Revolving Commitment designated to such New Local Facility on a pro rata basis
in accordance with the aggregate Revolving Commitments of the other applicable
New Local Facility Lenders unless otherwise agreed by the Borrower, the
Administrative Agent and such New Local Facility Lender. The designation of
Revolving Commitments to any New Local Facility shall be made pursuant to an
amendment (each, a “Local Facility Amendment”) to this Agreement and, as
appropriate, the other Fundamental Documents, executed by the Loan Parties, the
Administrative Agent and each New Local Facility Lender. Any Local Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Fundamental Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to implement the provisions of this Section, a copy of which shall be
made available to each Lender. The effectiveness of any Local Facility Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 4.2 and such other conditions as the parties
thereto shall agree. No Revolving Lender shall be obligated to transfer any
portion of its Revolving Commitments to a New Local Facility unless it so
agrees.
(b)    Notwithstanding any provision of this Agreement to the contrary, each New
Local Facility shall be deemed to be a utilization of the Revolving Commitments
and upon the effectiveness of a New Local Facility: (i) participating interests
of the Lenders in existing and future Letters of Credit and Swingline Loans
issued under the Revolving Commitments shall be reallocated based on the
respective Revolving Commitments of the Lenders after giving effect to the
utilization thereof by the New Local Facilities and (ii) future Revolving Credit
Loans shall be funded by the Lenders based on the respective Revolving
Commitments of the Lenders after giving effect to the utilization thereof by the
New Local Facilities, in each case until reallocated in accordance with this
paragraph (b); in each case subject to further adjustments based on the
utilization from time to time of the Revolving Commitments by the New Local
Facilities. Payments in respect of Letters of Credit, Swingline Loans and
Revolving Credit Loans and extensions of credit under New Local Facilities shall
be made as directed by the Administrative Agent in order to give effect to this
paragraph (b).
(c)    This Section 2.27 shall supersede any provisions in Section 10.9 or any
other provision of this Agreement to the contrary as it relates to any Local
Facility Amendment.
(d)     As of the Closing Date, the Borrower and the Lenders party thereto have
entered into the Australian Local Facility Amendment, pursuant to which an
Australian Dollar subfacility has been established on the terms set forth
therein.




--------------------------------------------------------------------------------

57

SECTION 2.28.    Incremental Term Loans.
(a)    The Borrower may at any time or from time to time after the Closing Date,
by notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request one or more tranches of
term loans (the “Incremental Term Loans”) be made available under this Agreement
to the Borrower or one or more Subsidiary Borrowers; provided that both at the
time of any such request and upon the effectiveness of any Incremental Amendment
referred to below, no Default or Event of Default shall exist. Each tranche of
Incremental Term Loans shall be in an aggregate principal amount that is not
less than $10,000,000 and shall be in an increment of $1,000,000 (provided that
such amount may be less than $10,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence). Notwithstanding
anything to the contrary herein, no Incremental Term Loan shall be made if,
immediately after giving effect to such Incremental Term Loan, the aggregate
outstanding principal amount of the Incremental Term Loans, plus the Total
Revolving Commitment at such time, would exceed $2,000,000,000. Each Incremental
Term Loan shall (a) rank pari passu in right of payment and of security, if any,
with the Revolving Credit Loans and the other Incremental Term Loans, if any;
(b) be subject to pricing and maturity agreed to by the Borrower and the Lenders
providing such Incremental Term Loan; and (c) not be subject to any scheduled or
mandatory principal amortization prior to the Maturity Date (other than
customary limited amortization for institutional term loans); provided that
except for pricing and maturity (as limited by the preceding paragraph (c)), the
terms and conditions applicable to the Incremental Term Loans will be as set
forth in this Agreement unless otherwise approved by the Administrative Agent.
Each notice from the Borrower pursuant to this Section 2.28 shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loan. In
the case of Incremental Term Loans, the Lenders providing such Incremental Term
Loans, with the consent of the Administrative Agent, may agree to allow the
Borrower and its Subsidiaries and controlled Affiliates to become Eligible
Assignees with respect to such Incremental Term Loans under circumstances, terms
and conditions to be agreed at the time of incurrence but in all cases subject
to Section 10.3(l). Incremental Term Loans may be made and may be provided by
any existing Lender (but no Lender will have an obligation to provide any
portion of any Incremental Term Loan) or by any other bank or other financial
institution, in each case subject to the written consent of the Administrative
Agent to the extent the Administrative Agent would have a right under this
Agreement to consent to an assignment of all or any portion of any Lender’s
Loans or Revolving Commitment to such existing Lender or bank, or other
financial institution (any such other bank or other financial institution being
called an “Incremental Lender”). Commitments in respect of Incremental Term
Loans shall become commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other
Fundamental Documents, executed by the Borrower, each Lender agreeing to provide
such commitment, each Incremental Lender, if any, and the Administrative Agent.
The Incremental Amendment may, with the consent of the Borrower and the
Administrative Agent, effect such amendments to this Agreement and the other
Fundamental Documents (including the amendment and restatement thereof and to
provide Incremental Lenders with appropriate voting and loan assignment rights
and other provisions reflecting the terms of the applicable Incremental
Facility) as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.28. The Borrower will use the proceeds of the Incremental Term Loans for any
purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any portion of any Incremental Term Loan unless it so agrees. Each
Incremental Lender shall become party to this Agreement upon acceptance by the
Administrative Agent of an Incremental Lender Supplement signed by such
Incremental Lender substantially in the form of Exhibit G-2.
(b)    This Section 2.28 shall supersede any provisions in Section 10.9 to the
contrary.




--------------------------------------------------------------------------------

58

SECTION 2.29.    Loan Modification Offers.
(a)    The Borrower may, by written notice to the Administrative Agent from time
to time after the Closing Date, make one or more offers (but there shall not be
more than two offers outstanding at any one time) (each, a “Loan Modification
Offer”) to all the Revolving Lenders to make one or more Permitted Amendments
(as defined in clause (c) below) pursuant to procedures reasonably agreed upon
by the Borrower and the Administrative Agent, including as to minimum tranche
amounts. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than ten
Business Days nor more than sixty Business Days after the date of such offer).
Permitted Amendments shall become effective only with respect to the Loans and
Revolving Commitments of the Revolving Lenders that accept the applicable Loan
Modification Offer (each such Lender a “Modifying Lender”). No Revolving Lenders
will be required to accept a Loan Modification Offer.
(b)    The Borrower and each Revolving Lender that accepts the Loan Modification
Offer shall execute and deliver to the Administrative Agent a Loan Modification
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Loan Modification Agreement and
deliver such Loan Modification Agreement to the Lenders. Each of the parties
hereto agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement and each other Fundamental Document shall be deemed amended as
may be necessary and appropriate (including the amendment and restatement
hereof), in the reasonable opinion of the Administrative Agent and the Borrower,
to effect the provisions of this Section 2.29. In connection therewith, the
Lenders accepting such Loan Modification Offer (and their associated
commitments) may be moved into a new tranche of loans and/or commitments
hereunder and the Borrower and such Modifying Lenders will agree on the maturity
date, interest rate, fees, amount of any letter of credit sub-facility, if any,
amount of any swing line sub-facility, if any, of such new tranche of revolving
credit commitments, amortization, if any and other procedural mechanics
reasonably related thereto. Contemporaneously with the creation of such new
tranche, each Modifying Lender’s Revolving Commitment shall be reduced dollar
for dollar with its commitment to such new tranche. The Borrower may, at its
sole option, terminate or reduce the aggregate Revolving Commitments of the
Revolving Lenders that do not accept the Loan Modification Offer. Additionally,
to the extent the Borrower has reduced the Revolving Commitments of Lenders that
are not Modifying Lenders, it may add any other Eligible Assignee (with the
consent of the Administrative Agent and the relevant Issuing Lender, such
consent not to be unreasonably withheld or delayed) to provide a commitment to
make loans on the terms set forth in such Loan Modification Offer in an amount
not to exceed the amount of the Revolving Commitments reduced pursuant to the
preceding sentence.
(c)    “Permitted Amendments” shall be (i) an extension of the final termination
date of the applicable Revolving Credit Loans and/or Revolving Commitments of
the affected Revolving Lenders accepting the applicable Loan Modification Offer
(provided that there cannot be more than three final termination dates for
Revolving Credit Loans and/or Revolving Commitments without the consent of the
Administrative Agent), (ii) a reduction in the Revolving Commitments of the
affected Revolving Lenders accepting the Loan Modification Offer, (iii) the
payment of the then agreed upon extension fees, if any, to the affected
Revolving Lenders accepting the applicable Loan Modification Offer,
(iv) increases in pricing with respect to Loans or other extensions of credit of
Revolving Commitments of the Revolving Lenders that accept the applicable Loan
Modification Offer, if any, (v) the allocation of Letters of Credit and
Swingline Loans between any extending tranche and the non-extending tranche and
(vi) other amendments which implement the foregoing.




--------------------------------------------------------------------------------

59

(d)    Permitted Amendments shall be approved by the Revolving Lenders accepting
a Loan Modification Offer, the Administrative Agent and the Borrower without the
need to obtain the approval of the other Lenders. This Section 2.29 shall
supersede any provision in Section 10.9 to the contrary. All Loans to the
Borrower under this Agreement shall rank pari-passu in right of payment.
SECTION 2.30.    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or
the Issuing Lender (i) if the Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
extension of credit under a Letter of Credit, or (ii) if, as of the date the
Letter of Credit expires, any balance under the Letters of Credit for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding amount of all Letters of Credit. At any time
that there shall exist a Defaulting Lender and after giving effect to the
commitment reallocation procedure set forth in Section 2.31(a)(iv), in the event
that Fronting Exposure still exists, immediately upon the request of the
Administrative Agent, the Issuing Lender or the Swingline Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.31(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not
constituting funds subject to deposit) shall be maintained in Cash Collateral
Accounts. The Borrower, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the Issuing Lender and the Lenders
(including the Swing Line Lender), and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.30(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.30 or Section
2.26, 2.31 or 8.3 in respect of Letters of Credit or Swingline Loans shall be
held and applied to the satisfaction of the specific Letters of Credit,
Swingline Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto, such determination to be made in the reasonable
discretion of the Administrative Agent (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.3)) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.30 may be
otherwise applied in accordance with Section 8.3), and (y) the Person providing
Cash Collateral and the




--------------------------------------------------------------------------------

60

Issuing Lender or Swingline Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.
SECTION 2.31.    Defaulting Lenders.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as that Lender is
no longer a Defaulting Lender, to the extent permitted by Applicable Law:
(i) Waivers and Amendments. That Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.9.
(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent hereunder for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity or otherwise),
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 8.3, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro-rata basis of any amounts owing
by that Defaulting Lender to the Issuing Bank or Swingline Lender hereunder;
third, to Cash Collateralize each Issuing Lender’s and Swingline Lender’s
Fronting Exposure with respect to that Defaulting Lender in accordance with
Section 2.30; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth if so determined by
the Administrative Agent and the Borrower, to be held in escrow in a
non-interest bearing deposit account and released pro-rata in order to (x)
satisfy obligations of that Defaulting Lender to fund Loans under this Agreement
and (y) Cash Collateralize the Issuing Lender’s future Fronting Exposure with
respect to that Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.30; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or Swingline Lender against that Defaulting
Lender as a result of that Defaulting Lender's breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or Letters of Credit in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or Letters of Credit were made at a time when the conditions set
forth in Section 4.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and reimbursement obligations owed to all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or reimbursement obligations owed to, that Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans are held by the Lenders pro rata in accordance
with the Commitment hereunder without giving effect to Section 2.31(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or placed in escrow) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.31 shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents




--------------------------------------------------------------------------------

61

hereto. Promptly following termination of this Agreement (including the
termination of all Letters of Credit issued hereunder) and the payment of all
amounts owed under this Agreement (other than unasserted contingent obligations
which by their terms survive the termination of this Agreement), all amounts, if
any, held as Cash Collateral pursuant to this Section 2.31(a)(ii) shall be
returned to the applicable Defaulting Lender(s).
(iii) Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to the sum of (1) the outstanding
amount of the Revolving Credit Loans funded by it and (2) its Revolving
Percentage of the stated amount of Letters of Credit and Swingline Loans for
which it has provided Cash Collateral (and the Borrower shall (A) be required to
pay to (I) each non-Defaulting Lender that portion of any such fee otherwise
payable to that Defaulting Lender with respect to that Defaulting Lender’s
participation in the L/C Exposure or Swingline Loans that have been reallocated
to such non-Defaulting Lender pursuant to clause (iv) below and (II) each of the
Issuing Lender and the Swingline Lender, as applicable, the amount of such fee
allocable to its Fronting Exposure arising from that Defaulting Lender and
(B) not be required to pay the remaining amount of such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in Section
2.26(f).
(iv) Reallocation of Revolving Percentages to Reduce Fronting Exposure. If any
Revolving L/C Exposure or Swingline Exposure exist at the time a Lender is a
Defaulting Lender:
(x) such Revolving L/C Exposure or Swingline Exposure will automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the non-Defaulting Lenders on a pro-rata basis in accordance with their
respective Revolving Commitment (without giving effect to the Revolving
Commitment of such Defaulting Lender); provided that (A) no non-Defaulting
Lender’s Revolving Percentage of the Revolving Credit Loans, the Revolving L/C
Exposure and the Swingline Exposure may in any event exceed its Revolving
Commitment as in effect at the time of such reallocation, (B) neither such
reallocation nor any payment by a non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim any Loan Party, the Administrative
Agent, any Issuing Lender, the Swingline Lender or any other Lender may have
against such Defaulting Lender, including any claim of a non-Defaulting Lender
as a result of such non-Defaulting Lender’s increased exposure following such
reallocation, or cause such Defaulting Lender to be a non-Defaulting Lender, and
(C) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have so
represented and warranted).
(y) to the extent any portion (the “unreallocated portion”) of the Defaulting
Lender’s Revolving L/C Exposure or Swingline Exposure cannot be reallocated to
non-Defaulting Lenders the Borrower will (without prejudice to any right or
remedy available to it hereunder or under Applicable Law), not later than three
Business Days after written demand therefor by the Administrative Agent (at the
direction of any Issuing Lender or the Swingline Lender), (A) Cash Collateralize
the Issuing Lenders’ Fronting Exposure in accordance with the procedures set
forth in Section 2.30, (B) prepay Swingline Loans in an amount equal to the
Swingline Lender’s Fronting Exposure or (C) make other arrangements reasonably
satisfactory to the Administrative Agent and to the Issuing Lenders and the
Swingline Lender in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender; and




--------------------------------------------------------------------------------

62

(z) to the extent the unreallocated portion of any Revolving L/C Exposure is
Cash Collateralized pursuant to clause (y) above, such Cash Collateral will be
applied to reimburse the relevant Issuing Lender for the portion of any
unreimbursed drawing under a Letter of Credit to which such unreallocated
portion relates and, to the extent the remaining portion of such unreimbursed
drawing shall not be reimbursed by the Borrower in accordance with Section 2.26,
the non-Defaulting Lenders will be required pursuant to Section 2.26 to fund
participations therein in accordance with clause (x) above.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their reasonable
discretion that a Lender no longer falls within the definition of “Defaulting
Lender”, the Administrative Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Revolving Credit Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held on a pro rata basis by the Lenders in
accordance with their Revolving Percentages (without giving effect to
Section 2.31(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees or commissions accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender's having been a
Defaulting Lender.
3.
REPRESENTATIONS AND WARRANTIES OF BORROWER

In order to induce the Lenders to enter into this Agreement and to make the
Loans and issue and participate in the Letters of Credit provided for herein,
the Borrower makes the following representations and warranties to the
Administrative Agent and the Lenders, all of which shall survive the execution
and delivery of this Agreement and the making of the Loans and issuance of the
Letters of Credit:
SECTION 3.1.    Corporate Existence and Power.
(a)    The Borrower is duly organized and validly existing in good standing
under the laws of its jurisdiction of organization and is in good standing or
has applied for authority to operate as a foreign corporation or other
organization in all jurisdictions where the nature of its properties or business
so requires it and where a failure to be in good standing as a foreign
corporation or other organization would reasonably be expected to have Material
Adverse Effect. Each of the Borrower and each Subsidiary Borrower has the
corporate power to execute, deliver and perform its obligations under this
Agreement and the other Fundamental Documents and other documents contemplated
hereby and to borrow hereunder.
(b)    The Subsidiaries of the Borrower are duly organized and are validly
existing in good standing under the laws of their respective jurisdictions of
organization and are in good standing or have applied for authority to operate
as a foreign corporation or other organization in all jurisdictions where the
nature of their properties or business so requires it and where a failure to be
in good standing as a foreign corporation or other organization would reasonably
be expected to have Material Adverse Effect.




--------------------------------------------------------------------------------

63

SECTION 3.2.    Corporate Authority, No Violation and Compliance with Law.
The execution, delivery and performance of this Agreement and the other
Fundamental Documents and the borrowings hereunder (a) have been duly authorized
by all necessary corporate action on the part of the Borrower and each
Subsidiary Borrower, (b) will not violate any provision of any Applicable Law
(including any laws related to franchising) applicable to the Borrower or any of
its Subsidiaries or any of their respective properties or assets, (c) will not
violate any provision of the certificate of incorporation or by-laws or other
organizational documents of the Borrower or any of its Subsidiaries, (d) will
not violate or be in conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under, any material indenture,
bond, note, instrument or any other material agreement to which the Borrower or
any of its Subsidiaries is a party or by which the Borrower or any of its
Subsidiaries or any of their respective properties or assets are bound and
(e) will not result in the creation or imposition of any Lien upon any property
or assets of the Borrower or any of its Subsidiaries other than (i) pursuant to
this Agreement or any other Fundamental Document or (ii) which is a Permitted
Encumbrance, which in the case of clauses (b) and (d), individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
SECTION 3.3.    Governmental and Other Approval and Consents.
No action, consent or approval of, or registration or filing with, or any other
action by, any governmental agency, bureau, commission or court is required in
connection with the execution, delivery and performance by the Borrower and each
Subsidiary Borrower of this Agreement or the other Fundamental Documents, except
such as have been obtained or made and are in full force and effect or where the
failure to take such action or obtain such consent or approval would not
reasonably be expected to have a Material Adverse Effect.
SECTION 3.4.    Financial Statements of Borrower.
(a)    The audited balance sheet of the Borrower and its Consolidated
Subsidiaries as at December 31, 2010, December 31, 2011 and December 31, 2012,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such date (the “Consolidated Audited Financial
Statements”), fairly present the financial condition of the Borrower and its
Consolidated Subsidiaries as of the dates indicated and the results of
operations and cash flows for the periods indicated in conformity with GAAP.
(b)    The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, dated March 31, 2013, and the related consolidated
statements of income and of cash flows for the fiscal quarter ended on that date
(the “Consolidated Unaudited Financial Statements”; and together with the
Consolidated Audited Financial Statements, the “Consolidated Financial
Statements”) (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Consolidated Subsidiaries as of the date thereof and their results of operations
and cash flows for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
SECTION 3.5.    No Change.
As of the Closing Date, except for Disclosed Matters, since the date of the most
recent audited financial statements referred to in Section 3.4(a), there has
been no development or event that has had or would reasonably be expected to
have a Material Adverse Effect.




--------------------------------------------------------------------------------

64

SECTION 3.6.    Copyrights, Patents and Other Rights.
Each of the Borrower and its Subsidiaries (a) owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect and (b) to their knowledge, the
use thereof by the Borrower and its Subsidiaries does not infringe upon the
rights of any other Person, except, in each case, as would not reasonably be
expected to have a Material Adverse Effect for any such infringements that,
individually or in the aggregate, would not reasonably be expected to have
Material Adverse Effect.
SECTION 3.7.    Title to Properties.
Subject to Section 3.6, each of the Borrower or its Subsidiaries has good title
or valid leasehold interests to each of the properties and assets reflected on
the most recent balance sheet referred to in Section 3.4 (other than properties
or assets owned by a Person that is consolidated with the Borrower or any of its
Subsidiaries under GAAP but is not a Subsidiary of the Borrower ), except for
defects in title or interests that would not reasonably be expected to have
Material Adverse Effect, and all such properties and assets are free and clear
of Liens, except Permitted Encumbrances.
SECTION 3.8.    Litigation.
Except for Disclosed Matters, there are no lawsuits or other proceedings pending
(including, but not limited to, matters relating to Environmental Law and
Environmental Liability), or, to the knowledge of the Borrower, threatened,
against or affecting the Borrower or any of its Subsidiaries or any of their
respective properties, by or before any Governmental Authority or arbitrator,
which would reasonably be expected to have Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries is in default with respect to any order,
writ, injunction, decree, rule or regulation of any Governmental Authority,
which default would reasonably be expected to have Material Adverse Effect.
SECTION 3.9.    Federal Reserve Regulations.
Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Loans will be used, whether immediately, incidentally or ultimately, for any
purpose violative of or inconsistent with any of the provisions of Regulation U
or X of the Board.
SECTION 3.10.    Investment Company Act.
The Borrower is not, and will not during the term of this Agreement be, an
“investment company” subject to regulation under the Investment Company Act of
1940, as amended.
SECTION 3.11.    Enforceability.
This Agreement and the other Fundamental Documents when executed by all parties
hereto and thereto will constitute legal, valid and binding obligations (as
applicable) of the Borrower and the other Loan Parties party to such Fundamental
Documents (enforceable in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law).




--------------------------------------------------------------------------------

65

SECTION 3.12.    Taxes.
Each of the Borrower and each of its Subsidiaries has filed or caused to be
filed all federal, state and local Tax returns which are required to be filed,
and has paid or has caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in conformity with GAAP or (b) to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
SECTION 3.13.    Compliance with ERISA.
Except as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect: (a) no ERISA Event has occurred or is reasonably
expected to occur; (b) the Borrower, each of its Material Subsidiaries and each
of its ERISA Affiliates is in compliance with the provisions of ERISA and the
Code applicable to Plans, and the regulations and published interpretations
thereunder applicable to such entity in connection therewith, if any;
(c) neither the Borrower nor any of its Subsidiaries has engaged in a
transaction which would result in the incurrence of liability under Section 4069
of ERISA; and (d) the present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.
SECTION 3.14.    Disclosure.
As of the Closing Date, neither this Agreement nor any factual information set
forth in the Confidential Information Memorandum (excluding projections, other
forward looking information and information of a general economic or industry
nature) dated April 2013, when taken as a whole contained any untrue statement
of a material fact or omitted to state a material fact, under the circumstances
under which it was made, necessary in order to make the statements contained
herein or therein not materially misleading in light of the circumstances under
which such statements were made. At the Closing Date, there is no fact known to
the Borrower which has not been disclosed to the Lenders and which, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect. The Borrower has delivered to the Administrative Agent certain
projections relating to the Borrower and its Consolidated Subsidiaries. Such
projections are based on good faith estimates and assumptions believed to be
reasonable at the time made, provided, however, that the Borrower makes no
representation or warranty that such assumptions will prove in the future to be
accurate or that the Borrower and its Subsidiaries will achieve the financial
results reflected in such projections (it being understood that such Projections
are not to be viewed as facts and are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, that no
assurance can be given that any particular Projections will be realized and that
actual results may differ and that such differences may be material).
SECTION 3.15.    Environmental Liabilities.
Except for the Disclosed Matters and except with respect to any matters, that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has received




--------------------------------------------------------------------------------

66

notice of any claim with respect to any Environmental Liability or (iii) knows
of any circumstances that are reasonably likely to become the basis for any
claim of Environmental Liability against the Borrower or any of its
Subsidiaries.
SECTION 3.16.    Material Subsidiaries.
The Material Subsidiaries existing on the Closing Date (calculated as of
December 31, 2012) are listed on Schedule 3.16.
SECTION 3.17.    OFAC.
Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity currently the subject of
any Sanctions.
4.
CONDITIONS OF LENDING

SECTION 4.1.    Conditions Precedent to Closing.
The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction or waiver, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:
(a)    Fundamental Documents. The Administrative Agent shall have received this
Agreement and any Notes requested in writing at least three Business Days prior
to the Closing Date, each executed and delivered by a duly authorized officer of
each of the Loan Parties party thereto.
(b)    Financial Statements. The Lenders shall have received the Consolidated
Financial Statements, which, in the case of the Consolidated Audited Financial
Statements for 2010, 2011 and 2012, may be delivered to the Lenders by delivery
of the Borrower’s Form 10-K filed with the Securities and Exchange Commission
containing such financial statements.
(c)    Payment of Fees. The Lenders and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), at
least three Business Days before the Closing Date.
(d)    Corporate Documents for the Loan Parties. The Administrative Agent shall
have received a certificate of a Responsible Officer of each Loan Party dated
the Closing Date and certifying (A) that attached thereto is a true and complete
copy of the certificate of incorporation and by‑laws of such Loan Party as in
effect on the date of such certification; (B) that attached thereto is a true
and complete copy of resolutions adopted by the Board of Directors of such Loan
Party authorizing the borrowings hereunder, in the case of the Borrower, and the
execution, delivery and performance in accordance with their respective terms of
the Fundamental Documents to which such Loan Party is party to and any other
documents required or contemplated hereunder; (C) as to the incumbency and
specimen signature of each Responsible Officer of such Loan Party executing the
Fundamental Documents to which such Loan Party is a party to or any other
document delivered by it in connection herewith (such certificate to contain a
certification by another Responsible Officer of such Loan Party as to the
incumbency and signature of the Responsible Officer signing the certificate
referred to in this paragraph (d)); and (D) that attached thereto are true and
complete copies of such documents and certifications evidencing that each Loan
Party is validly existing, in good standing and qualified to engage in business
in its jurisdiction of organization and each other jurisdiction




--------------------------------------------------------------------------------

67

where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
(e)    Opinions of Counsel. The Administrative Agent shall have received the
executed written opinion, dated the date of the Closing Date and addressed to
the Administrative Agent and the Lenders, of Kirkland & Ellis LLP, counsel to
the Borrower, substantially in the form of Exhibit A.
(f)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower certifying, as of the
Closing Date, (i) compliance with the conditions set forth in paragraphs (b) and
(c) of Section 4.2 and (ii) that the representation and warranty set forth in
Section 3.5 is true and correct in all material respects on and as of the
Closing Date.
(g)    Projections. The Lenders shall have received projections through 2018,
which may be delivered to the Lenders by delivery of the Confidential
Information Memorandum referred to in Section 3.14.
(h)    [Intentionally Omitted].
(i)    Approvals. All material governmental and third party approvals necessary
in connection with the continuing operations of the Borrower and the financing
contemplated hereby shall have been obtained and be in full force and effect.
(j)    Material Adverse Effect. The Lenders shall be satisfied that (i) there
has been no development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect since December 31, 2012 and (ii) the
Borrower and its subsidiaries are not party to or subject to any litigation or
proceeding which would be likely to have a Material Adverse Effect.
(k)    Prior Credit Agreement. The Prior Credit Agreement shall have been
terminated and all unpaid amounts thereunder (other than unasserted contingent
obligations which by their terms survive termination) shall have been paid in
full.
(l)    Patriot Act. The Administrative Agent and the Lenders shall have received
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act, requested by such Person at least three Business Days prior
to the Closing Date.
(m)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from the Borrower.
(n)    Legal Fees and Expenses. Unless waived by the Administrative Agent, the
Borrower shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).




--------------------------------------------------------------------------------

68

SECTION 4.2.    Conditions Precedent to Each Extension of Credit.
The obligation of the Lenders to make each Loan and of any Issuing Lender to
issue a Letter of Credit, including the initial extensions of credit hereunder,
is subject to the following conditions precedent:
(a)    Notice. The Administrative Agent shall have received a notice with
respect to such Borrowing or Letter of Credit, as applicable, as required by
this Agreement.
(b)    Representations and Warranties. The representations and warranties set
forth in Section 3 hereof (other than in Section 3.5) and in the other
Fundamental Documents shall be true and correct in all material respects on and
as of the date of each Borrowing or issuance of a Letter of Credit hereunder
(except to the extent that such representations and warranties expressly relate
to an earlier date) with the same effect as if made on and as of such date;
provided, however, that this condition shall not apply to a Revolving Credit
Borrowing which is solely refinancing outstanding Revolving Credit Loans and
which, after giving effect thereto, has not increased the aggregate amount of
outstanding Revolving Credit Loans.
(c)    No Event of Default. No Event of Default or Default shall have occurred
and be continuing; provided, however, that this condition shall not apply to a
Revolving Credit Borrowing which is solely refinancing outstanding Revolving
Credit Loans and which, after giving effect thereto, has not increased the
aggregate amount of outstanding Revolving Credit Loans.
(d)    Extensions of Credit to a Subsidiary Borrower. The representations and
warranties contained in Section 3.1, 3.2 and 3.3 as to any Subsidiary Borrower
to which a Revolving Extension of Credit is to be made shall be true and correct
in all material respects on and as of the date of such Borrowing or issuance of
a Letter of Credit hereunder; provided, however, that this condition shall not
apply to a Revolving Credit Borrowing which is solely refinancing outstanding
Revolving Credit Loans and which, after giving effect thereto, has not increased
the aggregate amount of outstanding Revolving Credit Loans.
Each Borrowing and each issuance of a Letter of Credit shall be deemed to be a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (b) and (c) of this Section.
5.
AFFIRMATIVE COVENANTS

From the date of the initial Loan and for so long as the Revolving Commitments
shall be in effect or any amount shall remain outstanding or unpaid under this
Agreement or there shall be any outstanding L/C Exposure, the Borrower agrees
that, unless the Required Lenders shall otherwise consent in writing, it will,
and will cause each of its Subsidiaries to:
SECTION 5.1.    Financial Statements, Reports, etc.
The Borrower will furnish to the Administrative Agent and to each Lender:
(a)    As soon as is practicable, but in any event within 100 days after the end
of each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as at the end of, and
the related consolidated statements of income, shareholders’ equity and cash
flows for such year, and the corresponding figures as at the end of, and for,
the preceding fiscal year, accompanied by an opinion of Deloitte & Touche LLP or
such other independent certified public accountants of recognized standing as
shall be retained by the Borrower and reasonably satisfactory to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards




--------------------------------------------------------------------------------

69

relating to reporting and which report and opinion shall (A) be unqualified as
to going concern and scope of audit and shall state that such financial
statements fairly present the financial condition of the Borrower and its
Consolidated Subsidiaries, as at the dates indicated and the results of the
operations and cash flows for the periods indicated and (B) contain no material
exceptions or qualifications except for qualifications relating to accounting
changes (with which such independent public accountants concur) in response to
FASB releases or other authoritative pronouncements;
(b)    As soon as is practicable, but in any event within 55 days after the end
of each of the first three fiscal quarters of each fiscal year, the unaudited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries, as
at the end of, and the related unaudited statements of income (or changes in
financial position) for such quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter and the
corresponding figures as at the end of, and for, the corresponding period in the
preceding fiscal year, together with a certificate signed by a Responsible
Officer of the Borrower to the effect that such financial statements, while not
examined by independent public accountants, fairly present in all material
respects the financial condition of the Borrower and its Consolidated
Subsidiaries, as at the end of the fiscal quarter and portion of the fiscal year
then ended and the results of their operations for the quarter and portion of
the fiscal year then ended in conformity with GAAP consistently applied, subject
only to year-end audit adjustments and to the absence of footnote disclosure;
(c)    Together with the delivery of the statements referred to in paragraphs
(a) and (b) of this Section 5.1, a certificate of the Responsible Officer of the
Borrower, substantially in the form of Exhibit C hereto (i) stating whether or
not the signer has actual knowledge of any Default or Event of Default and, if
so, specifying each such Default or Event of Default of which the signer has
actual knowledge, the nature thereof and any action which the Borrower has
taken, is taking, or proposes to take with respect to each such condition or
event and (ii) demonstrating in reasonable detail compliance with the provisions
of Sections 6.5 and 6.6 hereof;
(d)    With reasonable promptness, copies of such financial statements and
reports that the Borrower may make to, or file with, the SEC and such other
information, certificates and data (including, without limitation, copies of
Letters of Credit) with respect to the Borrower and its Subsidiaries as from
time to time may be reasonably requested by the Administrative Agent or any of
the Lenders;
(e)    Promptly upon any Responsible Officer of the Borrower or any of its
Subsidiaries obtaining actual knowledge of the occurrence of any Default or
Event of Default, a certificate of a Responsible Officer of the Borrower
specifying the nature and period of existence of such Default or Event of
Default and what action the Borrower has taken, is taking and proposes to take
with respect thereto; and
(f)    Promptly upon any Responsible Officer of the Borrower or any of its
Subsidiaries obtaining actual knowledge of (i) the institution of any action,
suit, proceeding, investigation or arbitration by any Governmental Authority or
other Person against or affecting the Borrower or any of its Subsidiaries or any
of their assets, or (ii) any material development in any such action, suit,
proceeding, investigation or arbitration (whether or not previously disclosed to
the Lenders), which, in each case would reasonably be expected to have a
Material Adverse Effect, the Borrower shall promptly give notice thereof to the
Lenders and provide such other information as may be requested by the
Administrative Agent or any Lender that is reasonably available to it (without
waiver of any applicable evidentiary privilege) to enable the Lenders to
evaluate such matters;
(g)    Together with each set of financial statements required by paragraph (a)
above, a certificate of the independent certified public accountants rendering
the report and opinion thereon (which




--------------------------------------------------------------------------------

70

certificate may be limited to the extent required by accounting rules or
otherwise) stating that, in connection with their audit, nothing has come to
their attention that caused them to believe that the Borrower failed to comply
with the terms, covenants, provisions or conditions of Sections 5.4, 5.5, 5.6,
6.1, 6.2 and 6.4 through 6.7, inclusive, or if a failure to comply has come to
their attention, specifying the nature and period of existence thereof;
(h)    Information required to be delivered pursuant to paragraphs (a), (b) and
(d) shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent that such information has been
posted on the Borrower’s website on the internet at the website address listed
on the signature pages of such notice, at www.sec.gov or at another website
accessible by the Lenders without charge; provided that the Borrower shall
deliver paper copies of the reports and financial statements referred to in
paragraphs (a), (b) and (d) of this Section 5.1 to the Administrative Agent or
any Lender who requests the Borrower to deliver such paper copies until written
notice to cease delivering paper copies is given by the Administrative Agent or
such Lender.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Bookrunners will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Bookrunners, the Issuing Lenders and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.15); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Bookrunners
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”
SECTION 5.2.    Corporate Existence; Compliance with Statutes.
(a)    Do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its corporate existence, material rights, licenses,
permits and franchises and comply, except where failure to comply, either
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, with all provisions of Applicable Law, and all
applicable restrictions imposed by, any Governmental Authority, including
without limitation, the Federal Trade Commission’s “Disclosure Requirements and
Prohibitions Concerning Franchising and Business Opportunity Ventures” as
amended from time to time (16 C.F.R. §§ 436.1 et seq.) and all state laws and
regulations of similar import; provided, however, that mergers, dissolutions and
liquidations permitted under Section 6.2 shall be permitted.
(b)    Use, whether directly or indirectly, all Loans and the proceeds of all
Loans in a manner that does not result in any violation of any Sanctions by the
Borrower, any of its Subsidiaries, any Lender, any Bookrunner, any joint lead
arranger or the Administrative Agent.




--------------------------------------------------------------------------------

71

SECTION 5.3.    Insurance.
Maintain with financially sound and reputable insurers insurance in such amounts
and against such risks as are customarily insured against by companies in
similar businesses; provided, however, that (a) workmen’s compensation insurance
or similar coverage may be effected with respect to its operations in any
particular state or other jurisdiction through an insurance fund operated by
such state or jurisdiction and (b) such insurance may contain self-insurance
retention and deductible levels consistent with normal industry practices.
SECTION 5.4.    Taxes and Charges.
Duly pay and discharge, or cause to be paid and discharged, before the same
shall become delinquent, all federal, state or local Taxes, assessments, levies
and other governmental charges, imposed upon the Borrower or any of its
Subsidiaries or their respective properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies which if unpaid would reasonably be expected to
result in a Material Adverse Effect; provided, however, that any such Tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower shall have set aside on its books reserves (the presentation
of which is segregated to the extent required by GAAP) adequate with respect
thereto if reserves shall be deemed necessary by the Borrower in accordance with
GAAP; and provided, further, that the Borrower will pay all such Taxes,
assessments, levies or other governmental charges forthwith upon the
commencement of proceedings to foreclose any material Lien which may have
attached as security therefor (unless the same is fully bonded or otherwise
effectively stayed).
SECTION 5.5.    ERISA Compliance and Reports.
Furnish to the Administrative Agent: (a) as soon as possible, and in any event
within 30 days after any executive officer (as defined in Regulation C under the
Securities Act of 1933) of the Borrower actually knows that any ERISA Event with
respect to any Plan has occurred, a statement of a Responsible Officer of the
Borrower, setting forth details as to such ERISA Event and the action which it
proposes to take with respect thereto, together with a copy of the notice of
such ERISA Event, if any, required to be filed with the PBGC by the Borrower or
any of its Subsidiaries; (b) promptly after receipt thereof, a copy of any
notice the Borrower or any of its Subsidiaries may receive from the PBGC
relating to the PBGC’s intention to terminate any Plan or to appoint a trustee
to administer any Plan; provided that the Borrower shall not be required to
notify the Administrative Agent of the occurrence of any of the events set forth
in the preceding clauses (a) and (b) unless such event, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
on the Borrower and its Subsidiaries taken as a whole; or (c) promptly upon the
reasonable request of the Administrative Agent, copies of each annual and other
report filed with the IRS, DOL or PBGC with respect to any Plan.
SECTION 5.6.    Maintenance of and Access to Books and Records; Examinations.
Maintain or cause to be maintained at all times true and complete in all
material respects books and records of its financial operations (in accordance
with GAAP) and provide the Administrative Agent and its representatives
reasonable access to all such books and records and to any of their properties
or assets during regular business hours and upon advance written notice
(provided that reasonable access to such books and records and to any of the
Borrower’s properties or assets shall be made available to the Lenders if an
Event of Default has occurred and is continuing), in order that the
Administrative Agent may make such audits and examinations and make abstracts
from such books, accounts and records (in each case subject to the Borrower or
its Subsidiaries’ obligations under applicable confidentiality provisions) and
may




--------------------------------------------------------------------------------

72

discuss the affairs, finances and accounts with, and be advised as to the same
by, officers and, so long as a representative of the Borrower is present,
independent accountants, all as the Administrative Agent may deem appropriate
for the purpose of verifying the various reports delivered pursuant to this
Agreement or for otherwise ascertaining compliance with this Agreement.
Notwithstanding Section 10.4, unless any such visit or inspection is conducted
after the occurrence and during the continuance of a Default or an Event of
Default, the Borrower shall not be required to pay any costs or expenses
incurred by the Administrative Agent, any Lender or any other Person in
connection with such visit or inspection.
SECTION 5.7.    Maintenance of Properties.
Keep its properties which are material to its business in good repair, working
order and condition consistent with industry practice, ordinary wear and tear
excepted, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.
SECTION 5.8.    Changes in Character of Business.
Cause the Borrower and its Subsidiaries taken as a whole to be primarily engaged
in the vacation ownership, vacation rental and exchange, lodging and franchising
and services businesses.
6.
NEGATIVE COVENANTS

From the date of the initial Loan and for so long as the Revolving Commitments
shall be in effect or any amount shall remain outstanding or unpaid under this
Agreement or there shall be any outstanding L/C Exposure, unless the Required
Lenders shall otherwise consent in writing, the Borrower agrees that it will
not, nor will it permit any of its Subsidiaries to, directly or indirectly:
SECTION 6.1.    Limitation on Indebtedness.
Incur, assume or suffer to exist any Indebtedness of any Material Subsidiary
except:
(a)    Indebtedness in existence on the Closing Date, or required to be incurred
pursuant to a contractual obligation in existence on the Closing Date and any
refinancing, extensions, renewals or modifications thereof, so long as such
refinancing, renewals, extensions or modifications (i) do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed,
extended or modified (other than increases to pay fees and expenses incurred in
connection therewith), and (ii) rank pari-passu with the Indebtedness being
refinanced;
(b)    Indebtedness (including Capital Leases) incurred in connection with or as
a component of the purchase price of any property of any Material Subsidiary or
that was existing on any property acquired by such Material Subsidiary at the
time of acquisition thereof by such Material Subsidiary and assumed in
connection with such acquisition (other than Indebtedness issued in connection
with, or in anticipation of, such acquisitions) or otherwise incurred to finance
the acquisition, construction or improvement of any property (including, without
limitation, Indebtedness incurred to finance the cost of acquisition or
construction of such property within 24 months after such acquisition or the
completion of such improvement or construction); and any refinancing, extension
or renewals of such Indebtedness as long as such refinancing, extensions,
renewals or modifications (i) do not result in an increase in the principal
amount of the Indebtedness so refinanced, renewed, extended or modified (other
than increases to pay fees and expenses incurred in connection therewith),
(ii) do not result in a change of the obligors in respect of such Indebtedness
and (iii) rank pari-passu with the Indebtedness being refinanced;
(c)    Guaranty Obligations;




--------------------------------------------------------------------------------

73

(d)    Indebtedness owing by any Material Subsidiary to the Borrower or any
other Subsidiary;
(e)    Indebtedness of any Material Subsidiary issued and outstanding prior to
the date on which such Person became a Subsidiary of the Borrower (other than
Indebtedness issued in connection with, or in anticipation of, such Person
becoming a Subsidiary of the Borrower); provided that immediately prior and on a
Pro Forma Basis after giving effect to, such Person becoming a Subsidiary of the
Borrower, no Default or Event of Default shall occur or then be continuing and
the aggregate principal amount of such Indebtedness, when added to the aggregate
outstanding principal amount of Indebtedness permitted by paragraphs (f) and (g)
below, shall not exceed the greater of 15% of Consolidated Net Worth and
$200,000,000;
(f)    any refinancing, renewal, extension or modification of Indebtedness under
paragraph (e) above so long as such refinancing, renewals, extensions or
modifications (i) do not result in an increase in the principal amount of the
Indebtedness so refinanced, renewed, extended or modified (other than increases
to pay fees and expenses incurred in connection therewith), and (ii) rank
pari-passu with the Indebtedness being refinanced;
(g)    other Indebtedness of any Material Subsidiary in an aggregate principal
amount which, when added to the aggregate outstanding principal amount of
Indebtedness permitted by paragraphs (e) and (f) above, does not exceed the
greater of 15% of Consolidated Net Worth and $200,000,000;
(h)    Securitization Indebtedness;
(i)    derivatives transactions entered into in the ordinary course of business
pursuant to hedging programs;
(j)    Non-Recourse Indebtedness in an aggregate principal amount not to exceed
$100,000,000;
(k)    Indebtedness of any Material Subsidiary issued and outstanding prior to
the date on which such Person became a Material Subsidiary (other than
Indebtedness issued in connection with, or in anticipation of, such Person
becoming a Material Subsidiary) and any refinancing, renewal, extension or
modification of such Indebtedness so long as such refinancing, renewals,
extensions or modifications (i) do not result in an increase in the principal
amount of the Indebtedness so refinanced, renewed, extended, or modified (other
than increases to pay fees and expenses incurred in connection therewith) and
(ii) rank pari-passu with the Indebtedness being refinanced; and
(l)    Indebtedness of any Loan Party pursuant to any Fundamental Document.
If the Material Subsidiary’s action or event meets the criteria of more than one
of the types of Indebtedness described in the clauses above, the Borrower in its
sole discretion may classify such action or event in one or more clauses
(including in part under one such clause and in part under another such clause).


SECTION 6.2.    Consolidation, Merger, Sale of Assets.
(a)    Neither the Borrower nor any of its Material Subsidiaries (in one
transaction or series of transactions) will wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, except any
merger, consolidation, dissolution or liquidation (i) in which the Borrower is
the surviving entity or if the Borrower is not a party to such transaction then
a Subsidiary is the surviving entity




--------------------------------------------------------------------------------

74

or the successor to the Borrower has unconditionally assumed in writing all of
the payment and performance obligations of the Borrower under this Agreement and
the other Fundamental Documents, (ii) in which the surviving entity becomes a
Subsidiary of the Borrower immediately upon the effectiveness of such merger,
consolidation, dissolution or liquidation, or (iii) involving a Subsidiary in
connection with a transaction permitted by Section 6.2(b); provided, however,
that immediately prior to and on a Pro Forma Basis after giving effect to any
such transaction described in any of the preceding clauses (i), (ii) and (iii)
no Default or Event of Default has occurred and is continuing.
(b)    The Borrower and its Material Subsidiaries (whether in one transaction or
series of related transactions) will not sell or otherwise dispose of all or
substantially all of the assets of the Borrower and its Subsidiaries, taken as a
whole.
(c)    In the case of the Borrower and any Domestic Subsidiary Borrower,
reincorporate or reorganize in any jurisdiction outside a state of the United
States or the District of Columbia.
SECTION 6.3.    Limitations on Liens.
Suffer any Lien on the property of the Borrower or any of the Material
Subsidiaries, except:
(a)    Liens for taxes, assessments, governmental charges and other similar
obligations not yet due or which are being contested in good faith by
appropriate proceedings;
(b)    Liens incidental to the conduct of its business or the ownership of its
assets which were not incurred in connection with the borrowing of money, and
which do not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business;
(c)    Liens securing Indebtedness permitted by Section 6.1(b) if (i) such Liens
secure Indebtedness in an amount no greater than cost of the acquisition,
construction or improvement of such property so financed (plus fees and expenses
incurred in connection therewith); (ii) such Liens do not extend to or cover any
property of any Material Subsidiary other than the property so acquired,
constructed or improved and, in the case of tangible assets, other property
which is an improvement to or is acquired for specific use in connection with
such acquired property or which is property being improved by such acquired
property and (iii) such transaction does not otherwise violate this Agreement;
(d)    Liens upon real and/or personal property, which property was acquired
after the Closing Date (by purchase, construction or otherwise) by the Borrower
or any of its Material Subsidiaries, each of which Liens existed on such
property before the time of its acquisition and was not created in anticipation
thereof; provided, however, that no such Lien shall extend to or cover any
property of the Borrower or such Material Subsidiary other than the respective
property so acquired and improvements thereon;
(e)    to the extent not covered by clause (b) above, Liens securing judgments
which do not constitute an Event of Default;
(f)    Liens created under any Fundamental Document;
(g)    Liens existing on the Closing Date and any extensions or renewals
thereof;
(h)    Liens securing (or covering property constituting the source of payment
for) any Indebtedness permitted pursuant to clauses (d), (h) or (j) of Section
6.1;




--------------------------------------------------------------------------------

75

(i)    to the extent not covered by clause (h) above, Liens on equity interests
or other securities issued by a Securitization Entity, securing (or covering
property constituting the source of payment for) Securitization Indebtedness;
and
(j)    other Liens securing obligations having an aggregate principal amount not
to exceed the greater of 15% of Consolidated Net Worth and $200,000,000.
If the Borrower’s or the Material Subsidiary’s action or event meets the
criteria of more than one of the types of Liens described in the clauses above,
the Borrower in its sole discretion may classify such action or event in one or
more clauses (including in part under one such clause and in part under another
such clause).


SECTION 6.4.    [Intentionally Omitted].
SECTION 6.5.    Consolidated Leverage Ratio.
Permit the Consolidated Leverage Ratio for any Rolling Period ending after June
30, 2013 to be greater than 4.0 to 1.0; provided that such maximum ratio may be
increased by the Borrower to 5.0 to 1.0 for a period of twelve months after the
consummation of a Material Acquisition; provided further, that the maximum
Consolidated Leverage Ratio may only be increased as described above for not
more than two such twelve month periods during the term of this Agreement, which
periods may not be consecutive.
SECTION 6.6.    Consolidated Interest Coverage Ratio.
Permit the Consolidated Interest Coverage Ratio for any Rolling Period ending
after June 30, 2013 to be less than 2.5 to 1.0.
SECTION 6.7.    Accounting Practices.
Establish a fiscal year ending on any date other than December 31, or modify or
change accounting treatments or reporting practices except as otherwise required
or permitted by GAAP or the SEC.
7.
EVENTS OF DEFAULT

In the case of the happening and during the continuance of any of the following
events (herein called “Events of Default”):
(a)    any representation or warranty made by the Borrower or any Subsidiary
Borrower in this Agreement or any other Fundamental Document or in connection
with this Agreement or with the Borrowings hereunder, or any statement or
representation made in any report, financial statement, certificate or other
document furnished by or on behalf of the Borrower or any of its Subsidiaries to
the Administrative Agent or any Lender under or in connection with this
Agreement, shall prove to have been false or misleading in any material respect
when made or delivered;
(b)    default shall be made in the payment of any principal of or interest on
any Loan, any reimbursement obligation with respect to Letters of Credit, or of
any fees or other amounts payable by the Borrower or any Subsidiary Borrower
hereunder, when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise, and (i) in the case of payments of interest, Facility Fees
and fees payable under Section 2.26, such default shall continue unremedied for
five days, and (ii) in the case of payments other than of any principal amount
of or interest on any Loan or any reimbursement obligation with respect to
Letters of Credit, Facility




--------------------------------------------------------------------------------

76

Fees and fees payable under Section 2.26, such default shall continue unremedied
for five days after written notice of non-payment has been received by the
Borrower or such Subsidiary Borrower from the Administrative Agent;
(c)    default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Section 5.1(e) (with respect to
notice of Default or Events of Default) or Section 6 of this Agreement;
(d)    default shall be made by (i) the Borrower or any Subsidiary Borrower in
the due observance or performance of any covenant, condition or agreement
contained in Section 5.2(b) and such default shall continue unremedied for
thirty days after the Borrower has, or should reasonably have had, knowledge of
such default or (ii) by the Borrower or any Subsidiary Borrower in the due
observance or performance of any other covenant, condition or agreement to be
observed or performed pursuant to the terms of this Agreement, or any other
Fundamental Document and such default shall continue unremedied for thirty days
after notice has been given to the Borrower by the Administrative Agent of such
default;
(e)    (i) default in payment shall be made with respect to any Indebtedness of
the Borrower or any of its Material Subsidiaries (other than Securitization
Indebtedness) where the amount or amounts of such Indebtedness exceeds
$50,000,000 in the aggregate; or (ii) default in payment or performance shall be
made with respect to any Indebtedness of the Borrower or any of its Material
Subsidiaries (other than Securitization Indebtedness) where the amount or
amounts of such Indebtedness exceeds $50,000,000 in the aggregate, if the effect
of such default is to result in the acceleration of the maturity of such
Indebtedness; or (iii) any other circumstance shall arise (other than the mere
passage of time) by reason of which the Borrower or any Material Subsidiary of
the Borrower is required to redeem or repurchase, or offer to holders the
opportunity to have redeemed or repurchased, any such Indebtedness (other than
Securitization Indebtedness) where the amount or amounts of such Indebtedness
exceeds $50,000,000 in the aggregate; provided that clause (iii) shall not apply
to secured Indebtedness that becomes due as a result of a voluntary sale of the
property or assets securing such Indebtedness or Indebtedness that is redeemed
or repurchased at the option of the Borrower or any of its Material
Subsidiaries; provided, that clauses (ii) and (iii) shall not apply to any
Indebtedness of any Subsidiary issued and outstanding prior to the date such
Subsidiary became a Material Subsidiary of the Borrower (other than Indebtedness
issued in connection with, or in anticipation of, such Subsidiary becoming a
Material Subsidiary of the Borrower) if such default or circumstance arises
solely as a result of a “change of control” provision applicable to such
Indebtedness which becomes operative as a result of the acquisition of such
Subsidiary by the Borrower or any of its Subsidiaries; and provided, further,
that in the case of any derivative transaction described in Section 6.1(i), each
reference in this clause (e) to the amount of $50,000,000 shall mean the amount
payable by the Borrower or any of its Material Subsidiaries in connection with a
default or “other circumstance” described in clause (i), (ii) or (iii) and not
to the notional amount of such derivative transaction;
(f)    the Borrower or any of its Material Subsidiaries shall generally not pay
its debts as they become due or shall admit in writing its inability to pay its
debts, or shall make a general assignment for the benefit of creditors; or the
Borrower or any of its Material Subsidiaries shall commence any case, proceeding
or other action seeking to have an order for relief entered on its behalf as
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization or relief
of debtors or seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property or
shall file an answer or other pleading in any such case, proceeding or other
action admitting the material allegations of any petition, complaint or similar
pleading filed against it or consenting to the




--------------------------------------------------------------------------------

77

relief sought therein; or the Borrower or any Material Subsidiary thereof shall
take any action to authorize any of the foregoing;
(g)    any involuntary case, proceeding or other action against the Borrower or
any of its Material Subsidiaries shall be commenced seeking to have an order for
relief entered against it as debtor or to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, and such case, proceeding or other action
(i) results in the entry of any order for relief against it or (ii) shall remain
undismissed for a period of sixty days;
(h)    the occurrence of a Change in Control;
(i)    final judgment(s) for the payment of money in excess of $50,000,000 (to
the extent not paid or covered by insurance) shall be rendered against the
Borrower or any of its Material Subsidiaries which within thirty days from the
entry of such judgment shall not have been discharged or stayed pending appeal
or which shall not have been discharged within thirty days from the entry of a
final order of affirmance on appeal; or
(j)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred (with respect to which the Borrower has a
liability which has not yet been satisfied), would result in a Material Adverse
Effect;
then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may or shall, if directed by the Required
Lenders, take either or both of the following actions, at the same or different
times: terminate forthwith the Revolving Commitments and/or declare the
principal of and the interest on the Loans and all other amounts payable
hereunder or thereunder to be forthwith due and payable, whereupon the same
shall become and be forthwith due and payable, without presentment, demand,
protest, notice of acceleration, notice of intent to accelerate or other notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement to the contrary notwithstanding. If an Event of Default specified in
paragraphs (f) or (g) above shall have occurred, the principal of and interest
on the Loans and all other amounts payable hereunder or thereunder shall
thereupon and concurrently become due and payable without presentment, demand,
protest, notice of acceleration, notice of intent to accelerate or other notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement to the contrary notwithstanding and the Revolving Commitments of the
Lenders shall thereupon forthwith terminate. Upon acceleration of payment of the
Loans, all obligations under this Agreement denominated in currencies other than
Dollars shall, at the option of the Administrative Agent, be converted to
Dollars in accordance with this Agreement.




--------------------------------------------------------------------------------

78

8.
THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER

SECTION 8.1.    Administration by Administrative Agent.
The general administration of the Fundamental Documents and any other documents
contemplated by this Agreement shall be by the Administrative Agent or its
designees. Each of the Lenders hereby irrevocably authorizes the Administrative
Agent, at its discretion, to take or refrain from taking such actions as agent
on its behalf and to exercise or refrain from exercising such powers under the
Fundamental Documents and any other documents contemplated by this Agreement as
are delegated by the terms hereof or thereof, as appropriates together with all
powers reasonably incidental thereto. The Administrative Agent shall have no
duties or responsibilities except as set forth in the Fundamental Documents.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.9), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries or Affiliates that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.9) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower, any Subsidiary Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Section 4 or elsewhere herein. Any Lender which is not the
Administrative Agent (regardless of whether such Lender bears the title of any
other Agent or any similar title, as indicated on the signature pages hereto)
for the credit facility hereunder shall not have any duties or responsibilities
except as a Lender hereunder.
SECTION 8.2.    Advances and Payments.
(a)    On the date of each Loan, the Administrative Agent shall be authorized
(but not obligated) to advance, for the account of each of the Lenders, the
amount of the Loan to be made by it in accordance with this Agreement. Each of
the Lenders hereby authorizes and requests the Administrative Agent to advance
for its account, pursuant to the terms hereof, the amount of the Loan to be made
by it, unless with respect to any Lender, such Lender has theretofore
specifically notified the Administrative Agent that such Lender does not intend
to fund that particular Loan. Each of the Lenders agrees forthwith to reimburse
the Administrative Agent in immediately available funds for the amount so
advanced on its behalf by the Administrative Agent pursuant to the immediately
preceding sentence. If any such reimbursement is not made in immediately
available funds on the same day on which the Administrative Agent shall have
made any such amount available on behalf of any Lender in accordance with this
Section 8.2, such Lender shall pay interest to the Administrative Agent at a
rate per annum equal to the Administrative Agent’s cost of




--------------------------------------------------------------------------------

79

obtaining overnight funds in the New York Federal Funds Market. Notwithstanding
the preceding sentence, if such reimbursement is not made by the second Business
Day following the day on which the Administrative Agent shall have made any such
amount available on behalf of any Lender or such Lender has indicated that it
does not intend to reimburse the Administrative Agent, the Borrower or the
relevant Subsidiary Borrower shall immediately pay such unreimbursed advance
amount (plus any accrued, but unpaid interest at the rate applicable to ABR
Loans) to the Administrative Agent.
(b)    Any amounts received by the Administrative Agent in connection with this
Agreement the application of which is not otherwise provided for shall be
applied, in accordance with each of the Lenders’ pro rata interest therein where
applicable, first, to pay amounts payable to the Administrative Agent and the
Issuing Lenders, second, to pay accrued but unpaid Facility Fees, third, to pay
accrued but unpaid interest on the Loans and letter of credit commissions,
fourth, to pay the principal balance outstanding on the Loans and unpaid
reimbursement obligations in respect of Letters of Credit and fifth to pay other
amount payable to the Leaders. All amounts to be paid to any of the Lenders by
the Administrative Agent shall be credited to the Lenders, promptly after
collection by the Administrative Agent, in immediately available funds either by
wire transfer or deposit in such Lender’s correspondent account with the
Administrative Agent, or as such Lender and the Administrative Agent shall from
time to time agree.
SECTION 8.3.    Sharing of Setoffs and Cash Collateral.
Each of the Lenders agrees that if it shall, through the operation of Sections
2.21, 2.26(g) or 2.26(h) hereof or the exercise of a right of bank’s lien,
setoff or counterclaim against the Borrower or any Subsidiary Borrower,
including, but not limited to, a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim and received by such Lender under any applicable
bankruptcy, insolvency or other similar law, or otherwise, obtain payment in
respect of its Revolving Credit Loans, Revolving L/C Exposure or Swingline
Participation Amounts as a result of which the unpaid portion of its Revolving
Credit Loans, Revolving L/C Exposure or Swingline Participation Amounts, as
applicable, is proportionately less than the unpaid portion of any of the other
Lenders (a) it shall promptly purchase at par (and shall be deemed to have
thereupon purchased) from such other Lenders a participation in the Revolving
Credit Loans, Revolving L/C Exposure or Swingline Participation Amounts, as
applicable, of such other Lenders, so that the aggregate unpaid principal amount
of each of the Lenders’ Revolving Credit Loans, Revolving L/C Exposure and
Swingline Participation Amounts and its participation in Revolving Credit Loans,
Revolving L/C Exposure and Swingline Participation Amounts of the other Lenders
shall be in the same proportion to the aggregate unpaid principal amount of all
Revolving Credit Loans, Revolving L/C Exposure and Swingline Participation
Amounts then outstanding as the principal amount of its Revolving Credit Loans,
Revolving L/C Exposure and Swingline Participation Amounts prior to the
obtaining of such payment was to the principal amount of all Revolving Credit
Loans, Revolving L/C Exposure and Swingline Participation Amounts outstanding
prior to the obtaining of such payment and (b) such other adjustments shall be
made from time to time as shall be equitable to ensure that the Lenders share
such payment pro rata.
SECTION 8.4.    Notice to the Lenders.
Upon receipt by the Administrative Agent from the Borrower or any Subsidiary
Borrower of any communication calling for an action on the part of the Lenders,
or upon notice to the Administrative Agent of any Event of Default, the
Administrative Agent will in turn immediately inform the other Lenders
(including any Issuing Lender) in writing (which shall include telegraphic
communications) of the nature of such communication or of the Event of Default,
as the case may be.




--------------------------------------------------------------------------------

80

SECTION 8.5.    Liability of Administrative Agent and each Issuing Lender.
(a)    The Administrative Agent or any Issuing Lender, when acting on behalf of
the Lenders may execute any of its duties under this Agreement by or through its
officers, agents, or employees and neither the Administrative Agent, the Issuing
Lenders nor their respective directors, officers, agents, or employees shall be
liable to the Lenders or any of them for any action taken or omitted to be taken
in good faith, or be responsible to the Lenders or to any of them for the
consequences of any oversight or error of judgment, or for any loss, unless the
same shall happen through its gross negligence or willful misconduct as
determined by a final and non-appealable judgment of a court of competent
jurisdiction. The Administrative Agent, the Issuing Lenders and their respective
directors, officers, agents, and employees shall in no event be liable to the
Lenders or to any of them for any action taken or omitted to be taken by it
pursuant to instructions received by it from the Required Lenders or in reliance
upon the advice of counsel selected by it. Without limiting the foregoing,
neither the Administrative Agent, the Issuing Lenders nor any of their
respective directors, officers, employees, or agents shall be responsible to any
of the Lenders for the due execution, validity, genuineness, effectiveness,
sufficiency, or enforceability of, or for any statement, warranty, or
representation in, or for the perfection of any security interest contemplated
by, this Agreement or any related agreement, document or order, or for the
designation or failure to designate this transaction as a “Highly Leveraged
Transaction” for regulatory purposes, or shall be required to ascertain or to
make any inquiry concerning the performance or observance by the Borrower or any
Subsidiary Borrower of any of the terms, conditions, covenants, or agreements of
this Agreement or any related agreement or document.
(b)    Neither the Administrative Agent, the Issuing Lenders, nor any of their
respective directors, officers, employees, or agents shall have any
responsibility to the Borrower or any Subsidiary Borrower on account of the
failure or delay in performance or breach by any of the Lenders or the Borrower
or any Subsidiary Borrower of any of their respective obligations under this
Agreement or any related agreement or document or in connection herewith or
therewith.
(c)    The Administrative Agent, and the Issuing Lenders, in such capacities
hereunder, shall be entitled to rely on any communication, instrument, or
document reasonably believed by it to be genuine or correct and to have been
signed or sent by a Person or Persons believed by it to be the proper Person or
Persons, and it shall be entitled to rely on advice of legal counsel,
independent public accountants, and other professional advisers and experts
selected by it.
SECTION 8.6.    Reimbursement and Indemnification.
Each of the Lenders severally and not jointly agrees (to the extent not
reimbursed or otherwise paid by the Borrower or any Subsidiary Borrower
(pursuant to Section 10.4 or 10.5 hereof)) (i) to reimburse the Administrative
Agent, the Syndication Agent and the Bookrunners in the amount of its Aggregate
Exposure Percentage, for any expenses and fees incurred in their respective
capacities as such for the benefit of the Lenders under the Fundamental
Documents, including, without limitation, counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, and
any other expense incurred in connection with the administration or enforcement
thereof; (ii) to indemnify and hold harmless the Administrative Agent, the
Syndication Agent and the Bookrunners and any of their respective directors,
officers, employees, or agents, on demand, in the amount of its Aggregate
Exposure Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against it or any of them in their respective capacities as such
in any way relating to or arising out of the Fundamental Documents or any action
taken or omitted by it or any of them under the Fundamental Documents to the
extent not reimbursed by the Borrower or one of its Subsidiaries (including any
Subsidiary




--------------------------------------------------------------------------------

81

Borrower) (except such as shall result from the gross negligence or willful
misconduct of the Person seeking indemnification as determined by a final and
non-appealable judgment of a court of competent jurisdiction); and (iii) to
indemnify and hold harmless the Issuing Lenders and any of their respective
directors, officers, employees, or agents or demand in the amount of its
proportionate share from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs expenses or
disbursements of any kind or nature whatever which may be imposed or incurred by
or asserted against it relating to or arising out of the issuance of any Letters
of Credit not reimbursed by the Borrower or one of its Subsidiaries (including
any Subsidiary Borrower) (except such as shall result from the gross negligence
or willful misconduct of the Person seeking indemnification as determined by a
final and non-appealable judgment of a court of competent jurisdiction).
SECTION 8.7.    Rights of Administrative Agent.
It is understood and agreed that Bank of America shall have the same rights and
powers hereunder (including the right to give such instructions) as the other
Lenders and may exercise such rights and powers, as well as its rights and
powers under other agreements and instruments to which it is or may be party,
and engage in other transactions with the Borrower or any Subsidiary (including
any Subsidiary Borrower) or other Affiliate thereof as though it were not the
Administrative Agent on behalf of the Lenders under this Agreement.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent; provided that no such delegation shall limit or reduce in
any way the Administrative Agent’s duties and obligations to the Borrower or any
Subsidiary Borrower under this Agreement. The Administrative Agent and any such
sub-agent, and any Affiliate of the Administrative Agent or any such sub-agent,
may perform any and all its duties and exercise its rights and powers through
their respective directors, officers, employees, agents and advisors. The
exculpatory provisions of Section 8.5 shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
SECTION 8.8.    Independent Investigation by Lenders.
Each of the Lenders acknowledges that it has decided to enter into this
Agreement and to make the Loans and issue and participate in the Letters of
Credit hereunder, and will continue to make such decisions, based on its own
analysis of the transactions contemplated hereby, based on such documents and
other information as it has deemed appropriate and on the creditworthiness of
the Borrower and agrees that neither the Administrative Agent nor any Issuing
Lender shall bear responsibility therefor.
SECTION 8.9.    Notice of Transfer.
The Administrative Agent and the Issuing Lenders may deem and treat any Lender
which is a party to this Agreement as the owners of such Lender’s respective
portions of the Loans and Letter of Credit reimbursement rights for all
purposes, unless and until a written notice of the assignment or transfer
thereof executed by any such Lender shall have been received by the
Administrative Agent and become effective pursuant to Section 10.3.




--------------------------------------------------------------------------------

82

SECTION 8.10.    Successor Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a
successor, which successor shall (i) unless an Event of Default has occurred and
is continuing, be approved in writing by the Borrower and (ii) be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders (and approved by the Borrower, if applicable) and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth in clauses (i) and
(ii) of the prior sentence; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other
Fundamental Documents (except that in the case of any collateral security held
by the Administrative Agent on behalf of the Lenders or the Issuing Lenders
under any of the Fundamental Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lenders directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Fundamental Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other
Fundamental Documents, the provisions of this Section 8, Section 10.4 and
Section 10.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent
SECTION 8.11.    Resignation of an Issuing Lender or the Swingline Lender.
(a)    Any Issuing Lender may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation, such Issuing
Lender shall be discharged from any duties and obligations under this Agreement
in its capacity as an Issuing Lender with regard to Letters of Credit not yet
issued. After any retiring Issuing Lender’s resignation hereunder as an Issuing
Lender, the provisions of this Agreement shall continue to inure to its benefit
as to any outstanding Letters of Credit or otherwise with regard to outstanding
L/C Exposure and any actions taken or omitted to be taken by it while it was an
Issuing Lender under this Agreement.
(b)    If Bank of America at any time ceases to have a Revolving Commitment,
whether as a result of an assignment of its Revolving Commitment or otherwise,
then immediately upon the occurrence thereof (i) Bank of America shall be
discharged from all of its duties and obligations hereunder and under the other
Fundamental Documents in its capacity as Swingline Lender and (ii) all
outstanding Swingline Loans shall become payable within one (1) Business Day of
receipt of notice by the Borrower of such assignment. Following any such
discharge of Bank of America’s duties and obligations as Swingline Lender
pursuant to




--------------------------------------------------------------------------------

83

the prior sentence and the payment in full of all Swingline Loans then owing to
Bank of America, the Borrower shall have the right to appoint a Lender (other
than any Defaulting Lender) to act as successor Swingline Lender, which proposed
successor shall (i) be consented to in writing by the Administrative Agent (such
consent not to be unreasonably withheld) and (ii) if such proposed successor
desires to become the Swingline Lender, notify the Administrative Agent and the
Borrower in writing that it has accepted such appointment and that it will act
as Swingline Lender in accordance with the terms of this Agreement.
SECTION 8.12.    Agents Generally.
Except as expressly set forth herein, neither any Agent nor any joint lead
arranger or joint bookrunner listed on the cover page hereof shall have any
powers, duties or responsibilities hereunder or under any other Fundamental
Document in its capacity as such; and shall incur no liability, under this
Agreement and the other Fundamental Documents.
9.
GUARANTY OF SUBSIDIARY BORROWER OBLIGATIONS

SECTION 9.1.    Guaranty.
(a)    The Borrower hereby unconditionally and irrevocably guaranties to the
Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by any Subsidiary Borrower when due (whether at
the stated maturity, by acceleration or otherwise) of the Subsidiary Borrower
Obligations.
(b)    The Borrower further agrees to pay any and all expenses (including,
without limitation, all fees and disbursements of counsel) which may be paid or
incurred by the Administrative Agent, any Issuing Lender or any Lender in
enforcing, or obtaining advice of counsel in respect of, any rights with respect
to, or collecting, any or all of the Subsidiary Borrower Obligations and/or
enforcing any rights with respect to, or collecting against, any Subsidiary
Borrower under this Guaranty; provided, however, that the Borrower shall not be
liable for the fees and expenses of more than one separate firm for the Lenders
or any Issuing Lender (unless there shall exist an actual conflict of interest
among such Persons, and in such case, not more than two separate firms) in
connection with any one such action or any separate, but substantially similar
or related actions in the same jurisdiction, nor shall the Borrower be liable
for any settlement or proceeding effected without the Borrower’s written
consent. This Guaranty shall remain in full force and effect until the
Subsidiary Borrower Obligations are paid in full, all Letters of Credit are
cancelled, expired or Cash Collateralized, and the Revolving Commitments are
terminated.
(c)    No payment or payments made by any Subsidiary Borrower or any other
Person or received or collected by the Administrative Agent or any Lender from
any Subsidiary Borrower or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Subsidiary Borrower
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of the Borrower hereunder which shall, notwithstanding any such
payment or payments (other than payments made by the Borrower in respect of the
Subsidiary Borrower Obligations or payments received or collected from the
Borrower in respect of the Subsidiary Borrower Obligations), remain liable for
the Subsidiary Borrower Obligations until the Subsidiary Borrower Obligations
are paid in full, all Letters of Credit are cancelled, expired or Cash
Collateralized, and the Revolving Commitments are terminated.
(d)    The Borrower agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the




--------------------------------------------------------------------------------

84

Administrative Agent and such Lender in writing that such payment is made under
this Guaranty for such purpose.
SECTION 9.2.    No Subrogation.
Notwithstanding any payment or payments made by the Borrower hereunder, or any
set-off or application of funds of the Borrower by the Administrative Agent or
any Lender, the Borrower shall not be entitled to be subrogated to any of the
rights of the Administrative Agent or any Lender against any Subsidiary Borrower
or against any collateral security or Guaranty or right of offset held by the
Administrative Agent or any Lender for the payment of the Subsidiary Borrower
Obligations, nor shall the Borrower seek or be entitled to seek any contribution
or reimbursement from any Subsidiary Borrower in respect of payments made by the
Borrower hereunder, until all amounts owing to the Administrative Agent and the
Lenders by any Subsidiary Borrower on account of the Subsidiary Borrower
Obligations are paid in full, all Letters of Credit are cancelled, expired or
Cash Collateralized, and the Revolving Commitments are terminated. If any amount
shall be paid to the Borrower on account of such subrogation rights at any time
when all of the Subsidiary Borrower Obligations shall not have been paid in
full, such amount shall be held by the Borrower in trust for the Administrative
Agent and the Lenders, segregated from other funds of the Borrower, and shall,
forthwith upon receipt by the Borrower, be turned over to the Administrative
Agent in the exact form received by the Borrower (duly indorsed by the Borrower
to the Administrative Agent, if required), to be applied against the Subsidiary
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.
SECTION 9.3.    Amendments, etc. with respect to the Obligations; Waiver of
Rights.
The Borrower shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Borrower, and without notice to or further
assent by the Borrower, any demand for payment of any of the Subsidiary Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender, and any of the Subsidiary Borrower
Obligations continued, and the Subsidiary Borrower Obligations, or the liability
of any other party upon or for any part thereof, or any collateral security or
guaranty therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and this Agreement and any other documents executed and delivered in
connection herewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the requisite Lenders, as the
case may be) may deem advisable from time to time, and any collateral security,
guaranty or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Subsidiary Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Subsidiary Borrower Obligations
or for the Guaranty under this Section 9 or any property subject thereto. When
making any demand hereunder against the Borrower, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on
any Subsidiary Borrower, and any failure by the Administrative Agent or any
Lender to make any such demand or to collect any payments from any Subsidiary
Borrower or any release of any Subsidiary Borrower shall not relieve the
Borrower of its obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
the Administrative Agent or any Lender against the Borrower. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.




--------------------------------------------------------------------------------

85

SECTION 9.4.    Guaranty Absolute and Unconditional.
The Borrower waives any and all notice of the creation, renewal, extension or
accrual of any of the Subsidiary Borrower Obligations and notice of or proof of
reliance by the Administrative Agent or any Lender upon this Guaranty or
acceptance of the Guaranty under this Section 9, the Subsidiary Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the Guaranty under this Section 9 and all dealings between any Subsidiary
Borrower and the Borrower, on the one hand, and the Administrative Agent and the
Lenders, on the other, shall likewise be conclusively presumed to have been had
or consummated in reliance upon the Guaranty under this Section 9. The Borrower
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon any Subsidiary Borrower or the Borrower with respect to
the Subsidiary Borrower Obligations. The Guaranty under this Section 9 shall be
construed as a continuing, absolute and unconditional guaranty of payment
without regard to (a) the validity or enforceability of this Agreement, any of
the Subsidiary Borrower Obligations or any other collateral security therefor or
guaranty or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Subsidiary Borrower against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of such Subsidiary Borrower or the
Borrower) which constitutes, or might be construed to constitute, an equitable
or legal discharge of Subsidiary Borrower for its Subsidiary Borrower
Obligations, or of the Borrower under the guaranty under this Section 9, in
bankruptcy or in any other instance. When pursuing its rights and remedies
hereunder against the Borrower, the Administrative Agent and any Lender may, but
shall be under no obligation to, pursue such rights and remedies as it may have
against any Subsidiary Borrower or any other Person or against any collateral
security or guaranty for the Subsidiary Borrower Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Lender to pursue such other rights or remedies or to collect any payments from
any Subsidiary Borrower or any such other Person or to realize upon any such
collateral security or guaranty or to exercise any such right of offset, or any
release of Subsidiary Borrower or any such other Person or of any such
collateral security, guaranty or right of offset, shall not relieve the Borrower
of any liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against such Subsidiary Borrower. The
Guaranty under this Section 9 shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Borrower and
its successors and assigns thereof, and shall inure to the benefit of the
Administrative Agent and the Lenders, and their respective successors,
indorsees, transferees and assigns, until all the Subsidiary Borrower
Obligations and the obligations of the Borrower under the Guaranty under this
Section 9 shall have been satisfied by payment in full, all Letters of Credit
are cancelled, expired or Cash Collateralized, and the Revolving Commitments
shall be terminated, notwithstanding that from time to time during the term of
this Agreement any Subsidiary Borrower may be free from any Subsidiary Borrower
Obligations.
SECTION 9.5.    Reinstatement.
The Guaranty under this Section 9 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Subsidiary Borrower Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Subsidiary Borrower or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Subsidiary
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.




--------------------------------------------------------------------------------

86

10.
MISCELLANEOUS

SECTION 10.1.    Notices.
(a)    Notices and other communications provided for herein shall be in writing
and shall be delivered or mailed (or in the case of telegraphic communication,
if by telegram, delivered to the telegraph company and, if by telex, telecopy,
graphic scanning or other telegraphic communications equipment of the sending
party hereto, delivered by such equipment) addressed as follows:
(i)    if to the Administrative Agent with regards to advances, payments or
competitive bids, to it at Bank of America, N.A., 901 Main Street, 14th Floor,
Dallas, TX 75202, Attention of Maria Bulin (Telephone No. (972) 338-3771;
Facsimile No. (214) 290-9411; Email: maria.bulin@baml.com);
(ii)    if to the Administrative Agent with regards to financials and other
notices, to it at Bank of America, N.A., 901 Main Street, 14th Floor, Dallas, TX
75202, Attention of Sheri Starbuck (Telephone No. (214) 209-3758; Facsimile
No.(214) 290-8392; Email: sheri.starbuck@baml.com, with a copy to Bank of
America, N.A., 901 Main Street, 14th Floor, Dallas, TX 75202, Attention of
Suzanne Eaddy (Telephone No. (214) 209-0936; Facsimile No. (214) 209-0085;
Email: suzanne.eaddy@baml.com);
(iii)    if to the Borrower, to it at 22 Sylvan Way, Parsippany, NJ 07054,
Attention of Corporate Secretary (Facsimile No. 973-496-1127;
Email: jennifer.giampietro@wyn.com or steve.meetre@wyn.com) and Treasurer
(Facsimile No. 973-496-1192; Email: chris.dirx@wyn.com), with a copy to Kirkland
& Ellis LLP, 601 Lexington Avenue, New York, NY 10022, Attention of Jason Kanner
(Facsimile No. 212-446-4900; Email: Jason.kanner@kirkland.com);
(iv)    if to a Subsidiary Borrower, to it c/o the Borrower at 22 Sylvan Way,
Parsippany, NJ 07054, Attention of Corporate Secretary (Facsimile No.
973-496-1127; Email: jennifer.giampietro@wyn.com or steve.meetre@wyn.com) and
Treasurer (Facsimile No. 973-496-1192; Email: chris.dirx@wyn.com), with a copy
to Kirkland & Ellis LLP, 601 Lexington Avenue, New York, NY 10022, Attention of
Jason Kanner (Facsimile No. 212-446-4900; Email: Jason.kanner@kirkland.com);
(v)    if to a Lender, to it at its address notified to the Administrative Agent
(or set forth in its Assignment and Acceptance or other agreement pursuant to
which it became a Lender hereunder); and
(vi)    if to Bank of America, N.A., in its capacity as Issuing Lender, to it at
Bank of America, N.A., Standby Letters of Credit - Scranton, PA, 1 Fleet Way,
Scranton, PA 18507, PA6-580-02-30, (Telephone No. 1-800-370-7519 (customer
service); Facsimile No. 1-800-755-8743; Email:
scranton_standby_lc@bankofamerica.com);
(vii)    if to the Administrative Agent in its capacity as a Swingline Lender,
to it at Bank of America, N.A., 901 Main Street, 14th Floor, Dallas, TX 75202,
Attention of Maria Bulin (Telephone No. (972) 338-3771; Facsimile No. (214)
290-9411; Email: maria.bulin@baml.com);
(viii)    or if to any other Issuing Lender, at the address for notices as such
Issuing Lender provides in accordance with this Section 10.1;




--------------------------------------------------------------------------------

87

or such other address as such party may from time to time designate by giving
written notice to the other parties hereunder.
(b)    Any party hereto may change its address or facsimile number and other
communications hereunder for notices and other communications hereunder by
notice to the other parties hereto. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.
(c)    Notices and other communication to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, the Borrower and any Subsidiary
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(d)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(e)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender, any Issuing Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, In addition, in no
event shall the Administrative Agent Party have any liability to any Loan Party,
any Lender, any Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
SECTION 10.2.    Survival of Agreement, Representations and Warranties, etc.
All warranties, representations and covenants made by the Borrower or any
Subsidiary Borrower herein or in any certificate or other instrument delivered
by it or on its behalf in connection with this Agreement shall be considered to
have been relied upon by the Administrative Agent and the Lenders and shall
survive the making of the Loans herein contemplated regardless of any
investigation made by the Administrative Agent or the Lenders or on their behalf
and shall continue in full force and effect so long as




--------------------------------------------------------------------------------

88

any amount due or to become due hereunder is outstanding and unpaid and so long
as the Revolving Commitments have not been terminated. All statements in any
such certificate or other instrument shall constitute representations and
warranties by the Borrower or such Subsidiary Borrower hereunder.
SECTION 10.3.    Successors and Assigns; Syndications; Loan Sales;
Participations.
(a)    Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party
(provided, however, that neither Borrower nor any Subsidiary Borrower may assign
its rights hereunder without the prior written consent of all the Lenders), and
all covenants, promises and agreements by, or on behalf of, the Borrower or any
Subsidiary Borrower which are contained in this Agreement shall inure to the
benefit of the successors and assigns of the Lenders.
(b)    Each of the Lenders may assign to an Eligible Assignee all or a portion
of its interests, rights and obligations under this Agreement (including,
without limitation, all or a portion of its Revolving Commitment and the same
portion of the Revolving Credit Loans at the time owing to it and its Revolving
L/C Exposure); provided, however, that (1) each assignment shall be of a
constant, and not a varying, percentage of all of the assigning Lender’s rights
and obligations in respect of the Revolving Credit Loans, L/C Exposure and the
Revolving Commitment which are the subject of such assignment, (2) the amount of
the Revolving Commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Lender) shall be in a minimum principal amount of
$5,000,000 (or, if less, the remaining portion of the assigning Lender’s rights
and obligations under this Agreement) unless otherwise agreed by the Borrower
and the Administrative Agent, (3) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register (as defined below), an Assignment and Acceptance,
together with a processing and recordation fee of $3,500 and (4) no Lender shall
assign or sell participations of all or a portion of its interest in a Loan to
any Person who is (A) listed on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC and/or on any other similar list maintained by
OFAC pursuant to any authorizing statute, executive order or regulation; or
(B) included within the term “designated national” as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515. Upon such execution, delivery,
acceptance and recording, and from and after the effective date specified in
each Assignment and Acceptance, which effective date shall be not earlier than
five Business Days (or such shorter period approved by the Administrative Agent)
after the date of acceptance and recording by the Administrative Agent, (x) the
assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the assigning Lender thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of the assigning Lender’s rights and obligations under this Agreement,
such assigning Lender shall cease to be a party hereto).
(c)    Notwithstanding the other provisions of this Section 10.3, each Lender
may at any time make an assignment of its interests, rights and obligations
under this Agreement to (i) any Affiliate of such Lender or (ii) any other
Lender hereunder without the consent of the Borrower provided that it meets the
registration requirements in Section 10.3(b)(4).
(d)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, the assigning Lender makes
no representation or




--------------------------------------------------------------------------------

89

warranty and assumes no responsibility with respect to any statements,
warranties or representations made in, or in connection with, this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Fundamental Documents or any other instrument or document furnished
pursuant hereto or thereto; (ii) such Lender assignor makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or the performance or observance by the Borrower or any
Subsidiary Borrower of any of its obligations under the Fundamental Documents;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements delivered pursuant
to Sections 5.1(a) and 5.1(b) (or if none of such financial statements shall
have then been delivered, then copies of the financial statements referred to in
Section 3.4 hereof) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the assigning Lender, the Administrative Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Fundamental Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will be
bound by the provisions of this Agreement and will perform in accordance with
its terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
(e)    The Administrative Agent, on behalf of the Borrower, shall maintain at
its address at which notices are to be given to it pursuant to Section 10.1, a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Revolving
Commitments of, and the principal and interest amounts of the Loans owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, any
Subsidiary Borrower, the Administrative Agent, the Issuing Lenders and the
Lenders shall treat each Person whose name is recorded in the Register as the
owner of a Loan or other obligation hereunder as the owner thereof for all
purposes of this Agreement and the other Fundamental Documents, notwithstanding
any notice to the contrary. Any assignment shall be effective only upon
appropriate entries with respect thereto being made in the Register. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
(f)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee and the processing and recordation fee, the
Administrative Agent (subject to the right, if any, of the Borrower to require
its consent thereto) shall, if such Assignment and Acceptance has been completed
and is substantially in the form of Exhibit B hereto, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register
and (iii) give prompt written notice thereof to the Borrower.
(g)    Each of the Lenders may, without the consent of the Borrower, the
Administrative Agent or any Issuing Lender, sell participations to an Eligible
Assignee (a “Participant”) in all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Revolving Commitment and the Loans owing to it); provided, however, that (i) any
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Participant shall not be granted any voting rights under this Agreement, except
with respect to matters requiring the consent of each of the Lenders hereunder,
(iii) any such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iv) the participating banks or
other entities shall be entitled to the cost protection provisions of Sections
2.16, 2.17, 2.19, 2.23 and 2.26 hereof (and subject to the limitations and
obligations thereof) but a Participant shall not be entitled to receive pursuant
to such provisions an amount larger than its share of the amount to which the
Lender granting such participation would have been entitled to receive; provided
that a




--------------------------------------------------------------------------------

90

Participant shall not be entitled to the benefits of Section 2.23 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.23(e) as though it were a Lender, and (v) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Each Lender that sells a participation, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain a register in
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive, and such Lender, the
Administrative Agent, the Borrower and any Subsidiary Borrower shall treat each
Person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for purposes of this Agreement,
notwithstanding notice to the contrary.
(h)    The Lenders may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.3, disclose to
the assignee or Participant or proposed assignee or Participant, any
information, including confidential information, relating to the Borrower
furnished to the Administrative Agent by or on behalf of the Borrower; provided
that prior to any such disclosure, each such assignee or Participant or proposed
assignee or Participant agrees in writing to be bound by either the
confidentiality provisions of Section 10.15 or other provisions at least as
restrictive as Section 10.15.
(i)    Each Lender hereby represents that it is a commercial lender or financial
institution which makes loans in the ordinary course of its business and that it
will make the Loans hereunder for its own account in the ordinary course of such
business; provided, however, that, subject to preceding clauses (a) through (h),
the disposition of the Indebtedness held by that Lender shall at all times be
within its exclusive control.
(j)    Any Lender may at any time and from time to time pledge, or otherwise
grant a security interest in, all or a portion of its rights under this
Agreement, including any such pledge or grant to any Federal Reserve Bank or any
other central bank, and, with respect to any Lender which is a fund, to the
fund’s trustee in support of its obligations to such trustee, and this Section
shall not apply to any such pledge or grant; provided that no such pledge or
grant shall release a Lender from any of its obligations hereunder or substitute
any such assignee for such Lender as a party hereto. The Borrower and any
relevant Subsidiary Borrower shall, upon receipt of a written request from any
Lender, issue a Note to facilitate such transactions.
(k)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower or
any Subsidiary Borrower all or any part of any Revolving Credit Loan that such
Granting Lender would otherwise be obligated to make to the Borrower or such
Subsidiary Borrower pursuant to Section 2.1 or 2.8, provided that (i) nothing
herein shall constitute a commitment to make any Revolving Credit Loan by any
SPC and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Revolving Credit Loan or fund any other
obligation required to be funded by it hereunder, the Granting Lender shall be
obligated to make such Revolving Credit Loan or fund such obligation pursuant to
the terms hereof. The making of a Revolving Credit Loan by an SPC hereunder
shall satisfy the obligation of the Granting Lenders to make Revolving Credit
Loans to the same extent, and as if, such Loan were made by the Granting Lender.
Each party hereto hereby agrees that no SPC shall be liable for any payment
under this Agreement for which a Lender would otherwise be liable, for so long
as, and to




--------------------------------------------------------------------------------

91

the extent, the related Granting Lender makes such payment. In furtherance of
the foregoing, each party hereto hereby agrees that, prior to the date that is
one year and one day after the payment in full of all outstanding senior
indebtedness of any SPC, it will not institute against or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceedings under the laws of
the United States or any State thereof. In addition, notwithstanding anything to
the contrary contained in this Section 10.3 any SPC may (i) with notice to, but
without the prior written consent of, the Borrower or the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Revolving Credit Loan to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Revolving Credit Loans made by SPC or to
support the securities (if any) issued by such SPC to fund such Revolving Credit
Loans and (ii) disclose on a confidential basis any non-public information
relating to its Revolving Credit Loans to any rating agency, commercial paper
dealer or provider of a surety, guarantee or credit or liquidity enhancement to
such SPC.
(l)    The Borrower and its Subsidiaries and controlled Affiliates shall not be
entitled to (i) vote as a Lender under any matter related to this Agreement or
the other Fundamental Documents except, to the extent applicable, for matters
described in clauses (i)-(iii) of Section 10.9(a) requiring the consent of each
Lender affected thereby or (ii) in their capacities as Lender, attend Lender
meetings or conference calls or receive information distributed to Lenders.
SECTION 10.4.    Expenses.
Whether or not the transactions hereby contemplated shall be consummated, the
Borrower agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, the Syndication Agent and the Bookrunners
in connection with the syndication, preparation, execution, delivery and
administration of this Agreement and the other Fundamental Documents (and any
actual or proposed amendment, modification or waiver of this Agreement or the
other Fundamental Documents), the making of the Loans and issuance and
administration of the Letters of Credit, the reasonable and documented fees and
disbursements of Kaye Scholer LLP, counsel to the Administrative Agent, as well
as all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Syndication Agent and the Lenders in connection with
any restructuring or workout of this Agreement or the Letters of Credit or in
connection with the enforcement or protection of the rights of the
Administrative Agent, the Syndication Agent and the Lenders in connection with
this Agreement or the Letters of Credit or any other Fundamental Document, and
with respect to any action which may be instituted by any Person against the
Administrative Agent, the Syndication Agent, any Lender or any Issuing Lender in
respect of the foregoing, or as a result of any transaction, action or nonaction
arising from the foregoing, including but not limited to the reasonable and
documented fees and disbursements of any counsel for the Administrative Agent,
the Syndication Agent, the Lenders or any Issuing Lender; provided, however,
that the Borrower shall not be liable for the fees and expenses of more than one
separate firm for the Lenders or any Issuing Lender, unless there shall exist an
actual conflict of interest among such Persons, and in such case, not more than
two separate firms, in connection with any one such action or any separate but
substantially similar or related actions in the same jurisdiction, nor shall the
Borrower be liable for any settlement or any proceeding effected without the
Borrower’s written consent. Such payments shall be made on the Closing Date and
thereafter on demand. The obligations of the Borrower under this Section shall
survive the termination of this Agreement and/or the payment of the Loans and/or
expiration of the Letters of Credit.




--------------------------------------------------------------------------------

92

SECTION 10.5.    Indemnity.
Further, by the execution hereof, the Borrower and each Subsidiary Borrower
agrees to indemnify and hold harmless the Administrative Agent, the Syndication
Agent, the Bookrunners, the Lenders and the Issuing Lenders and their respective
directors, officers, employees, advisors, Affiliates and agents (each, an
“Indemnified Party”) from and against any and all expenses (including reasonable
and documented fees and disbursements of counsel), losses, claims, damages and
liabilities arising out of any claim, litigation, investigation or proceeding
(regardless of whether any such Indemnified Party is a party thereto) in any way
relating to the transactions contemplated hereby or the use or proposed use of
the proceeds, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE,
but excluding therefrom all expenses, losses, claims, damages, and liabilities
arising out of or resulting from the gross negligence or willful misconduct of
the Indemnified Party seeking indemnification or any of its Related Parties as
determined by a final and nonappealable judgment of a court of competent
jurisdiction, provided, however, neither the Borrower nor any Subsidiary
Borrower shall be liable for the fees and expenses of more than one separate
firm for all such Indemnified Parties (unless there shall exist an actual
conflict of interest among such Indemnified Parties, and in such case, not more
than two separate firms) in connection with any one such action or any separate
but substantially similar or related actions in the same jurisdiction, nor shall
the Borrower or any Subsidiary Borrower be liable for any settlement of any
proceeding effected without the Borrower’s or such Subsidiary Borrower’s written
consent, and provided further, however, that this Section 10.5 shall not be
construed to expand the scope of the reimbursement obligations of the Borrower
and any Subsidiary Borrower specified in Section 10.4. The obligations of the
Borrower and any Subsidiary Borrower under this Section 10.5 shall survive the
termination of this Agreement and/or payment of the Loans and/or the expiration
of the Letters of Credit. No Indemnified Party shall be liable for any special,
indirect, consequential or punitive damages in connection with its activities
relating to this Agreement and the other Fundamental Documents.
SECTION 10.6.    CHOICE OF LAW.
THIS AGREEMENT AND THE NOTES HAVE BEEN EXECUTED AND DELIVERED IN THE STATE OF
NEW YORK AND SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAWS OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
WHOLLY WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO INTEREST
RATES, ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
SECTION 10.7.    No Waiver.
No failure on the part of the Administrative Agent, any Lender or any Issuing
Lender to exercise, and no delay in exercising, any right, power or remedy
hereunder or with regards to the Letters of Credit shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
SECTION 10.8.    Extension of Maturity.
Except as otherwise specifically provided in Section 1 or 8 hereof, should any
payment of principal, interest or any other amount due hereunder become due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day and, in the case of principal,
interest shall be payable thereon at the rate herein specified during such
extension.




--------------------------------------------------------------------------------

93

SECTION 10.9.    Amendments, etc.
(a)    Except as expressly set forth in this Agreement (including in Sections
2.14, 2.27, 2.28 and 2.29), no modification, amendment or waiver of any
provision of this Agreement, and no consent to any departure by the Borrower
herefrom or therefrom, shall in any event be effective unless the same shall be
in writing and signed or consented to in writing by the Required Lenders, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given; provided, however, that no such modification or
amendment shall without the written consent of each Lender affected thereby
(i) increase or extend the expiration date of the Revolving Commitment of a
Lender, (ii) alter the stated maturity or principal amount of any installment of
any Loan (or any reimbursement obligation with respect to a Letter of Credit) or
decrease the rate of interest payable thereon or extend the scheduled date of
any payment thereof, or the rate at which the Facility Fees or letter of credit
fees or other fees accrue, or extend the scheduled date of any payment thereof,
(iii) waive a default under Section 7(b) hereof with respect to a scheduled
principal installment of any Loan, (iv) amend Section 2.20 or (v) release the
Borrower from its obligations under the Guaranty (except in accordance with its
terms); and provided, further that, except to the extent reasonably necessary to
give effect to Sections 2.14, 2.27, 2.28 and 2.29, no such modification or
amendment shall without the written consent of all of the Lenders (x) amend or
modify any provision of this Agreement which provides for the unanimous consent
or approval of the Lenders or (y) amend this Section 10.9 or the definition of
Required Lenders. No such amendment or modification may adversely affect the
rights and obligations of the Administrative Agent or any Issuing Lender
hereunder without its prior written consent. No notice to or demand on the
Borrower shall entitle the Borrower to any other or further notice or demand in
the same, similar or other circumstances. Each holder of a Note shall be bound
by any amendment, modification, waiver or consent authorized as provided herein,
whether or not a Note shall have been marked to indicate such amendment,
modification, waiver or consent and any consent by any holder of a Note shall
bind any Person subsequently acquiring a Note, whether or not a Note is so
marked. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Revolving Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.
(b)    This Agreement may be amended without consent of the Lenders, so long as
no Default or Event of Default shall have occurred and be continuing, as
follows:
(i)    This Agreement will be amended to designate any Subsidiary of the
Borrower as a Subsidiary Borrower upon (v) ten Business Days prior notice (or
such shorter period as may be agreed to by the Administrative Agent in its sole
discretion) to the Lenders (such notice to contain the name, primary business
address and taxpayer identification number of such Subsidiary), (w) the
execution and delivery by the Borrower, such Subsidiary and the Administrative
Agent of a Joinder Agreement, substantially in the form of Exhibit F (a “Joinder
Agreement”), providing for such Subsidiary to become a Subsidiary Borrower,
(x) the agreement and acknowledgment by the Borrower and each other Subsidiary
Borrower that the Guaranty contained in Section 9 covers the Obligations of such
Subsidiary and (y) the delivery to the Administrative Agent of (1) corporate or
other applicable resolutions, other corporate or other applicable documents,
certificates and legal opinions in respect of such Subsidiary substantially
equivalent to comparable documents delivered on the Closing Date and (2) such
other documents




--------------------------------------------------------------------------------

94

with respect thereto as the Administrative Agent shall reasonably request. The
Administrative Agent and the Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act,
requested by such Person at least three Business Days prior to the effectiveness
of the applicable Joinder Agreement.
(ii)    This Agreement will be amended to remove any Subsidiary as a Subsidiary
Borrower upon execution and delivery by the Borrower to the Administrative Agent
of a written notification to such effect and repayment in full of all Loans made
to such Subsidiary Borrower, cash collateralization of all reimbursement
obligations in respect of any Letters of Credit issued for the account of such
Subsidiary Borrower and repayment in full of all other amounts owing by such
Subsidiary Borrower under this Agreement (it being agreed that any such
repayment shall be in accordance with the other terms of this Agreement);
provided, however, that no such amendment shall affect or limit the Borrower’s
obligations under the Guaranty.
(c)    This Agreement may be amended with the consent of the Administrative
Agent, the Borrower and any other Person set forth in the applicable section in
order to implement the provisions of Sections 2.14(d)-(h), 2.27, 2.28 and 2.29.
(d)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Fundamental
Documents and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
(e)    Further, notwithstanding anything to the contrary contained in this
Section, if the Administrative Agent and Borrower shall have jointly identified
an obvious error or any error or omission of a technical or immaterial nature,
in each case, in any provision of the Fundamental Documents, then the
Administrative Agent and Borrower shall be permitted to amend such provision and
such amendment shall become effective without any further action or consent of
any other party to any Fundamental Document if the same is not objected to in
writing by the Required Lenders within three Business Days following receipt of
notice thereof.
SECTION 10.10.    Severability.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 10.11.    SERVICE OF PROCESS; WAIVER OF JURY TRIAL.
(a)    THE ADMINISTRATIVE AGENT, EACH LENDER AND ISSUING LENDER, THE BORROWER
AND EACH SUBSIDIARY BORROWER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF
THE STATE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY AND TO THE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF BROUGHT BY THE
ADMINISTRATIVE AGENT, A LENDER OR AN ISSUING




--------------------------------------------------------------------------------

95

LENDER. THE BORROWER AND EACH SUBSIDIARY BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS
A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH
COURTS, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE
ABOVE‑NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR
EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT,
AND (B) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING
ANY OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR
OTHERWISE ARISE FROM THE SAME SUBJECT MATTER. EACH LENDER, EACH ISSUING LENDER,
THE BORROWER AND EACH SUBSIDIARY BORROWER HEREBY CONSENTS TO SERVICE OF PROCESS
BY MAIL AT ITS ADDRESS TO WHICH NOTICES ARE TO BE GIVEN PURSUANT TO SECTION 10.1
HEREOF. THE BORROWER AND EACH SUBSIDIARY BORROWER AGREES THAT ITS SUBMISSION TO
JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS
BENEFIT OF THE ADMINISTRATIVE AGENT, THE LENDERS AND EACH ISSUING LENDER. FINAL
JUDGMENT AGAINST THE BORROWER OR SUCH SUBSIDIARY BORROWER IN ANY SUCH ACTION,
SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION (A) BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A CERTIFIED OR
TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND THE AMOUNT OF
INDEBTEDNESS OR LIABILITY OF THE SUBMITTING PARTY THEREIN DESCRIBED OR (B) IN
ANY OTHER MANNER PROVIDED BY, OR PURSUANT TO, THE LAWS OF SUCH OTHER
JURISDICTION, PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT, A LENDER OR AN
ISSUING LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE OTHER JUDICIAL
PROCEEDINGS AGAINST THE BORROWER OR SUCH SUBSIDIARY BORROWER OR ANY OF ITS
ASSETS IN ANY STATE OR FEDERAL COURT OF THE UNITED STATES OR OF ANY COUNTRY OR
PLACE WHERE THE BORROWER, SUCH SUBSIDIARY BORROWER OR SUCH ASSETS MAY BE FOUND.
(b)    TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED,
EACH PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER
AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM
IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR TORT OR
OTHERWISE. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED THAT THE
PROVISIONS OF THIS SECTION 10.11(b) CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH
THE OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO THIS
AGREEMENT. THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.11(b) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF SUCH OTHER
PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.
SECTION 10.12.    Headings.
Section headings used herein are for convenience only and are not to affect the
construction of or be taken into consideration in interpreting this Agreement.




--------------------------------------------------------------------------------

96

SECTION 10.13.    Execution in Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same instrument.
SECTION 10.14.    Entire Agreement.
THIS AGREEMENT, THE OTHER FUNDAMENTAL DOCUMENTS, AND THE PROVISIONS OF THE
LETTER AGREEMENTS DATED APRIL 10, 2013 AMONG THE BORROWER, BANK OF AMERICA,
N.A., JP MORGAN CHASE BANK, N.A. AND THE BOOKRUNNERS RELATING TO FEES AND
EXPENSES, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
SECTION 10.15.    Confidentiality.
Each of the Administrative Agent, the Issuing Lenders and the Lenders agrees
that it will not use, either directly or indirectly, any of the Confidential
Information except in connection with this Agreement and the transactions
contemplated hereby. Neither the Administrative Agent, the Issuing Lender or any
Lender shall disclose to any Person the Confidential Information, except
(a)    to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other professional advisors who need to
know the Confidential Information for purposes related to this Agreement or any
other Fundamental Document or any transactions contemplated thereby or
reasonably incidental to the administration of this Agreement or the other
Fundamental Documents (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and agree to keep such Confidential Information
confidential in accordance with the provisions of this Section 10.15 or other
provisions at least as restrictive as this Section 10.15),
(b)    to the extent requested by any regulatory authority or any
self-regulatory body having or claiming jurisdiction or oversight over it or its
Affiliates,
(c)    to the extent required by Applicable Law, regulations or by any subpoena
or similar legal process, provided that, other than in the case of banking and
audit exams, the Administrative Agent, such Issuing Lender or such Lender, as
the case may be, shall request confidential treatment of such Confidential
Information to the extent permitted by Applicable Law and the Administrative
Agent, such Issuing Lender or such Lender, as the case may be, shall, to the
extent permitted by Applicable Law, promptly inform the Borrower with respect
thereto so that the Borrower may seek appropriate protective relief to the
extent permitted by Applicable Law, provided further that in the event that such
protective remedy or other remedy is not obtained, the Administrative Agent,
such Issuing Lender or such Lender, as the case may be, shall furnish only that
portion of the Confidential Information that is legally required and shall
disclose the Confidential Information in a manner reasonably designed to
preserve its confidential nature,
(d)    to any other Lender party to this Agreement,
(e)    in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder,




--------------------------------------------------------------------------------

97

(f)    subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations,
(g)    with the prior written consent of the Borrower or
(h)    to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section 10.15 or (ii) becomes available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis from a source other than the Borrower, its Affiliates or Representatives,
which source, to the reasonable knowledge of the Administrative Agent, the
Issuing Lender or any Lender, as may be appropriate, is not prohibited from
disclosing such Confidential Information to the Administrative Agent, Issuing
Bank or such Lender by a contractual, legal or fiduciary obligation, to the
Borrower, the Administrative Agent or any Lender.
(i)    Neither the Administrative Agent nor any Lender shall make any public
announcement, advertisement, statement or communication regarding the Borrower,
its Affiliates or this Agreement or the transactions contemplated hereby without
the prior written consent of the Borrower. The obligations of the Administrative
Agent and each Lender under this Section 10.15 shall survive the termination or
expiration of this Agreement.
SECTION 10.16.    USA PATRIOT Act.
Each Lender and the Administrative Agent hereby notifies the Borrower and each
Subsidiary Borrower party hereto that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Subsidiary Borrower, which information includes
the name and address of the Borrower or such Subsidiary Borrower and other
information that will allow such Lender or the Administrative Agent to identify
the Borrower or such Subsidiary Borrower in accordance with the Act. The
Borrower and each Subsidiary Borrower party hereto shall promptly provide such
information upon request by the Administrative Agent or any Lender to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act. In connection
therewith, the Administrative Agent and each Lender hereby agrees that the
confidentiality provisions set forth in Section 10.15 shall apply to any
non-public information provided to it by the Borrower and its Subsidiaries
pursuant to this Section 10.16.
SECTION 10.17.    Replacement of Lenders.
If any Lender refuses to consent to an amendment, modification or waiver of this
Agreement that is approved by the Required Lenders pursuant to Section 10.9 (a
“Non-Consenting Lender”), if any Lender makes a claim for payment under Section
2.16, 2.17 or 2.18, if any Lender is a Defaulting Lender, or under any other
circumstances set forth herein expressly providing that the Borrower shall have
the right to replace a Lender as a party to this Agreement, the Borrower may,
upon notice to such Lender and the Administrative Agent and subject to Section
2.19, replace such Lender by causing such Lender to assign its Revolving
Commitment (with the assignment fee to be paid by the Borrower in such instance)
pursuant to Section 10.3 to one or more Eligible Assignees procured by the
Borrower upon receipt of accrued fees and interest and all other amounts due and
owing to it.




--------------------------------------------------------------------------------

98

SECTION 10.18.    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Fundamental Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the other Agents are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Lenders and the other Agents, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Fundamental Documents; (ii) (A) the
Administrative Agent, each Lender and each other Agent has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor any Lender or other Agent has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other
Fundamental Documents; and (iii) the Administrative Agent, the Lenders and the
other Agents and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any Lender or other
Agent has any obligation to disclose any of such interests to the Borrower or
its Affiliates.  To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, the Lenders and the other Agents with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
SECTION 10.19.    Judgment Currency.
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Fundamental Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Loan
Parties in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Fundamental Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Administrative Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent or any
Lender from any Loan Party in the Agreement Currency, such Loan Party agrees, as
a separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Loan Party (or to any other Person who may be
entitled thereto under applicable law).




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first above written.


WYNDHAM WORLDWIDE CORPORATION,
as Borrower


By: /s/ Christian B.H.M. Dirx    
Name:    Christian B.H.M. Dirx
Title: Assistant Treasurer


BANK OF AMERICA, N.A,
as Administrative Agent, Lender, Swingline Lender and Issuing Lender


By: /s/ Suzanne Eaddy    
Name: Suzanne Eaddy
Title: Vice President


JPMORGAN CHASE BANK, N.A,
as Syndication Agent, Issuing Lender and Lender


By: /s/ Marc E. Costantino    
Name: Marc E. Costantino
Title: Executive Director


COMPASS BANK,
as Co-Documentation Agent and Lender


By: /s/ S. Kent Gorman    
Name: S. Kent Gorman
Title: Senior Vice President


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Co-Documentation Agent and Lender


By: /s/ Bill O’Daly    
Name: Bill O’Daly
Title: Authorized Signatory


By: /s/ Michael D’Onofrio    
Name: Michael D’Onofrio
Title: Authorized Signatory






--------------------------------------------------------------------------------




DEUTSCHE BANK SECURITIES INC.,
as Co-Documentation Agent


By: /s/ Amish Barot    
Name: Amish Barot
Title: Managing Director


By: /s/ Reza Akhavi    
Name: Reza Akhavi
Title: Managing Director


DEUTSCHE BANK AG, NEW YORK,
as Lender


By: /s/ J.T. Johnston Coe    
Name: J.T. Johnston Coe
Title: Managing Director


By: /s/ Joanna Soliman    
Name: Joanna Soliman
Title: Vice President


SUNTRUST BANK,
as Co-Documentation Agent and Lender


By: /s/ Johnetta Bush    
Name: Johnetta Bush
Title: Vice President


THE BANK OF NOVA SCOTIA,
as Co-Documentation Agent and Lender


By: /s/ David Schwartzbard    
Name: David Schwartzbard
Title: Director


SCOTIABANC INC.,
as Lender


By: /s/ J.F. Todd    
Name: J.F. Todd
Title: Managing Director


THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agent and Lender


By: /s/ Timothy J. McNaught    
Name: Timothy J. McNaught
Title: Managing Director




--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent and Lender


By: /s/ Steven L. Sawyer    
Name: Steven L. Sawyer
Title: Senior Vice President


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Lender


By: /s/ Lawrence Elkins    
Name: Lawrence Elkins
Title: Vice President


GOLDMAN SACHS BANK USA,
as Lender


By: /s/ Mark Walton    
Name: Mark Walton
Title: Authorized Signatory


WELLS FARGO BANK, N.A.,
as Lender


By: /s/ James Travagline    
Name: James Travagline
Title: Director


BARCLAYS BANK PLC,
as Lender


By: /s/ Noam Azachl    
Name: Noam Azachl
Title: Vice President


NATIONAL AUSTRALIA BANK LIMITED, A.B.N. 12 004 044 937,
as Lender


By: /s/ Courtney Cloe    
Name: Courtney Cloe
Title: Director, Head of Client Coverage Americas


COMERICA BANK,
as Lender


By: /s/ Timothy O’Rourke    
Name: Timothy O’Rourke
Title: Vice President




--------------------------------------------------------------------------------




SUMITOMO MITSUI BANKING CORPORATION,
as Lender


By: /s/ William G. Karl    
Name: William G. Karl
Title: General Manager


BRANCH BANKING AND TRUST COMPANY,
as Lender


By: /s/ Eric Searls     
Name: Eric Searls
Title: Senior Vice President


DANSKE BANK A/S,
as Lender


By: /s/ Martin Engholm    
Name: Martin Engholm
Title: Vice President


By: /s/ Carsten Brochner Thing    
Name: Carsten Brochner Thing
Title: Senior Client Executive


FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,
as Lender


By: /s/ David B. Edwards    
Name: David B. Edwards
Title: Managing Director


THE BANK OF EAST ASIA, LIMITED, NEW YORK BRANCH,
as Lender


By: /s/ James Hua    
Name: James Hua
Title: Senior Vice President


By: /s/ Kitty Sin    
Name: Kitty Sin
Title: Senior Vice President


BANK OF HAWAII,
as Lender


By: /s/ Donovan Koki    
Name: Donovan Koki
Title: Senior Vice President




--------------------------------------------------------------------------------




CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH
as Lender


By: /s/ Eric Y.S. Tsai    
Name: Eric Y.S. Tsai
Title: Vice President and General Manager


COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., (“RABOBANK NEDERLAND”),
as Lender


By: /s/ Andre Hessels    
Name: Andre Hessels
Title: Managing Director


By: /s/ Martha Jimenez    
Name: Martha Jimenez
Title: Executive Director


WESTPAC BANKING CORPORATION,
as Lender


By: /s/ David Brumby    
Name: David Brumby
Title: Executive Director – Westpac Americas


BANK OF TAIWAN, NEW YORK BRANCH,
as Lender


By: /s/ Kevin H. Hsieh    
Name: Kevin H. Hsieh
Title: Vice President and General Manager


TAIWAN BUSINESS BANK,
as Lender


By: /s/ Sandy Chen    
Name: Sandy Chen
Title: General Manager






--------------------------------------------------------------------------------




Schedule 2.1
COMMITMENTS
Lender
Revolving Commitment


 
 
JPMorgan Chase Bank, N.A.


$132,500,000.00


Bank of America, N.A.


$132,500,000.00


Compass Bank


$90,000,000.00


Credit Suisse AG, Cayman Islands Branch


$90,000,000.00


Deutsche Bank AG, New York


$90,000,000.00


SunTrust Bank


$90,000,000.00


The Bank of Nova Scotia


$45,000,000.00


Scotiabanc Inc.


$45,000,000.00


The Royal Bank of Scotland plc


$90,000,000.00


U.S. Bank National Association


$90,000,000.00


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$85,000,000.00


Goldman Sachs Bank USA


$85,000,000.00


Wells Fargo Bank, N.A.


$85,000,000.00


Barclays Bank PLC


$50,000,000.00


National Australia Bank Limited, A.B.N. 12 004 044 937


$50,000,000.00


Comerica Bank


$40,000,000.00


Sumitomo Mitsui Banking Corporation


$30,000,000.00


Branch Banking and Trust Company


$25,000,000.00


Danske Bank A/S


$25,000,000.00


Fifth Third Bank, an Ohio Banking Corporation


$25,000,000.00


The Bank of East Asia, Limited, New York Branch


$25,000,000.00


Bank of Hawaii


$15,000,000.00


Chang Hwa Commercial Bank, Ltd., New York Branch


$15,000,000.00


Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., (“Rabobank International”)


$15,000,000.00


Westpac Banking Corporation


$15,000,000.00


Bank of Taiwan, New York Branch


$10,000,000.00


Taiwan Business Bank


$10,000,000.00


Total


$1,500,000,000.00







--------------------------------------------------------------------------------




Schedule 2.26
EXISTING LETTERS OF CREDIT
Bank
Amount
Beneficiary
Effective Date
Expiration Date
LC Number
JPMorgan Chase
$25,000.00
City of Oceanside
12/20/2005
12/16/2013
221026
JPMorgan Chase
$5,000.00
Best Western International, Inc.
7/27/2004
10/26/2013
249898
JPMorgan Chase
$20,000.00
National Union Fire Ins Company
2/9/2007
7/31/2013
305783
JPMorgan Chase
$27,808.65
Massachusetts Mutual Life Insurance Company
2/4/2009
6/30/2013
782647
Bank of America
$1,500,000.00
Gardiner Properties Canyons, LLC
5/2/2012
2/20/2014
68074334
Bank of America
$200,000.00
Banco Bilbao Vizcaya Argentaria
7/25/2012
9/30/2013
68076039
Bank of America
$9,300,000.00
Puerto Rico Tourism Development Fund
7/2/2012
6/1/2014
68075134
Total
$11,077,808.65
 
 
 
 







--------------------------------------------------------------------------------




Schedule 3.16
MATERIAL SUBSIDIARIES


1. Wyndham Exchange and Rentals, Inc.
2. Wyndham Vacation Ownership, Inc.
3. Wyndham Hotel Group, LLC
4. Wyndham Resort Development Corporation
5. Wyndham Vacation Resorts, Inc.




--------------------------------------------------------------------------------




EXHIBIT A


FORM OF
OPINION OF KIRKLAND & ELLIS LLP




--------------------------------------------------------------------------------




[kirklandellisllp.jpg]
 
601 Lexington Ave.
New York, New York 10022‑4611
 
 
 
 
 
212 446‑4800
Facsimile:
212 446‑4900
 
 
 
 
www.kirkland.com
 

May 22, 2013
To Bank of America, N.A., as Administrative Agent
and each of the Lenders under the
Credit Agreement (referred to below)
on the date hereof (the “Lenders”):


Re:
Credit Agreement dated as of May 22, 2013, by and among WYNDHAM WORLDWIDE
CORPORATION, a Delaware corporation (the “Borrower”), the lenders party thereto
from time to time (the “Lenders”), JPMORGAN CHASE BANK, N.A., as syndication
agent (the “Syndication Agent”), THE BANK OF NOVA SCOTIA, DEUTSCHE BANK
SECURITIES INC., THE ROYAL BANK OF SCOTLAND PLC, CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, COMPASS BANK, U.S. BANK NATIONAL ASSOCIATION and SUNTRUST BANK,
as co-documentation agents (the “Co-Documentation Agents”), and BANK OF AMERICA,
N.A., as administrative agent (the “Administrative Agent”; together with the
Syndication Agent and the Co-Documentation Agents, the “Agents”) for the Lenders
(such credit agreement herein referred to as the “Credit Agreement”)

Ladies and Gentlemen:
We are issuing this opinion letter in our capacity as special counsel to the
Borrower under the Credit Agreement.


The opinions expressed hereby are being provided pursuant to Section 4.1(e) of
the Credit Agreement. Capitalized terms used but not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement (with
references herein to the Credit Agreement and each document defined therein
meaning the Credit Agreement and each such document as executed and delivered on
the date hereof (or if executed and delivered on an earlier date, as the same is
in effect on the date hereof)). The Lenders and the Agents are sometimes
referred to in this opinion letter as “you”.


We have reviewed executed counterparts of the Credit Agreement in the form
executed and delivered on this date.


Subject to the assumptions, qualifications, exclusions and other limitations
which are identified in this opinion letter and in the schedules attached to
this letter, we advise you, and with respect to each legal issue addressed in
this opinion letter, it is our opinion, that:






--------------------------------------------------------------------------------




May 22, 2013
Page 2




1.
The Borrower is a corporation, existing and in good standing under the Delaware
general Corporations law, as in effect on the date hereof (“DGCL”).

2.
The Borrower has the corporate power to execute and deliver the Credit Agreement
and to perform its obligations under the Credit Agreement.

3.
The board of directors of the Borrower has adopted by requisite vote the
resolutions necessary to authorize the execution and delivery of the Credit
Agreement, and the performance by the Borrower of its obligations thereunder.
The adoption of such resolutions is the only corporate action required under the
DGCL to be taken by the Borrower in order to authorize the execution and
delivery of the Credit Agreement and the performance by the Borrower of its
obligations thereunder.

4.
The Borrower has duly executed and delivered the Credit Agreement.

5.
The Credit Agreement is a valid and binding obligation of the Borrower and is
enforceable against the Borrower in accordance with its terms.

6.
The execution and delivery by the Borrower and the performance of its
obligations under the Credit Agreement will not (a) violate any existing
provisions of the certificate of incorporation or bylaws of the Borrower, or (b)
based on existing facts of which we are aware, constitute a violation by the
Borrower of any applicable provision of existing statutory law or governmental
regulation applicable to the Borrower and covered by this opinion letter.

7.
The Borrower is not presently required to obtain any material consent, approval,
authorization or order of, or make any filings with any united states federal or
state of New York court or governmental body, authority or agency in order to
obtain the right (a) to execute and deliver the Credit Agreement, or (b) to
perform its obligations under the Credit Agreement except for (i) those obtained
or made on or prior to the date hereof and (ii) actions or filings required in
connection with the ordinary course conduct by the Borrower of its business and
ownership or operation by the Borrower of its assets (as to each of which we
express no opinion).

8.
The Borrower is not required to register as an “investment company” within the
meaning of the Investment Company act of 1940, as amended.

9.
Assuming the Borrower complies with the provisions of the Credit Agreement
relating to the use of proceeds, neither the execution and delivery by the
Borrower of the Credit Agreement, nor the consummation of the lending
transactions contemplated therein to occur on or prior to the date hereof in
accordance therewith has resulted in a violation of regulation u or x of the
board of governors of the federal reserve system.

10.
To our actual knowledge, no litigation which on the date of this letter is
pending against the Borrower with a court seeks to enjoin or obtain damages by
reason of the Borrower’s execution or delivery of the Credit Agreement or the
performance by the Borrower of any of its agreements in the Credit Agreement.
For purposes of this letter, our designated transaction lawyers have not
undertaken any investigation to identify any litigation which is pending or
threatened against the Borrower.





--------------------------------------------------------------------------------




May 22, 2013
Page 3




In preparing this letter, we have relied without any independent verification
upon the assumptions recited in Schedule B hereto and upon: (i) information
contained in certificates obtained from governmental authorities; (ii) factual
information represented to be true in the Credit Agreement; (iii) factual
information provided to us in a support certificate signed by the Borrower; and
(iv) factual information we have obtained from such other sources as we have
deemed reasonable. We have examined the originals or copies certified to our
satisfaction of such other corporate records of the Borrower as we deem
necessary for or relevant to our opinions, certificates of public officials and
the officers of the Borrower and we have assumed without investigation that
there has been no relevant change or development between the dates as of which
the information cited in the preceding sentence was given and the date of this
letter and that the information upon which we have relied is accurate and does
not omit disclosures necessary to prevent such information from being
misleading. For the purposes of the opinions in opinion paragraph 1, we have
relied exclusively upon certificates issued by a governmental authority in the
relevant jurisdiction, and such opinions are not intended to provide any
conclusion or assurance beyond that conveyed by those certificates.


While we have not conducted any independent investigation to determine facts
upon which our opinions are based or to obtain information about which this
letter advises you, we confirm that we do not have any actual knowledge which
has caused us to conclude that our reliance and assumptions cited in the
preceding paragraph, are unwarranted or that any information supplied in this
letter is wrong. The terms “knowledge,” “actual knowledge” and “aware” whenever
used in this letter with respect to our firm mean conscious awareness at the
time this letter is delivered on the date it bears by the following Kirkland &
Ellis LLP lawyers who are the only lawyers at Kirkland & Ellis LLP that have had
significant involvement with the negotiation or preparation of the Credit
Agreement (herein called our “Designated Transaction Lawyers”): Jason Kanner,
Kathryn Keves Leonard and Ryan Brissette.


Except as set forth in the following sentences of this paragraph, our advice on
every legal issue addressed in this letter is based exclusively on the internal
laws of the State of New York or the Federal law of the United States which, in
each case, in our experience is generally applicable both to general business
organizations which are not engaged in regulated business activities and to
transactions of the type contemplated in the Credit Agreement by the Borrower,
on the one hand, and you, on the other hand (but without our having made any
special investigation as to any other laws), except that we express no opinion
or advice as to any law or legal issue (a) which might be violated by any
misrepresentation or omission or a fraudulent act, or (b) to which the Borrower
may be subject as a result of your legal or regulatory status, your sale or
transfer of the Loans or interests therein or your (as opposed to any other
lender’s) involvement in the transactions contemplated by the Credit Agreement.
For purposes of paragraphs 1 through 4 and 6(a) our opinions are based on the
DGCL (without regard to judicial interpretation thereof or rules or regulations
promulgated thereunder), as published by Aspen Publishers, Inc., as supplemented
through May 1, 2013 (we note however that we are not admitted to practice law in
the State of Delaware). We advise you that issues addressed by this letter may
be governed in whole or in part by other laws, but we express no opinion as to
whether any relevant difference exists between the laws upon which our opinions
are based and any other laws which may actually govern. Our opinions are subject
to all applicable qualifications in Schedule A hereto and do not cover or
otherwise address any law or legal issue which is identified in Schedule C
hereto or any provision in the Credit Agreement of any type identified in
Schedule D hereto. Provisions in the Credit Agreement which are not excluded by
Schedule D or any other part of this letter or its attachments are called the
“Relevant Agreement Terms.”






--------------------------------------------------------------------------------




May 22, 2013
Page 4




Our advice on each legal issue addressed in this letter represents our opinion
as to how that issue would be resolved were it to be considered by the highest
court of the jurisdiction upon whose law our opinion on that issue is based. The
manner in which any particular issue would be treated in any actual court case
would depend in part on facts and circumstances particular to the case, and this
letter is not intended to guarantee the outcome of any legal dispute which may
arise in the future. It is possible that some Relevant Agreement Terms of a
remedial nature contained in the Credit Agreement may not prove enforceable for
reasons other than those cited in this letter should an actual enforcement
action be brought, but (subject to all the exceptions, qualifications,
exclusions and other limitations contained in this letter) such unenforceability
would not in our opinion prevent you from realizing the principal benefits
purported to be provided by the Relevant Agreement Terms of a remedial nature
contained in the Credit Agreement.


This opinion letter speaks as of the time of its delivery on the date it bears.
We do not assume any obligation to provide you with any subsequent opinion or
advice by reason of any fact about which our Designated Transaction Lawyers did
not have actual knowledge at that time, by reason of any change subsequent to
that time in any law covered by any of our opinions, or for any other reason.
The attached schedules are an integral part of this letter, and any term defined
in this letter or any schedule has that defined meaning wherever it is used in
this letter or in any schedule to this letter.


You may rely upon this letter only for the purpose served by the provision in
the Credit Agreement cited in the second paragraph of this opinion letter in
response to which it has been delivered. Without our written consent: (i) no
person other than you may rely on this opinion letter for any purpose; (ii) this
opinion letter may not be cited or quoted in any financial statement,
prospectus, private placement memorandum or other similar document; (iii) this
opinion letter may not be cited or quoted in any other document or communication
which might encourage reliance upon this opinion letter by any person or for any
purpose excluded by the restrictions in this paragraph; and (iv) copies of this
opinion letter may not be furnished to anyone for purposes of encouraging such
reliance. Notwithstanding the foregoing, financial institutions which
subsequently become Lenders may rely on this opinion letter as of the time of
its delivery on the date hereof as if this letter were addressed to them.


 
Sincerely,
 
 
 
 
 
KIRKLAND & ELLIS LLP







--------------------------------------------------------------------------------




Schedule A
General Qualifications
All of our opinions (“our opinions”) in the letter to which this Schedule is
attached (“our letter”) are subject to each of the qualifications set forth in
this Schedule.


1.
Bankruptcy and Insolvency Exception. Each of our opinions is subject to the
effect of bankruptcy, insolvency, reorganization, receivership, moratorium and
other similar laws relating to or affecting creditors’ rights generally. This
exception includes:

(a)
the federal Bankruptcy Code and thus comprehends, among others, matters of
turn‑over, automatic stay, avoiding powers, fraudulent transfer, preference,
discharge, conversion of a non‑recourse obligation into a recourse claim,
limitations on ipso facto and anti‑assignment clauses and the coverage of
pre‑petition security agreements applicable to property acquired after a
petition is filed;

(b)
all other federal and state bankruptcy, insolvency, reorganization,
receivership, moratorium, arrangement and assignment for the benefit of
creditors laws that affect the rights of creditors generally or that have
reference to or affect only creditors of specific types of debtors;

(c)
state fraudulent transfer and conveyance laws; and

(d)
judicially developed doctrines in this area, such as substantive consolidation
of entities, equitable subordination and the recharacterization of debt.

2.
Equitable Principles Limitation. Each of our opinions is subject to the effect
of general principles of equity, whether applied by a court of law or equity.
This limitation includes principles:

(a)
governing the availability of specific performance, injunctive relief or other
equitable remedies, which generally place the award of such remedies, subject to
certain guidelines, in the discretion of the court to which application for such
relief is made;

(b)
affording equitable defenses (e.g., waiver, laches and estoppel) against a party
seeking enforcement;

(c)
requiring good faith and fair dealing in the performance and enforcement of a
contract by the party seeking its enforcement;

(d)
requiring reasonableness in the performance and enforcement of an agreement by
the party seeking enforcement of the contract;

(e)
requiring consideration of the materiality of (i) a breach and (ii) the
consequences of the breach to the party seeking enforcement;

(f)
requiring consideration of the commercial impracticability or impossibility of
performance at the time of attempted enforcement; and


A-1

--------------------------------------------------------------------------------




(g)
affording defenses based upon the unconscionability of the enforcing party’s
conduct after the parties have entered into the contract.

3.
Other Common Qualifications. Each of our opinions is subject to the effect of
rules of law that:

(a)
limit or affect the enforcement of provisions of a contract that purport to
waive, or to require waiver of, the obligations of good faith, fair dealing,
diligence and reasonableness;

(b)
provide that forum selection clauses in contracts are not necessarily binding on
the court(s) in the forum selected;

(c)
limit the availability of a remedy under certain circumstances where another
remedy has been elected;

(d)
provide a time limitation after which a remedy may not be enforced;

(e)
limit the right of a creditor to use force or cause a breach of the peace in
enforcing rights;

(f)
limit the enforceability of provisions releasing, exculpating or exempting a
party from, or requiring indemnification of a party for, liability for its own
action or inaction, to the extent the action or inaction involves negligence,
recklessness, willful misconduct, unlawful conduct, violation of public policy,
for strict product liability or for liabilities arising under securities laws or
litigation against another party determined adversely to such party;

(g)
may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange;

(h)
govern and afford judicial discretion regarding the determination of damages and
entitlement to attorneys’ fees and other costs;

(i)
may permit a party that has materially failed to render or offer performance
required by the contract to cure that failure unless (i) permitting a cure would
unreasonably hinder the aggrieved party from making substitute arrangements for
performance, or (ii) it was important in the circumstances to the aggrieved
party that performance occur by the date stated in the contract;

(j)
may render guarantees or other similar instruments or agreements unenforceable
under circumstances where your actions, failures to act or waivers, amendments
or replacement of the Credit Agreement evidencing or relating to the guaranteed
obligations (i) so radically change the essential nature of the terms and
conditions of the guaranteed obligations and the related transactions that, in
effect, a new relationship has arisen between you and the Borrower which is
substantially and materially different from that presently contemplated primary
obligor; and by the Credit Agreement or (ii) impair the guarantor’s recourse
against the primary obligor; and

(k)
limit the enforceability of requirements in the Credit Agreement that provisions
therein may only be waived or amended in writing, to the extent that an oral
agreement or an implied agreement by trade practice or course of conduct has
been created modifying any such provision.


A-2

--------------------------------------------------------------------------------




4.
Referenced Provision Qualification. Each provision (the “First Provision”) in
the Credit Agreement requiring the Borrower to perform its obligations under, or
to cause any other person to perform its obligations under, any other provision
(the “Second Provision”) of the Credit Agreement, or stating that any action
will be taken as provided in or in accordance with any such Second Provision,
are subject to the same qualifications as the corresponding opinion in this
letter relating to the validity, binding effect and enforceability of such
Second Provision.

5.
Lender’s Regulatory Qualification. We express no opinion with respect to, and
our opinions are subject to, the effect of the compliance or noncompliance of
each of you with any state or federal laws or regulations applicable to you
because of your legal or regulatory status or the nature of your business or
requiring you to qualify to conduct business in any jurisdiction.

6.
Usury Qualification. We express no opinion with regard to usury or other laws
limiting or regulating the maximum amount of interest that may be charged,
collected, received or contracted for, other than the internal laws of the State
of New York and, without limiting the foregoing, we expressly disclaim any
opinions as to the usury or other such laws of any other jurisdiction (including
laws of other states made applicable through principles of federal preemption or
otherwise) which may be applicable to the transactions contemplated by the
Credit Agreement.




A-3

--------------------------------------------------------------------------------




Schedule B
Assumptions
For purposes of our letter, we have relied, without investigation, upon each of
the following assumptions:


1.
You are existing and in good standing in your jurisdiction of organization.

2.
You have full power and authority (including without limitation under the laws
of your jurisdiction of organization) to execute, deliver and to perform your
obligations under the Credit Agreement and the Credit Agreement has been duly
authorized by all necessary action on your part and has been duly executed and
duly delivered by you.

3.
The Credit Agreement constitutes valid and binding obligations of yours and are
enforceable against you in accordance with their terms (subject to
qualifications, exclusions and other limitations similar to those applicable to
our letter).

4.
You have complied with all legal requirements pertaining to your status as such
status relates to your rights to enforce the Credit Agreement to which you are a
party against the Borrower.

5.
You have satisfied those legal requirements that are applicable to you to the
extent necessary to make the Credit Agreement enforceable against you.

6.
You have acted in good faith and without notice of any defense against the
enforcement of any rights created by, or adverse claim to any property or
security interest transferred or created as part of, the transactions effected
under the Credit Agreement (herein called the “Transactions”).

7.
Each document submitted to us for review is accurate and complete, each such
document that is an original is authentic, each such document that is a copy
conforms to an authentic original, and all signatures on each such document are
genuine.

8.
Each certificate obtained from a governmental authority relied on by us is
accurate, complete and authentic, and all relevant official public records to
which each such certificate relates are accurate and complete.

9.
There has not been any mutual mistake of fact or misunderstanding, fraud, duress
or undue influence.

10.
The conduct of the parties to the Credit Agreement has complied with any
requirement of good faith, fair dealing and conscionability.

11.
With respect to the opinions set forth in paragraphs 6 and 7 of this letter, all
parties to the Transactions will act in accordance with, and will refrain from
taking any action that is forbidden by, the terms and conditions of the Credit
Agreement.

12.
There are no agreements or understandings among the parties, written or oral,
and there is no usage of trade or course of prior dealing among the parties that
would, in either case, define, supplement or qualify the terms of the Credit
Agreement.


B-1

--------------------------------------------------------------------------------




13.
With respect to the opinions set forth in paragraphs 6 and 7 of this letter, the
Borrower will not in the future take any discretionary action (including a
decision not to act) permitted under the Credit Agreement that would result in a
violation of law or constitute a breach or default under any other agreements or
court orders to which the Borrower may be subject.

14.
No Lender is subject to Regulation T of the Board of Governors of the Federal
Reserve System; and no proceeds of the Loans will be used for the purpose of
acquiring “margin securities” as such term is defined in Regulation U or for any
purpose which would violate or be inconsistent with the Credit Agreement.

15.
The constitutionality or validity of a relevant statute, rule, regulation or
agency action is not in issue.

16.
All agreements, other than the Credit Agreement (if any) with respect to which
we have provided advice in our letter or reviewed in connection with our letter,
would be enforced as written.

17.
With respect to the opinions set forth in opinion paragraphs 5, 6 and 7, we
assume the Borrower will in the future obtain all permits and governmental
approvals required, relevant to the consummation of the transactions to be
consummated pursuant to the Credit Agreement or performance of the Credit
Agreement.

18.
All information required to be disclosed in connection with any consent or
approval by the board of directors or stockholders (or equivalent governing
group) of the Borrower and all other information required to be disclosed in
connection with any issue relevant to our opinions has in fact been fully and
fairly disclosed to all persons to whom it is required to be disclosed.

19.
The Borrower’s certificate of incorporation (or equivalent governing
instrument), all resolutions adopted establishing classes or series of stock or
other equity interests under that instrument, and the Borrower’s bylaws (or
equivalent governing instrument) (“Charter Documents”), and all amendments to
such Charter Documents, have been adopted in accordance with all applicable
legal requirements.

20.
Each person who has taken any action relevant to any of our opinions in the
capacity of director or officer was duly elected to that director or officer
position and held that position when such action was taken.




B-2

--------------------------------------------------------------------------------




Schedule C
Excluded Law and Legal Issues
None of the opinions or advice contained in our letter covers or otherwise
addresses any of the following laws, regulations or other governmental
requirements or legal issues:

1.
federal securities laws and regulations (including all other laws and
regulations administered by the United States Securities and Exchange
Commission), state “Blue Sky” laws and regulations, and laws and regulations
relating to commodity (and other) futures and indices and other similar
instruments (except with respect to the Investment Company Act of 1940, as
amended, to the extent of our opinion in opinion paragraph 10);

2.
pension and employee benefit laws and regulations (e.g., ERISA);

3.
federal and state antitrust and unfair competition laws and regulations;

4.
compliance with fiduciary duty requirements;

5.
the statutes and ordinances, the administrative decisions and the rules and
regulations of counties, towns, municipalities and special political
subdivisions and judicial decisions to the extent that they deal with any of the
foregoing;

6.
fraudulent transfer and fraudulent conveyance laws;

7.
federal patent, trademark and copyright, state trademark, and other federal and
state intellectual property laws and regulations;

8.
federal and state environmental, land use and subdivision, tax, racketeering
(e.g., RICO), health and safety (e.g., OSHA), and labor laws and regulations;

9.
any laws relating to terrorism or money laundering, including Executive Order
No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) (the “Terrorism
Executive Order”) or any related enabling legislation or any other similar
executive order (collectively with the Terrorism Executive Order, the “Executive
Orders”), the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56, the
“Patriot Act”), any sanctions and regulations promulgated under authority
granted by the Trading with the Enemy Act, 50 U.S.C. App. 1-44, as amended from
time to time, the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06, as amended from time to time, the Iraqi Sanctions Act, Publ. L. No.
101-513; United Nations Participation Act, 22 U.S.C. § 287c, as amended from
time to time, the International Security and Development Cooperation Act, 22
U.S.C. § 2349 aa-9, as amended from time to time, The Cuban Democracy Act, 22
U.S.C. §§ 6001-10, as amended from time to time, The Cuban Liberty and
Democratic Solidarity Act, 18 U.S.C. §§ 2332d and 2339b, as amended from time to
time, and The Foreign Narcotics Kingpin Designation Act, Publ. L. No. 106-120,
as amended from time to time;

10.
the effect of any law, regulation or order which hereafter is enacted,
promulgated or issued;


C-1

--------------------------------------------------------------------------------




11.
other than the specific opinion set forth in opinion paragraph 9, Federal
Reserve Board margin regulations;

12.
other than the specific opinion set forth in opinion paragraph 7, federal and
state laws and regulations concerning filing and notice requirements, other than
requirements applicable to charter‑related documents such as a certificate of
merger;

13.
federal and state laws, regulations and policies concerning (i) national and
local emergency, (ii) possible judicial deference to acts of sovereign states,
and (iii) criminal and civil forfeiture laws;

14.
other federal and state statutes of general application to the extent they
provide for criminal prosecution (e.g., mail fraud and wire fraud statutes); and

15.
the Communications Act and the rules, regulations and policies of the Federal
Communications Commission promulgated thereunder.




C-2

--------------------------------------------------------------------------------




Schedule D
Excluded Provisions
None of the opinions in the letter to which this Schedule is attached covers or
otherwise addresses any of the following types of provisions which may be
contained in the Credit Agreement:


1.
Choice‑of‑law provisions, other than the selection of New York law under choice
of law rules in New York.

2.
Indemnification for negligence, willful misconduct or other wrongdoing or strict
product liability or any indemnification for liabilities arising under
securities laws.

3.
Provisions mandating contribution towards judgments or settlements among various
parties.

4.
Waivers of (i) legal or equitable defenses, (ii) rights to damages, (iii) rights
to counter claim or set‑off, (iv) statutes of limitations, (v) rights to notice,
(vi) the benefits of statutory, regulatory, or constitutional rights, unless and
to the extent the statute, regulation, or constitution explicitly allows waiver,
(vii) broadly or vaguely stated rights, and (viii) other benefits, in each case,
to the extent they cannot be waived under applicable law.

5.
Provisions providing for forfeitures or the recovery of amounts deemed to
constitute penalties, or for liquidated damages, acceleration of future amounts
due (other than principal) without appropriate discount to present value, late
charges, prepayment charges, and increased interest rates upon default.

6.
Time‑is‑of‑the‑essence clauses.

7.
Provisions which provide a time limitation after which a remedy may not be
enforced.

8.
Agreements to submit to the jurisdiction of any particular court or other
governmental authority (either as to personal or subject matter jurisdiction);
provisions restricting access to courts; waiver of service of process
requirements which would otherwise be applicable; and provisions otherwise
purporting to affect the jurisdiction and venue of courts.

9.
Provisions appointing one party as an attorney in fact for an adverse party or
providing that the decision of any particular person will be conclusive or
binding on others.

10.
Provisions purporting to limit rights of third parties who have not consented
thereto or purporting to grant rights to third parties.

11.
Provisions which purport to award attorneys’ fees solely to one party.

12.
Provisions purporting to create a trust or constructive trust without compliance
with applicable trust law.

13.
Provisions in the Credit Agreement requiring the Borrower to perform its
obligations under, or to cause any other person to perform its obligations
under, or stating that any action will be taken as provided in or in accordance
with, any other agreement.


D-1

--------------------------------------------------------------------------------




14.
Provisions, if any, which are contrary to the public policy of any jurisdiction.

15.
Confession of judgment provisions.

16.
Provisions that attempt to change or waive rules of evidence or fix the method
or quantum of proof to be applied in litigation or similar proceedings.

17.
Provisions that provide for the appointment of a receiver.

18.
Provisions relating to the application of insurance proceeds and condemnation
awards.

19.
Provisions of the Credit Agreement insofar as they authorize you to set off and
apply any deposits at any time held, and any other indebtedness at any time
owing, by you to or for the account of the Borrower.




D-2

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF
ASSIGNMENT AND ACCEPTANCE


Reference is made to the Credit Agreement dated as of May 22, 2013 (as the same
may be amended, supplemented or otherwise modified, renewed or replaced from
time to time, the “Credit Agreement”), among WYNDHAM WORLDWIDE CORPORATION (the
“Borrower”), the Lenders referred to therein, the Co-Documentation Agents and
the Syndication Agent named therein, and Bank of America, N.A., as
Administrative Agent for the Lenders. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:
1.    The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to (a) its Revolving Commitment under the Credit
Agreement and its Revolving Credit Loans and/or (b) the Competitive Loan(s) at
the time owing to it, in either case, as are set forth on Schedule 1 hereto in
the amount(s) as are set forth on Schedule 1 hereto, provided, however, it is
expressly understood and agreed that (i) the Assignor is not assigning to the
Assignee and the Assignor shall retain (A) all of the Assignor’s rights under
Section 2.17 of the Credit Agreement with respect to any cost, reduction or
payment incurred or made prior to the Effective Date, including without
limitation the rights to indemnification and to reimbursement for taxes, costs
and expenses and (B) any and all amounts paid to the Assignor prior to the
Effective Date and (ii) both Assignor and Assignee shall be entitled to the
benefits of Sections 10.4 and 10.5 of the Credit Agreement.
2.    The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Fundamental Documents or any other instrument or document furnished
pursuant thereto, other than that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim and (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other Fundamental Document or any other instrument or
document furnished pursuant hereto or thereto.
3.    The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Sections 5.1(a)




--------------------------------------------------------------------------------

2

and 5.1(b) thereof (or if none of such financial statements shall have then been
delivered, then copies of the financial statements referred to in Section 3.4
thereof) and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance; (c) agrees that it will, independently and without reliance upon the
Assignor, the Administrative Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Fundamental
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; (e) agrees that it will be
bound by the provisions of the Credit Agreement and will perform in accordance
with its terms all the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender; and (f) if the Assignee is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee.
4.    Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to Section 10.3 of the Credit Agreement, effective
as of the Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of
acceptance and recording by the Administrative Agent) of the executed Assignment
and Acceptance.
5.    Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to the Effective Date or accrue
subsequent to the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.
6.    From and after the Effective Date, (a) the Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Fundamental Documents and shall be bound by the provisions thereof and (b)
the Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
7.    This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
8.    This Assignment and Acceptance may be executed in counterparts, each of
which shall be deemed to constitute an original, but all of which when taken
together shall constitute one and the same instrument.




--------------------------------------------------------------------------------

3

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.






--------------------------------------------------------------------------------




Schedule 1
to Assignment and Acceptance with respect to
the Credit Agreement dated as of May 22, 2013, among
WYNDHAM WORLDWIDE CORPORATION (the “Borrower”),
the Lenders referred to therein, the Co-Documentation Agents and the Syndication
Agent
named therein, and Bank of America, N.A., as Administrative Agent


Legal Name of Assignor: _______________________
Legal Name of Assignee: _______________________
Effective Date of Assignment: ___________________


IF THE ASSIGNOR IS ASSIGNING ITS
REVOLVING COMMITMENT AND ITS REVOLVING CREDIT LOANS
Assignor’s Revolving Commitment (without giving effect to any assignments
thereof which have not yet become effective):
$___________
The outstanding balance of Revolving Credit Loans owing to Assignor (unreduced
by any assignments thereof which have not yet become effective):
$___________
The Assignor’s pro rata share of the L/C Exposure (unreduced by any assignments
thereof which have not yet become effective):
$___________
Amount of the Assignor’s Revolving Commitment Assigned (including a
proportionate share of the Revolving Credit Loans owing to Assignor and its
rights and obligations with regard to Letters of Credit); which must be
$5,000,000 or more1 (or, if less, the remaining portion of the Assignor’s rights
and obligations under the Credit Agreement):
$___________



















 

1 Unless otherwise agreed by the Borrower and the Administrative Agent.




--------------------------------------------------------------------------------

2

IF THE ASSIGNOR IS ASSIGNING ITS
COMPETITIVE LOANS
 
 
 
The outstanding balance of Competitive Loans owed to Assignor (unreduced by any
assignments thereof which have not yet become effective):
$___________
The Competitive Loans being assigned hereby:
(i) Principal Amount:
$___________
(ii) Interest Rate Type:
____________
(iii) Interest Period and last day thereof:
____________
(iv) Amount of such Loan being assigned (must be $5,000,000 or more)
$___________
 
 
[Consented to and]2 Accepted:
 
BANK OF AMERICA, N.A., as
Administrative Agent
____________________, as Assignor
By:____________________________
Name:
Title:
By:____________________________
Name:
Title:
 
____________________, as Assignee
 
By:____________________________
Name:
Title:
[Consented to:3
WYNDHAM WORLDWIDE CORPORATION, as Borrower
By:____________________________
Name:
Title:]
 











 

2 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.


3 The consent of the Borrower shall not be required so long as an Event of
Default has occurred and is continuing (or, at any time, if Assignee is a Lender
or an Affiliate of a Lender).




--------------------------------------------------------------------------------




EXHIBIT C
FORM OF
COMPLIANCE CERTIFICATE
This Compliance Certificate is delivered pursuant to Section 5.1(c) of the
Credit Agreement dated as of May 22, 2013 (as the same may be amended,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Credit Agreement”), among WYNDHAM WORLDWIDE CORPORATION (the “Borrower”), the
Lenders referred to therein, the Co-Documentation Agents and the Syndication
Agent named therein, and Bank of America, N.A., as Administrative Agent for the
Lenders. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
1.    I am the duly elected, qualified and acting [chief executive officer,
president, chief accounting officer, chief financial officer, treasurer or
assistant treasurer] of the Borrower and as such am a Responsible Officer of the
Borrower.
2.    I have reviewed and am familiar with the contents of this Compliance
Certificate.
3.    I have reviewed the terms of the Credit Agreement and the Fundamental
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Compliance Certificate, of any condition or event which constitutes a Default or
Event of Default[, except as set forth below].
4.    Attached hereto as Attachment 2 are the computations showing compliance
with the covenants set forth in Section 6.5 and 6.6 of the Credit Agreement.
The foregoing certifications, together with the computations and comparisons set
forth in the attachment hereto and the financial statements attached to this
Compliance Certificate in support hereof, are made and delivered this ___ day of
_____________, ______ pursuant to Section 5.1(c) of the Credit Agreement.
IN WITNESS WHEREOF, I have executed this Compliance Certificate this _____ day
of ____, 201__.
 
WYNDHAM WORLDWIDE CORPORATION
 
 
 
 
 
Name:
Title:







--------------------------------------------------------------------------------




Attachment 1
to Compliance Certificate


[Attach Financial Statements]






--------------------------------------------------------------------------------




Attachment 2
to Compliance Certificate


The information described herein is as of ______, ____, and pertains to the
period from _________, ____ to ________________ __, ____.
[Set forth Covenant Calculations]






--------------------------------------------------------------------------------




EXHIBIT D‑1


FORM OF
COMPETITIVE BID REQUEST


Bank of America, N.A., as Administrative Agent
for the Lenders referred to below
[ ]
[ ]


Attention: ____________________        [Date]
Ladies and Gentlemen:
The undersigned, Wyndham Worldwide Corporation (the “Borrower”), refers to the
Credit Agreement dated as of May 22, 2013 (as the same may be amended,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Credit Agreement”), among the Borrower, the Lenders referred to therein, the
Co-Documentation Agents and the Syndication Agent named therein, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The Borrower hereby gives you notice pursuant to Section
2.7(a) of the Credit Agreement that it requests a Competitive Borrowing under
the Credit Agreement and in that connection sets forth below the terms on which
such Competitive Borrowing is requested to be made:
(A) Date of the Competitive Borrowing (which is a Business Day)
____________
 
 
(B) Principal Amount of the Competitive Borrowing1
$___________
 
 
(C) Interest Rate Type2 of the Competitive Borrowing
____________
 
 
(D) Interest Period with respect to the Competitive Borrowing and the last day
of such Interest Period3
____________







 

1 
Shall not be less than $10,000,000 (or the Dollar Equivalent thereof) and must
be in an integral multiple of $5,000,000 (or the Dollar Equivalent thereof) (or
if less, an aggregate principal amount equal to the remaining balance of the
available Total Revolving Commitment).

2 
LIBOR Borrowing or Fixed Rate Borrowing.

2 
Shall be subject to the definition of “Interest Period” and shall not end later
than the Maturity Date.





--------------------------------------------------------------------------------

2

(E) Currency with respect to the Competitive Borrowing
____________
 
 
(F) Funding location of the Competitive Borrowing [Local Competitive Loans only]
____________________







--------------------------------------------------------------------------------

3

Upon acceptance of any or all of the Competitive Loans offered by the Lenders in
response to this request, the Borrower shall be deemed to have represented and
warranted that the conditions to each Loan specified in Sections 4.2(b) and
4.2(c) of the Credit Agreement have been satisfied.
 
Very truly yours,
 
 
 
 
 
WYNDHAM WORLDWIDE CORPORATION
 
 
 
By: ___________________________________
 
Name:
Title:







--------------------------------------------------------------------------------




EXHIBIT D‑2


FORM OF
COMPETITIVE BID INVITATION


[Name of Lender]
[Address]
 
Attention:
[Date]

Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement dated as of May 22, 2013 (as
the same may be amended, supplemented or otherwise modified, renewed or replaced
from time to time, the “Credit Agreement”), among Wyndham Worldwide Corporation
(the “Borrower”), the Lenders referred to therein, the Co-Documentation Agents
and the Syndication Agent named therein, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower made a Competitive Bid Request on _____, 201_, pursuant to Section
2.7(a) of the Credit Agreement, and in that connection you are invited to submit
a Competitive Bid by [Date]/[Time].1 Your Competitive Bid must comply with
Section 2.7(b) of the Credit Agreement and the terms set forth below on which
the Competitive Bid Request was made:
(A) Date of the Competitive Borrowing
____________
 
 
(B) Principal Amount of the Competitive Borrowing
$___________
 
 
(C) Interest Rate Type of the Competitive Borrowing
____________



















 

1  
The Competitive Bid must be received by the Administrative Agent via telecopier
(i) in the case of a request for a LIBOR Competitive Borrowing, not later than
9:30 a.m., New York City time, three Business Days before a proposed Competitive
Borrowing, (ii) in the case of a request for a Local Fixed Rate Competitive
Borrowing, not later than 9:30 a.m., New York City time, three Business Days
before the proposed Competitive Borrowing and (iii) in the case of a request for
a Domestic Fixed Rate Competitive Borrowing, not later than 9:30 a.m., New York
City time, three Business Days before the proposed Competitive Borrowing.





--------------------------------------------------------------------------------

2

(D) Interest Period with respect to the Competitive Borrowing and the last day
of such Interest Period
____________
 
 
(E) Currency with respect to the Competitive Borrowing
____________
 
 
(F) Funding location of the Competitive Borrowing [Local Competitive Loans only]
____________





--------------------------------------------------------------------------------

3

 
Very truly yours,
 
 
 
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
 
By: ___________________________________
 
Name:
Title:







--------------------------------------------------------------------------------




EXHIBIT D‑3
FORM OF
COMPETITIVE BID


Bank of America, N.A. as Administrative Agent
for the Lenders referred to below
[ ]
[ ]


Attention: ____________________        [Date]
Ladies and Gentlemen:
The undersigned, [Name of Lender], refers to the Credit Agreement dated as of
May 22, 2013 (as the same may be amended, supplemented or otherwise modified,
renewed or replaced from time to time, the “Credit Agreement”), among Wyndham
Worldwide Corporation (the “Borrower”), the Lenders referred to therein, the
Co-Documentation Agents and the Syndication Agent named therein, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The undersigned hereby makes a Competitive Bid pursuant to
Section 2.7(b) of the Credit Agreement in response to the Competitive Bid
Request made by the Borrower on _______, 201_, and in that connection sets forth
below the terms on which such Competitive Bid is made:
(A) Principal amount of the Competitive Loan(s) that the undersigned is willing
to make1
$___________
 
 
(B) Competitive Bid Rate(s)2 at which the undersigned is willing to make the
Competitive Loan(s)
____________
 
 
(C) Interest Period(s) with respect to the Competitive Loan(s)
____________
 
 
and the last day of such Interest Period(s)
____________













 

1
Shall not be less than $10,000,000 (or the Dollar Equivalent thereof) nor
greater than the requested Competitive Borrowing and shall be in an integral
multiple of $5,000,000 (or the Dollar Equivalent thereof). Multiple bids will be
accepted by the Administrative Agent.    

2 
i.e., + or - .__%, in the case of a LIBOR Loan (such percentage to be added to,
or subtracted from, LIBOR in order to determine the applicable interest rate) or
____ %, in the case of a Fixed Rate Loan.





--------------------------------------------------------------------------------

2

[(D) Funding Office Contact Information[Local Competitive Loans only]
____________]







--------------------------------------------------------------------------------

3

The undersigned hereby confirms that it shall, subject to the terms and
conditions set forth in the Credit Agreement, extend credit to the Borrower upon
acceptance by the Borrower of this bid in accordance with Section 2.7(d) of the
Credit Agreement.


 
Very truly yours,
 
 
 
 
 
[NAME OF LENDER]
 
 
 
By: ___________________________________
 
Name:
Title:







--------------------------------------------------------------------------------




EXHIBIT D‑4


FORM OF
COMPETITIVE BID ACCEPT/REJECT LETTER


Bank of America, N.A., as Administrative Agent
for the Lenders referred to below
[ ]
[ ]


Attention: ____________________        [Date]
Ladies and Gentlemen:
The undersigned, Wyndham Worldwide Corporation (“we” or the “Borrower”), refers
to the Credit Agreement dated as of May 22, 2013 (as the same may be amended,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Credit Agreement”), among the Borrower, the Lenders referred to therein, the
Co-Documentation Agents and the Syndication Agent named therein, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
In accordance with Section 2.7(c) of the Credit Agreement, we have been notified
of the Competitive Bids made in connection with our Competitive Bid Request
dated ______, 201_ and in accordance with Section 2.7(d) of the Credit
Agreement, we hereby accept the following bids for Competitive Loans(s) with a
maturity on [date]:
[Principal Amount
Competitive Bid Rate
(i.e. Fixed Rate/Margin)
Lender
 
 
 
$
[%]/[+/-. %]
 
$
 
 
Total $_____]
 
 
 
 
 
We hereby reject the following bids:
 
 
 
[Principal Amount
Competitive Bid Rate
(i.e. Fixed Rate/Margin)
Lender
 
 
 
$
[%]/[+/-. %]
 
$
 
 
Total $_____]
 
 

The total amount of the bids accepted ($ _____) should be deposited on [date] in
account number _______, maintained at Bank of America, N.A.




--------------------------------------------------------------------------------

2

 
Very truly yours,
 
 
 
 
 
WYNDHAM WORLDWIDE CORPORATION
 
 
 
By: ___________________________________
 
Name:
Title:







--------------------------------------------------------------------------------




EXHIBIT E


FORM OF
REVOLVING CREDIT BORROWING REQUEST


Bank of America, N.A., as Administrative Agent
for the Lenders referred to below
[ ]
[ ]


Attention: ____________________        [Date]
Ladies and Gentlemen:
The undersigned, [Wyndham Worldwide Corporation (the “Borrower”)][[Insert Name
of Domestic Subsidiary Borrower] (the “Domestic Subsidiary Borrower”)], refers
to Credit Agreement dated as of May 22, 2013 (as the same may be amended,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Credit Agreement”), among Wyndham Worldwide Corporation, the Lenders referred
to therein, the Co-Documentation Agents and the Syndication Agent named therein,
and Bank of America, N.A., as Administrative Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement. The [Domestic Subsidiary] Borrower hereby gives
you notice pursuant to Section 2.3 of the Credit Agreement that it requests a
Revolving Credit Borrowing under the Credit Agreement and in that connection
sets forth below the terms on which such Revolving Credit Borrowing is requested
to be made:
(A) Date of the Revolving Credit Borrowing
(which is a Business Day)
____________
(B) Principal Amount of the
Revolving Credit Borrowing1
$___________
(C) Interest Rate Type of the
Revolving Credit Borrowing2
____________















 

1
Shall (a) in the case of ABR Loans, be in an integral multiple of $500,000 and
not less than $5,000,000 and (b) in the case of LIBOR Loans, be in an integral
multiple of $1,000,000 and not less than $5,000,000 (or, in the case of clause
(a) and clause (b) above with respect to Revolving Credit Loans, if less, an
aggregate principal amount equal to the remaining balance of the available Total
Revolving Commitment).

2
LIBOR Borrowing or ABR Borrowing.





--------------------------------------------------------------------------------

2

(D) Interest Period(s) with respect to the LIBOR Loan(s) and the last day of
such Interest Period(s)3
____________
 
 
(E) Currency with respect to the Revolving Credit Borrowing4
 



Upon acceptance of the Revolving Credit Loans to be made by the Lenders in
response to this request, the [Domestic Subsidiary] Borrower shall be deemed to
have represented and warranted that the conditions to each Loan specified in
Sections 4.2(b) and 4.2(c) [and 4.2(d)] of the Credit Agreement have been
satisfied.


 
Very truly yours,
 
 
 
 
 
[WYNDHAM WORLDWIDE CORPORATION]
[NAME OF DOMESTIC SUBSIDIARY BORROWER]
 
 
 
By: ___________________________________
 
Name:
Title:









































 

3  
Shall be subject to the definition of “Interest Period” and shall not end later
than the Maturity Date. [Complete only in the case where LIBOR Loan(s) are being
requested.]

4
Dollars or any Optional Currency.





--------------------------------------------------------------------------------




EXHIBIT F




FORM OF
JOINDER AGREEMENT


JOINDER AGREEMENT, dated as of ___, 201_ (this “Joinder Agreement”), made by the
Subsidiary of Wyndham Worldwide Corporation (the “Borrower”) signatory hereto
(each a “New Subsidiary Borrower”) and the Borrower [and [insert names of other
existing Subsidiary Borrowers]], in favor of Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders referred to in the Credit Agreement dated as of May 22, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders referred to therein, the
Co-Documentation Agents and the Syndication Agent named therein, and the
Administrative Agent.


W I T N E S S E T H:


WHEREAS, the parties to this Joinder Agreement wish to add the New Subsidiary
Borrower to the Credit Agreement in the manner hereinafter set forth; and


WHEREAS, this Joinder Agreement is entered into pursuant to subsection
10.9(b)(i) of the Credit Agreement;


NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:


1. The New Subsidiary Borrower, hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement, and acknowledges and agrees to:


(A)JOIN THE CREDIT AGREEMENT AS A SUBSIDIARY BORROWER, AS INDICATED WITH ITS
SIGNATURE BELOW;
(B)BE BOUND BY ALL COVENANTS, AGREEMENTS AND ACKNOWLEDGMENTS ATTRIBUTABLE TO A
SUBSIDIARY BORROWER IN THE CREDIT AGREEMENT; AND
(C)PERFORM ALL OBLIGATIONS AND DUTIES REQUIRED OF IT BY THE CREDIT AGREEMENT.
2. The New Subsidiary Borrower represents and warrants that the representations
and warranties contained in Section 3 of the Credit Agreement (other than
Section 3.4 and 3.5) as they relate to such New Subsidiary Borrower or which are
contained in any certificate furnished by or on behalf of such New Subsidiary
Borrower are true and correct on the date hereof.


3. The address, taxpayer identification number and jurisdiction of organization
of such New Subsidiary Borrower is set forth in Annex I to this Joinder
Agreement.






--------------------------------------------------------------------------------

2

4. The Borrower [and each other Subsidiary Borrower] hereby acknowledges and
agrees that the Guaranty contained in Section 9 of the Credit Agreement covers
the Obligations of the New Subsidiary Borrower.


5. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.




--------------------------------------------------------------------------------

3

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.


 
[NEW SUBSIDIARY BORROWER],
as the New Subsidiary Borrowe
 
 
 
 
 
By: ___________________________________
 
Name:
Title:
 
 
 
 
 
 
 
WYNDHAM WORLDWIDE CORPORATION
 
 
 
 
 
By: ___________________________________
 
Name:
Title:
 
 
 
 
 
 
 
[OTHER SUBSIDIARIES OF WYNDHAM, as existing Subsidiary Borrower(s)]
 
 
 
 
 
By: ___________________________________
 
Name:
Title:
 
 
ACKNOWLEDGED AND AGREED TO:
 
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
 
 
 
By: ___________________________________
 
Name:
Title:
 







--------------------------------------------------------------------------------




EXHIBIT G-1


FORM OF
NEW REVOLVING LENDER SUPPLEMENT


Reference is made to the Credit Agreement dated as of May 22, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Wyndham Worldwide Corporation (the “Borrower”), the Lenders referred to
therein, the Co-Documentation Agents and the Syndication Agent named therein,
and Bank of America, N.A., as Administrative Agent. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.
The New Lender identified on Schedule l hereto (the “New Lender”), the
Administrative Agent and the Borrower agree as follows:
1.    The New Lender hereby irrevocably makes a Revolving Commitment available
to the Borrower in the amount set forth on Schedule 1 hereto (the “New
Commitment”) pursuant to Section 2.14(e) of the Credit Agreement. From and after
the Effective Date (as defined below), the New Lender will be a Lender under the
Credit Agreement with respect to the New Commitment.
2.    The Administrative Agent (a) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement; and (b) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, any of its Subsidiaries or any other obligor or the performance
or observance by the Borrower, any of its Subsidiaries or any other obligor of
any of their respective obligations under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto.
3.    The New Lender (a) represents and warrants that it is legally authorized
to enter into this New Revolving Lender Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 of the Credit Agreement
(or, if no such financial statements have been delivered, copies of the
financial statements delivered pursuant to Section 3.4 thereof) and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this New Revolving Lender Supplement; (c)
agrees that it will, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other instrument
or document furnished pursuant hereto or thereto; (d) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement or any other
instrument or document furnished




--------------------------------------------------------------------------------

2

pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and (e)
agrees that it will be bound by the provisions of the Credit Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender.
4.    The effective date of this New Revolving Lender Supplement shall be the
Effective Date of the New Commitment described in Schedule 1 hereto (the
“Effective Date”). Following the execution of this New Revolving Lender
Supplement by each of the New Lender and the Borrower, it will be delivered to
the Administrative Agent for acceptance and recording by it pursuant to the
Credit Agreement, effective as of the Effective Date (which shall not, unless
otherwise agreed to by the Administrative Agent, be earlier than five Business
Days after the date of such acceptance and recording by the Administrative
Agent).
5.    Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the New Commitment
(including payments of principal, interest, fees and other amounts) to the New
Lender for amounts which have accrued on and subsequent to the Effective Date.
6.    From and after the Effective Date, the New Lender shall be a party to the
Credit Agreement and, to the extent provided in this New Revolving Lender
Supplement, have the rights and obligations of a Lender thereunder and shall be
bound by the provisions thereof.
7.    This New Revolving Lender Supplement shall be governed by and construed in
accordance with the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this New Revolving Lender
Supplement to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.




--------------------------------------------------------------------------------




Schedule 1
to New Revolving Lender Supplement


Name of New Lender:
__________________________________________________________________
Effective Date of New Commitment:
______________________________________________________
Principal Amount of New Commitment:
$___________________________________________________
[NAME OF NEW LENDER]
WYNDHAM WORLDWIDE CORPORATION
By: ___________________________________
Name:
Title:
By: ___________________________________
Name:
Title:
 
 
Accepted:
 
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
By: ___________________________________
Name:
Title:
 







--------------------------------------------------------------------------------




EXHIBIT G-2


FORM OF
NEW INCREMENTAL LENDER SUPPLEMENT1 


Reference is made to the Credit Agreement dated as of May 22, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Wyndham Worldwide Corporation (the “Borrower”), the Lenders referred to
therein, the Co-Documentation Agents and the Syndication Agent named therein,
and Bank of America, N.A., as Administrative Agent. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.
The Incremental Lender identified on Schedule l hereto (the “Incremental
Lender”), the Administrative Agent and the Borrower agree as follows:
1.    The Incremental Lender hereby irrevocably agrees to make an Incremental
Term Loan to the Borrower in the amount set forth on Schedule 1 hereto (its
“Incremental Commitment”) pursuant to Section 2.28 of the Credit Agreement. From
and after the Effective Date (as defined below), the Incremental Lender will be
a Lender under the Credit Agreement with respect to its Incremental Commitment.
2.    The Administrative Agent (a) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement; and (b) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, any of its Subsidiaries or any other obligor or the performance
or observance by the Borrower, any of its Subsidiaries or any other obligor of
any of their respective obligations under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto.
3.    The Incremental Lender (a) represents and warrants that it is legally
authorized to enter into this Incremental Lender Supplement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.1 of the Credit
Agreement (or, if no such financial statements have been delivered, copies of
the financial statements delivered pursuant to Section 3.4 thereof) and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Incremental Lender Supplement;
(c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any


 





--------------------------------------------------------------------------------

2

1 This Supplement may be revised as appropriate to provide for multiple
Incremental Lenders signing this Agreement.




--------------------------------------------------------------------------------

3

other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
4.    The effective date of this Incremental Lender Supplement shall be the
Effective Date described in Schedule 1 hereto (the “Effective Date”). Following
the execution of this Incremental Lender Supplement by each of the Incremental
Lender and the Borrower, it will be delivered to the Administrative Agent for
acceptance and recording by it pursuant to the Credit Agreement, effective as of
the Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
5.    Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments in
respect of the Incremental Commitment (including payments of principal,
interest, fees and other amounts) to the Incremental Lender for amounts which
have accrued on and subsequent to the Effective Date.
6.    From and after the Effective Date, the Incremental Lender shall be a party
to the Credit Agreement and, to the extent provided in this Incremental Lender
Supplement, have the rights and obligations of a Lender thereunder and shall be
bound by the provisions thereof.
7.    This Incremental Lender Supplement shall be governed by and construed in
accordance with the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Incremental Lender
Supplement to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.




--------------------------------------------------------------------------------




Schedule 1
to Incremental Lender Supplement


Name of Incremental Lender:
____________________________________________________________
Effective Date::
_______________________________________________________________________
Principal Amount of Incremental Term Loan:
$______________________________________________
Terms of Incremental Term Loan:
[Maturity]
[Interest Rate/Pricing]
[Other Terms]
[NAME OF INCREMENTAL LENDER]
WYNDHAM WORLDWIDE CORPORATION
By: ___________________________________
Name:
Title:
By: ___________________________________
Name:
Title:
 
 
Accepted:
 
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
By: ___________________________________
Name:
Title:
 







--------------------------------------------------------------------------------




EXHIBIT H


FORM OF
COMMITMENT INCREASE SUPPLEMENT


Reference is made to the Credit Agreement dated as of May 22, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Wyndham Worldwide Corporation (the “Borrower”), the Lenders referred to
therein, the Co-Documentation Agents and the Syndication Agent named therein,
and Bank of America, N.A., as Administrative Agent. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.
The Increasing Lender identified on Schedule l hereto (the “Increasing Lender”),
the Administrative Agent and the Borrower agree as follows:
1.    The Increasing Lender hereby irrevocably increases its Revolving
Commitment to the Borrower by the amount set forth on Schedule 1 hereto (the
“Increased Commitment”) pursuant to Section 2.14(f) of the Credit Agreement.
From and after the Effective Date (as defined below), the Increasing Lender will
be a Lender under the Credit Agreement with respect to the Increased Commitment
as well as its existing Revolving Commitment under the Credit Agreement.
2.    The Administrative Agent (a) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement; and (b) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, any of its Subsidiaries or any other obligor or the performance
or observance by the Borrower, any of its Subsidiaries or any other obligor of
any of their respective obligations under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto.
3.    The Increasing Lender (a) represents and warrants that it is legally
authorized to enter into this Commitment Increase Supplement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.1 of the Credit
Agreement (or, if no such financial statements have been delivered, copies of
the financial statements delivered pursuant to Section 3.4 thereof) and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment Increase Supplement;
(c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers




--------------------------------------------------------------------------------

2

and discretion under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
and (e) agrees that it will be bound by the provisions of the Credit Agreement
and will perform in accordance with its terms all the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender.
4.    The effective date of this Commitment Increase Supplement shall be the
Effective Date of the Increased Commitment described in Schedule 1 hereto (the
“Effective Date”). Following the execution of this Commitment Increase
Supplement by each of the Increasing Lender and the Borrower, it will be
delivered to the Administrative Agent for acceptance and recording by it
pursuant to the Credit Agreement, effective as of the Effective Date (which
shall not, unless otherwise agreed to by the Administrative Agent, be earlier
than five Business Days after the date of such acceptance and recording by the
Administrative Agent).
5.    Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Increased
Commitment (including payments of principal, interest, fees and other amounts)
to the Increasing Lender for amounts which have accrued on and subsequent to the
Effective Date.
6.    From and after the Effective Date, the Increasing Lender shall be a party
to the Credit Agreement and, to the extent provided in this Commitment Increase
Supplement, have the rights and obligations of a Lender thereunder and shall be
bound by the provisions thereof.
7.    This Commitment Increase Supplement shall be governed by and construed in
accordance with the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Supplement to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.






--------------------------------------------------------------------------------




Schedule 1
to Commitment Increase Supplement
Name of Increasing Lender:
______________________________________________________________
Effective Date of Increased Commitment15:
_________________________________________________
Principal
Amount of
Increased Commitment:
Total Amount of Revolving Commitment
of Increasing Lender
(including Increased Commitment):
$____________________
$____________________
 
 
 
 
[NAME OF INCREASING LENDER]
WYNDHAM WORLDWIDE CORPORATION
By: ___________________________________
Name:
Title:
By: ___________________________________
Name:
Title:
 
 
Accepted:
 
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
By: ___________________________________
Name:
Title:
 







































 

15 Date to be provided by the Administrative Agent upon its execution.




--------------------------------------------------------------------------------




EXHIBIT I




FORM OF
AUSTRALIAN LOCAL FACILITY AMENDMENT






--------------------------------------------------------------------------------




LOCAL FACILITY AMENDMENT NO. 1
This Local Facility Amendment No. 1, dated as of May 22, 2013 (this
“Amendment”), to the Credit Agreement, dated as of May 22, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among WYNDHAM WORLDWIDE CORPORATION (the “Borrower”), the several
lenders from time to time parties thereto (the “Lenders”), BANK OF AMERICA,
N.A., as administrative agent (the “Administrative Agent”), and the other Agents
named therein.
W I T N E S S E T H:
WHEREAS, pursuant to Section 2.27 of the Credit Agreement, the Borrower has
requested the establishment of an Australian Dollar subfacility pursuant to
which Revolving Loans denominated in Dollars or Australian Dollars up to the
Dollar Equivalent amount of $250,000,000 (the “Australian Dollar Subfacility”)
may be provided by the Lenders that are signatories hereto and their permitted
assignees (the “Australian Dollar Subfacility Lenders”); and
WHEREAS, the Administrative Agent and the Australian Dollar Subfacility Lenders
are willing to agree to the establishment of such Australian Dollar Subfacility
and to this Amendment to the Credit Agreement in connection therewith, subject
to the terms and conditions set forth herein;
NOW, THEREFORE, the parties hereto hereby agree as follows:
11.    Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement.
12.    Australian Dollar Subfacility. Section 12.1. Pursuant to Section 2.27 of
the Credit Agreement, the Australian Dollar Subfacility Lenders hereby agree to
establish the Australian Dollar Subfacility and designate the respective
portions of their Revolving Commitments listed on Schedule 2(a) hereto or in any
applicable Assignment and Acceptance to make Revolving Loans denominated in
Dollars or Australian Dollars (the “Australian Dollar Subfacility Loans”) to the
Borrower (as to each Australian Dollar Subfacility Lender, as reduced from time
to time, its “Australian Dollar Subfacility Commitment”). The Australian Dollar
Subfacility shall be a subfacility of the Revolving Commitments. No Australian
Dollar Subfacility Loans may be made if, after giving effect thereto, (i) the
Dollar Equivalent amount of the Australian Dollar Subfacility Loans exceeds the
aggregate Australian Dollar Subfacility Commitments or (ii) the Revolving Credit
Exposure exceeds the Total Revolving Commitment (calculated as if the Australian
Dollar Subfacility Commitments were included as Revolving Commitments).
Australian Dollar Subfacility Loans shall be Revolving Credit Loans and shall be
included in calculating Revolving Credit Exposure (valued at the Dollar
Equivalent thereof) and borrowings under the Australian Dollar Subfacility shall
be Borrowings. Australian Dollar Subfacility Loans shall be treated as Revolving
Credit Loans under the Credit Agreement (subject to the interest rate
provisions, maturity dates and other provisions set forth therein),




--------------------------------------------------------------------------------




subject to the terms hereof and as otherwise required to treat the Australian
Dollar Subfacility as a subfacility of the Revolving Commitments.
SECTION 12.2 The Borrower may reduce the Australian Dollar Subfacility ratably
(which shall not reduce the Dollar denominated Revolving Commitments of any
Lender) based on the respective Australian Dollar Subfacility Commitments and
may terminate the Australian Dollar Subfacility Commitments, in each case
pursuant to the terms of Section 2.14(b) and (c) of the Credit Agreement, the
terms of which are incorporated herein mutatis mutandis.
SECTION 12.3 Each Borrowing notice delivered under Section 2.3 of the Credit
Agreement with respect to the Australian Dollar Subfacility shall specify the
requested Currency for such Borrowing and if no Currency is specified, then such
notice shall be deemed to specify a Borrowing in Dollars.
SECTION 12.4 Each Borrowing of Australian Dollar Subfacility Loans, each payment
or prepayment of principal of any Australian Dollar Subfacility Loan, each
payment of interest on the Australian Dollar Subfacility Loans, each reduction
of the Australian Dollar Subfacility Commitments and each refinancing,
conversion or continuation of any Borrowing under the Australian Dollar
Subfacility shall be allocated pro rata among the Australian Dollar Subfacility
Lenders in accordance with their respective Australian Dollar Subfacility
Revolving Percentages (as defined below). Each payment or prepayment in respect
of an Australian Dollar Subfacility Loan shall be made in the same Currency as
such Australian Dollar Subfacility Loan (including, without limitation, each
payment or prepayment of principal of any Australian Dollar Subfacility Loan and
each payment of interest on any Australian Dollar Subfacility Loan).
SECTION 12.5 Each assignment by any Australian Dollar Subfacility Lender of any
of its Revolving Commitments to an assignee shall be accompanied by a ratable
assignment to such assignee of all or a portion of its Australian Dollar
Subfacility Commitment to be agreed upon by such Lender, the Administrative
Agent and the Borrower.
SECTION 12.6 On any date when the Dollar Equivalent of the Australian Dollar
Subfacility Loans exceeds the aggregate Australian Dollar Subfacility
Commitments, the Borrower shall make a mandatory prepayment of the Australian
Dollar Subfacility Loans in an amount equal to such excess.
SECTION 12.7 Upon the effectiveness of this Amendment, the terms of this Section
2 shall be deemed to supplement the Credit Agreement and this Amendment may be
attached as an Annex thereto.
SECTION 12.8 As used herein:
“Australian Dollar Subfacility Revolving Percentage” means, as to any Australian
Dollar Subfacility Lender at any time, the percentage which such Australian
Dollar Subfacility Lender’s Australian Dollar Subfacility Commitment then
constitutes of the aggregate Australian Dollar Subfacility Commitments of all
Australian Dollar Subfacility Lenders or, at any time after the Australian
Dollar Subfacility Commitments shall have

2

--------------------------------------------------------------------------------




expired or terminated, the percentage which the aggregate principal amount of
such Australian Dollar Subfacility Lender’s Australian Dollar Subfacility Loans
then outstanding constitutes of the aggregate principal amount of the Australian
Dollar Subfacility Loans of all Australian Dollar Subfacility Lenders.
“Australian Dollar Subfacility Majority Lenders” means Australian Dollar
Subfacility Lenders having at least a majority of the Australian Dollar
Subfacility Revolving Percentages.
SECTION 12.9 No amendment, modification or waiver of the Credit Agreement
affecting the Australian Dollar Subfacility shall apply thereto without the
consent of the Borrower and the Australian Dollar Subfacility Majority Lenders.
SECTION 12.10. Wyndham Worldwide Corporation is the Borrower under the
Australian Dollar Subfacility.
13.    Representations and Warranties. On and as of the date hereof, after
giving effect to this Amendment, the Borrower hereby confirms that the
representations and warranties set forth in Section 3 of the Credit Agreement
are true and correct in all material respects.
14.    Effectiveness of Amendment. This Amendment shall become effective upon
the receipt by the Administrative Agent of counterparts to this Amendment duly
executed by the Borrower and the Australian Dollar Subfacility Lenders; provided
that in no event shall this Amendment become effective unless all of the
conditions set forth in Section 4.2 of the Credit Agreement are satisfied on and
as of the date hereof.
15.    Continuing Effect; No Other Amendments or Consents; Voting.
SECTION 15.1 Except as expressly provided herein, all of the terms and
provisions of the Credit Agreement are and shall remain in full force and
effect. The amendments provided for herein are limited to the specific
subsections of the Credit Agreement specified herein and shall not constitute a
consent, waiver or amendment of, or an indication of the Administrative Agent’s
or the Lenders’ willingness to consent to any action requiring consent under any
other provisions of the Credit Agreement or the same subsection for any other
date or time period.
SECTION 15.2 For avoidance of doubt “Required Lenders” under the Credit
Agreement shall be calculated as if the amount of the Australian Subfacility
Commitment of each Lender was included in the amount of such Lenders’s Revolving
Commitment.
16.    Expenses. The Borrower agrees to pay and reimburse the Administrative
Agent for all its reasonable costs and out-of-pocket expenses incurred in
connection with the preparation and delivery of this Amendment, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
17.    Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (PDF)
transmission), each of which

3

--------------------------------------------------------------------------------




counterparts when so executed shall be an original, but all the counterparts
shall together constitute one and the same instrument.
18.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Local Facility Amendment No. 1
to be duly executed and delivered by their proper and duly authorized officers
as of the day and year first above written.
 
WYNDHAM WORLDWIDE CORPORATION
 
 
 
By: ____________________________________
 
Name: ______________________________
 
Title: _______________________________
 
 
 
 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
By: ____________________________________
 
Name: ______________________________
 
Title: _______________________________




[SIGNATURE PAGE TO LOCAL FACILITY AMENDMENT NO. 1]

--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A., as Lender
 
 
 
 
 
By: ___________________________________
 
Name:
Title:




[SIGNATURE PAGE TO LOCAL FACILITY AMENDMENT NO. 1]

--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A., as Lender
 
 
 
 
 
By: ___________________________________
 
Name:
Title:




[SIGNATURE PAGE TO LOCAL FACILITY AMENDMENT NO. 1]

--------------------------------------------------------------------------------




 
[NAME OF OTHER LENDERS]
 
 
 
 
 
By: ___________________________________
 
Name:
Title:




[SIGNATURE PAGE TO LOCAL FACILITY AMENDMENT NO. 1]

--------------------------------------------------------------------------------




Schedule 2(a)
COMMITMENTS
Australian Dollar Subfacility Lender
Revolving Commitment designated to
Australian Dollar Subfacility
 
 
Bank of America, N.A.
$26,185,770.78
 
 
JPMorgan Chase Bank, N.A.
$26,185,770.78
 
 
Compass Bank
$17,786,561.26
 
 
Credit Suisse AG, Cayman Islands Branch
$17,786,561.26
 
 
Deutsche Bank AG, New York
$17,786,561.26
 
 
SunTrust Bank
$17,786,561.26
 
 
The Bank of Nova Scotia
$8,893,280.63
 
 
Scotiabanc Inc.
$8,893,280.63
 
 
The Royal Bank of Scotland plc
$17,786,561.26
 
 
U.S. Bank National Association
$17,786,561.26
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch
$16,798,418.97
 
 
Goldman Sachs Bank USA
$16,798,418.97
 
 
Wells Fargo Bank, N.A.
$16,798,418.97
 
 
Barclays Bank PLC
$9,881,422.92
 
 
National Australia Bank Limited,
A.B.N. 12 004 044 937
$9,881,422.92
 
 
Westpac Banking Corporation
$2,964,426.87
 
 
 
 
Total
$250,000,000.00







--------------------------------------------------------------------------------




EXHIBIT J


FORM OF
SOLVENCY CERTIFICATE


I, the undersigned, [chief executive officer, president, chief accounting
officer, chief financial officer, treasurer or assistant treasurer] of WYNDHAM
WORLDWIDE CORPORATION, a Delaware corporation (the “Borrower”), DO HEREBY
CERTIFY in my capacity as a Responsible Officer of the Borrower, and not in my
individual capacity, on behalf of the Loan Parties that:


1.    This certificate is furnished pursuant to Section 4.01(m) of the Credit
Agreement, dated as of May 22, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Lenders referred to therein, the Co-Documentation Agents and the Syndication
Agent named therein, and Bank of America, N.A., as Administrative Agent. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
2.    On the Closing Date, immediately after giving effect to the extensions of
credit, if any, to occur on the Closing Date, (i) the sum of the debt (including
contingent liabilities) of the Borrower and its Subsidiaries, taken as a whole,
does not exceed the present fair saleable value of the present assets of the
Borrower and its Subsidiaries, taken as a whole; (ii) the capital of the
Borrower and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of the Borrower or its Subsidiaries, taken as a whole,
contemplated as of the date hereof; and (iii) the Borrower and its subsidiaries,
taken as a whole, do not intend to incur, or believe that they will incur, debts
including current obligations beyond their ability to pay such debt as they
mature in the ordinary course of business. For the purposes hereof, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5).


[Signature Page Follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have hereunto set my hand this ____ day of [_____], 2013.


 
WYNDHAM WORLDWIDE CORPORATION
 
 
 
 
 
By: ___________________________________
 
Name:
Title:







--------------------------------------------------------------------------------




EXHIBIT K-1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of May 22, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wyndham Worldwide Corporation (the “Borrower”), the Lenders
referred to therein, the Co-Documentation Agents and the Syndication Agent named
therein, and Bank of America, N.A., as Administrative Agent.


Pursuant to the provisions of Section 2.23(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on a duly executed IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
 
 
 
By: __________________________
 
Name: _________________________________
Title: __________________________________
 
Date: __________ __, 20__
 







--------------------------------------------------------------------------------




EXHIBIT K-2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of May 22, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wyndham Worldwide Corporation (the “Borrower”), the Lenders
referred to therein, the Co-Documentation Agents and the Syndication Agent named
therein, and Bank of America, N.A., as Administrative Agent.


Pursuant to the provisions of Section 2.23(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on a duly executed IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
 
 
By: __________________________
 
Name: _________________________________
Title: __________________________________
 
Date: __________ __, 20__
 







--------------------------------------------------------------------------------




EXHIBIT K-3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of May 22, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wyndham Worldwide Corporation (the “Borrower”), the Lenders
referred to therein, the Co-Documentation Agents and the Syndication Agent named
therein, and Bank of America, N.A., as Administrative Agent.


Pursuant to the provisions of Section 2.23(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) it is not
and none of its direct or indirect partners/members is a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v)
none of its direct or indirect partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) a duly executed IRS Form
W-8BEN or (ii) a duly executed IRS Form W-8IMY accompanied by a duly executed
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
 
 
By: __________________________
 
Name: _________________________________
Title: __________________________________
 
Date: __________ __, 20__
 







--------------------------------------------------------------------------------




EXHIBIT K-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of May 22, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wyndham Worldwide Corporation (the “Borrower”), the Lenders
referred to therein, the Co-Documentation Agents and the Syndication Agent named
therein, and Bank of America, N.A., as Administrative Agent.


Pursuant to the provisions of Section 2.23(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Fundamental Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) it is not and none
of its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) a duly
executed IRS Form W-8BEN or (ii) a duly executed IRS Form W-8IMY accompanied by
a duly executed IRS Form W-8BEN from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
 
 
By: __________________________
 
Name: _________________________________
Title: __________________________________
 
Date: __________ __, 20__
 





